--------------------------------------------------------------------------------

Exhibit 10.1
 
Confidential treatment has been requested for portions of this exhibit pursuant
to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. The copy filed
herewith omits the information subject to the confidentiality request. Omissions
are designated as [**]. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.
 
Execution Version
 
 
WIND ENERGY PURCHASE AGREEMENT
BETWEEN
 
OTTER TAIL POWER COMPANY, A MINNESOTA
CORPORATION
 
AND
 
ASHTABULA WIND III, LLC
 



 

 

 
Table of Contents.



ARTICLE 1.        DEFINITIONS AND RULES OF INTERPRETATION  
5
           
1.1.
Rules of Construction
 
5
 
1.2.
Interpretation with Interconnection Agreement
 
6
 
1.3.
Interpretation of Arrangements for Electric Supply to the Facility
 
6
 
1.4.
Definitions
 
7
          ARTICLE 2.        TERM AND TERM INATION
19
          ARTICLE 3.        FACILITY DESCRIPTION  
19
           
3.1.
Summary Description
 
19
 
3.2.
Location
 
19
 
3.3.
General Design of the Facility
 
19
          ARTICLE 4.        [INTENTIONALLY LEFT BLANK]  
20
          ARTICLE 5.        DELIVERY AND METERING  
20
           
5.1.
Delivery Arrangements
 
20
 
5.2.
Availability Reporting
 
20
 
5.3.
Electric Metering Devices
 
20
 
5.4.
Adjustment for Inaccurate Meters
 
21
          ARTICLE 6.        CONDITIONS PRECEDENT  
22
           
6.1.
Utility Regulatory Commissions Approval
 
22
          ARTICLE 7.        SALE AND PURCHASE OF RENEWABLE ENERGY  
23
           
7.1.
Sale and Purchase
 
23
 
7.2.
Reserved
 
23
 
7.3.
Title and Risk of Loss
 
23
 
7.4.
Agc and Company’s Right to Curtail Energy
 
23
 
7.5.
Scheduling
 
24
 
7.6.
Availability
 
24
          ARTICLE 8.        PAYMENT CALCULATIONS  
25
         
8.1.
Energy Payment Rate
 
25
 
8.2.
Curtailment Energy Payment Rate
 
26
        ARTICLE 9.        BILLING AND PAYMENT  
28
         
9.1.
Billing Invoices
 
28
 
9.2.
Metered Billing Data
 
28
 
9.3.
[Intentionally Left Blank]
 
28
 
9.4.
Payments
 
28
 
9.5.
Billing Disputes
 
29
 
9.6.
Netting
 
29
        ARTICLE 10.     OPERATIONS AND MAINTENANCE  
30
         
10.1.
Maintenance Schedule
 
30
 
10.2.
Facility Operation
 
30
 
10.3.
Capacity Resource Capability Verification
 
30
 
10.4.
Outage and Performance Reporting
 
30
 
10.5.
Operating Committee and Operating Procedures
 
30
 
10.6.
Access to Facility
 
31
 
10.7.
Reliability Standards
 
31
 
10.8.
Environmental Credits
 
31

 

2

 

 

 

 
10.9.
Availability Reporting
 
32
 
10.10.
Peak Production Availability
 
32
        ARTICLE 11.     SECURITY FOR PERFORMANCE  
32
         
11.1.
Security Fund
 
32
        ARTICLE 12.     DEFAULT AND REMEDIES  
35
         
12.1.
Events of Default of Seller
 
35
 
12.2.
Unaffiliated Facility Investor’s Right to Cure Default of Seller
 
37
 
12.3.
Events of Default of Company
 
37
 
12.4.
Damages Prior to Termination
 
38
 
12.5.
Termination
 
38
 
12.6.
Limitation on Damages
 
39
 
12.7.
[Intentionally Left Blank]
 
39
 
12.8.
Specific Performance
 
39
 
12.9.
Remedies Cumulative
 
39
 
12.10.
Waiver and Exclusion of Other Damages
 
39
 
12.11.
Payment of Amounts Due to Party
 
40
 
12.12.
Duty to Mitigate
 
40
        ARTICLE 13.     CONTRACT ADMINISTRATION AND NOTICES  
40
         
13.1.
Notices in Writing
 
40
 
13.2.
Representative for Notices
 
40
 
13.3.
Authority of Representatives
 
40
 
13.4.
Operating Records
 
41
 
13.5.
Operating Log
 
41
 
13.6.
Provision of Real Time Data
 
41
 
13.7.
Billing and Payment Records
 
43
 
13.8.
Examination of Records
 
43
 
13.9.
Exhibits
 
43
 
13.10.
Dispute Resolution
 
43
          ARTICLE 14.     FORCE MAJEURE  
44
         
14.1.
Definition of Force Majeure
 
44
 
14.2.
Applicability of Force Majeure
 
44
 
14.3.
Limitations on Effect of Force Majeure
 
45
        ARTICLE 15.     REPRESENTATIONS, WARRANTIES AND COVENANTS  
45
         
15.1.
Seller’s Representations, Warranties and Covenants
 
45
 
15.2.
Company’s Representations, Warranties and Covenants
 
46
        ARTICLE 16.     INSURANCE  
47
         
16.1.
Evidence of Insurance
 
47
 
16.2.
Term and Modification of Insurance
 
48
        ARTICLE 17.     INDEMNITY  
48
         
17.1.
Indemnification
 
48
 
17.2.
Notice of Claim
 
49
 
17.3.
Settlement of Claim
 
49
 
17.4.
Amounts Owed
 
49
        ARTICLE 18.     LEGAL AND REGULATORY COMPLIANCE  
49
         
18.1.
Compliance With Laws
 
49
 
18.2.
Officer Certificates
 
49

 

3

 

 

 

ARTICLE 19.     ASSIGNMENT AND OTHER TRANSFER RESTRICTIONS  
50
         
19.1.
No Assignment Without Consent
 
50
 
19.2.
Accommodation of Unaffiliated Facility Investor
 
50
 
19.3.
Change of Control
 
51
 
19.4.
Notice of Unaffiliated Facility Investor Action
 
52
 
19.5.
Transfer Without Consent is Null and Void
 
52
 
19.6.
Subcontracting
 
52
 
19.7.
Option to Purchase and Right of First Offer
 
52
        ARTICLE 20.     MISCELLANEOUS  
53
         
20.1.
Waiver
 
53
 
20.2.
Taxes
 
54
 
20.3.
Fines and Penalties
 
54
 
20.4.
Rate Changes
 
54
 
20.5.
Disclaimer of Third Party Beneficiary Rights
 
55
 
20.6.
Relationship of the Parties
 
55
 
20.7.
Equal Employment Opportunity Compliance Certification
 
55
 
20.8.
Survival of Obligations
 
55
 
20.9.
Severability
 
55
 
20.10.
Complete Agreement; Amendments
 
56
 
20.11.
Binding Effect
 
56
 
20.12.
Headings
 
56
 
20.13.
Counterparts
 
56
 
20.14.
Governing Law
 
56
 
20.15.
Press Releases and Media Contact
 
56
 
20.16.
Forward Contract
 
56
 
20.17.
Confidentiality
 
57
 
20.18.
Cooperation
 
58
           
SCHEDULE A (to PPA) RENEWABLE ENERGY PAYMENT RATE
 
60
 
EXHIBIT A (to PPA)
 
61
 
[INTENTIONALLY LEFT BLANK]
 
61
 
EXHIBIT B (to PPA) FACILITY DESCRIPTION AND SITE MAPS
 
62
 
EXHIBIT C (to PPA) Notices and Contact Information
 
67
 
EXHIBIT D (to PPA) INSURANCE COVERAGE
 
68
 
EXHIBIT E (to PPA)
 
69
 
[INTENTIONALLY LEFT BLANK]
 
69
 
EXHIBIT F (to PPA) FORM OF LETTER OF CREDIT
 
70
 
EXHIBIT G (to PPA) AGC Protocols
 
76
 
EXHIBIT H (to PPA) FORM OF GUARANTY
 
79
 
EXHIBIT I (to PPA) DATA COLLECTION
 
80
 
EXHIBIT J (to PPA) GUARANTEED AVAILABILITY
 
81
 
EXHIBIT K (to PPA) OPTION AGREEMENT
 
82

 

4

 

 

 
WIND ENERGY PURCHASE AGREEMENT
 
BETWEEN
 
ASHTABULA WIND III, LLC, A DELAWARE LIMITED LIABILITY COMPANY
 
AND OTTER TAIL POWER COMPANY, A MINNESOTA CORPORATION
 
This Wind Energy Purchase Agreement (this “PPA”) is made this 9th day of May,
2013 (the “Effective Date”), by and between (i) Ashtabula Wind III, LLC
(“Seller”), a Delaware limited liability company with a principal place of
business in Juno Beach, Florida, and (ii) Otter Tail Power Company, (“Company”),
a Minnesota corporation with headquarters in Fergus Falls, Minnesota. Seller and
Company are hereinafter referred to individually as a “Party” and collectively
as the “Parties”.
 
WHEREAS Seller owns and operates a renewable wind-energy conversion electric
generating facility with an expected total Nameplate Capacity of approximately
62.4 MW, and which is further defined below as the “Facility”; and
 
WHEREAS Seller desires to sell and deliver to Company at the Point of Delivery
the Renewable Energy produced by the Facility and associated Renewable Energy
Credits, and Company desires to buy the same from Seller in accordance with the
terms and conditions set forth in this PPA.
 
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
sufficiency and adequacy of which are hereby acknowledged, the Parties agree to
the following:
 
Article 1.   Definitions and Rules of Interpretation
 
 
1.1.
Rules of Construction.

 
The capitalized terms listed in this PPA shall have the meanings set forth
herein whenever the terms appear in this PPA, whether in the singular or the
plural or in the present or past tense. Other terms used in this PPA but not
defined in this PPA shall have meanings as commonly used in the English language
and, where such words have a generally accepted meaning in Good Utility
Practice, such meaning shall apply. Words not otherwise defined herein that have
well known and generally accepted technical or trade meanings are used herein in
accordance with such recognized meanings. In addition, the following rules of
interpretation shall apply:
 
(A)               The masculine shall include the feminine and neuter.
 
(B)               References to “Articles,” “Sections,” or “Exhibits” shall be
to articles, sections, or exhibits of this PPA.
 
(C)               The Exhibits attached hereto are incorporated in and are
intended to be a part of this PPA; provided, however, that in the event of a
conflict between the terms of any Exhibit and the terms of this PPA, the terms
of this PPA shall take precedence.
 

5

 

 

 
(D)               This PPA was negotiated and prepared by both Parties with the
advice and participation of counsel. The Parties have agreed to the wording of
this PPA and none of the provisions hereof shall be construed against one Party
on the ground that such Party is the author of this PPA or any part hereof.
 
(E)               The Parties shall act reasonably and in accordance with the
principles of good faith and fair dealing in the performance of this
PPA.  Unless expressly provided otherwise in this PPA, (a) when this PPA
requires the consent, approval, or similar action by a Party, such consent or
approval shall not be unreasonably withheld, conditioned or delayed, and (b)
wherever this PPA gives a Party a right to determine, require, specify or take
similar action with respect to a matter, such determination, requirement,
specification or similar action shall be reasonable.
 
(F)               Use of the words “include” or “including” or similar words
shall be interpreted as “include without limitation” or “including, without
limitation.”
 
(G)               Use of the words “tax” or “taxes” shall be interpreted to
include taxes, fees, surcharges, and the like.
 
 
1.2.
Interpretation with Interconnection Agreement.

 
Each Party conducts its operations in a manner intended to comply with FERC
Order No. 717-A, Standards of Conduct for Transmission Providers, requiring the
separation of its transmission and marketing functions. Moreover, the Parties
acknowledge that Company’s transmission function offers interconnection and
transmission service on its system in a manner intended to comply with FERC
policies and requirements relating to the provision of open-access transmission
service. The Parties recognize that Seller has entered into a separate
Interconnection Agreement with the Interconnection Provider.
 
(A)              The Parties acknowledge and agree that the Interconnection
Agreement shall be a separate and free-standing contract and that the terms of
this PPA are not binding upon the Interconnection Provider.
 
(B)               Notwithstanding any other provision in this PPA, nothing in
the Interconnection Agreement shall alter or modify Seller’s or Company’s
rights, duties and obligations under this PPA. This PPA shall not be construed
to create any rights between Seller and the Interconnection Provider.
 
(C)               In the event that the Interconnection Provider is Company or
an Affiliate of Company, Seller expressly covenants that, for purposes of this
PPA, the Interconnection Provider shall be deemed to be a separate entity and
separate contracting party whether or not the Interconnection Agreement is
entered into with Company or an Affiliate of Company.
 
 
1.3.
Interpretation of Arrangements for Electric Supply to the Facility.

 
This PPA does not provide for the supply of retail power to the Facility, for
purposes of turbine unit start-up or shut-down, or for any other purpose
(“Station Service”). Seller shall contract with the local utility in whose
retail service territory the Facility is located (“Local Provider”) for the
supply of Station Service.
 

6

 

 

 
(A)              Seller’s arrangements for the supply of Station Service to the
Facility shall be separate and free-standing arrangements.  The terms of this
PPA are not binding upon the Local Provider.  For purposes of this PPA, the
Local Provider shall be deemed to be a separate entity and separate contracting
party, whether or not the Local Provider is Company or an Affiliate of Company.
 
(B)               Notwithstanding any other provision in this PPA, nothing in
Seller’s arrangements for the supply of Station Service to the Facility shall
alter or modify Seller’s or Company’s rights, duties and obligations under this
PPA. This PPA shall not be construed to create any rights between Seller and the
Local Provider.
 
(C)               Subject to Seller’s right to self-generate and consume energy
concurrently generated by the Facility, Seller shall obtain Station Service
exclusively from the Local Provider. Seller may obtain Station Service back
through the Interconnection Facilities to the extent permitted by Applicable
Laws, provided, however, that the amount of energy received by Seller through
the Interconnection Facilities shall not be offset against the amount of
Renewable Energy delivered to Company at the Point of Delivery for purposes of
computing Company’s obligation to purchase Renewable Energy and to receive RECs.
Seller may need to arrange at its own expense with the Interconnection Provider
or applicable retail service provider to separately measure Station Service
received through the Interconnection Facilities.
 
 
1.4.
Definitions.

 
The following terms shall have the meanings set forth herein:
 
“Abandonment” means (i) the complete relinquishment of all possession and
control of the Facility by Seller, other than a transfer permitted under this
PPA.
 
“Additional Agreements” means the Option Agreement, the Purchase and Sale
Agreement and the Common Facilities Letter Agreement.
 
“Affected Party” shall have the meaning set forth in Section 9.5(B).
 
“Affiliate” of any named person or entity means any other person or entity that
controls, is under the control of, or is under common control with, the named
entity.  The term “control” (including the terms “controls”, “under the control
of” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management of
the policies of a person or entity, whether through ownership interest, by
contract or otherwise.
 
“AGC Protocols” means the protocols attached hereto as Exhibit G, as modified in
accordance with Section 10.5(C).
 
“AGC Remote/Local” means a handshake electronic signal sent from the Facility to
the EDCC AGC system, and from the EDCC AGC system to the Facility, indicating
the Facility is receiving AGC Set-Point locally (from the facility) or remotely
(EDCC AGC system) and is following that AGC Set-Point.
 
“AGC Set-Point” means the Company or Transmission Provider-generated analog or
digital signal sent by the SCADA System to the Facility, representing the
maximum Renewable Energy output for the Facility. The AGC Set-Point is
calculated and communicated electronically through the SCADA System as required
by Section 3.3.
 

7

 

 

 
“Annual Projected Output” shall have the meaning set forth in Exhibit J, Step 4.
 
“Applicable Law” means all Applicable Laws, statutes, treaties, codes,
ordinances, regulations, certificates, orders, licenses and permits of any
Governmental Authority, now in effect or hereafter enacted, amendments to any of
the foregoing, interpretations of any of the foregoing by a Governmental
Authority having jurisdiction, and all applicable judicial, administrative,
arbitration and regulatory decrees, judgments, injunctions, writs, orders,
awards or like actions (including those relating to human health, safety, the
natural environment or otherwise).
 
“Automatic Generation Control” or “AGC” means energy management system equipment
that automatically adjusts the generation quantity of individual generators
within the applicable Balancing Authority with the purpose of interchange
balancing. For a generator to be considered capable of AGC by Company, the
generator must be capable of accepting AGC Set-Point electronically and
regulating the Facility’s energy production based on the AGC Set-Point via the
Facility’s SCADA System in accordance with the AGC Protocol. The data points
covered under this PPA may overlap data requirements for the Transmission
Provider, Interconnection Provider or Company’s wind forecasting group.
 
“Availability” means, for any Availability Period, the ratio, expressed as a
percentage, of (x) the aggregate sum of the turbine-hours in which each of the
Wind Turbines at the Facility was available to operate during such Availability
Period over (y) number of hours in such Availability Period, as calculated in
accordance with Exhibit J.  A Wind Turbine shall be deemed not available to
operate during hours in which it is (a) in an emergency, stop, service mode or
pause state; (b) in “run” status and faulted; (c) included in a Forced Outage;
or (d) otherwise not operational or capable of delivering energy to the Point of
Delivery; provided, however, that notwithstanding the preceding, for purposes of
determining Availability, a Wind Turbine shall be deemed to have been available
to operate during hours in which it is not operating due solely to (i) an event
of Force Majeure; (ii) a breach or default by Company; (iii) a lack of wind
speed, wind speeds above the operating limits of the Wind Turbines, or
temperatures above or below (or icing conditions in excess of) the
manufacturer’s safe operating specifications; or (iv) a curtailment pursuant to
Section 8.2(A) or a Non-Compensable Curtailment other than pursuant to Section
8.2(C)(5) or (6).
 
“Availability Damages” shall have the meaning set forth in Section 7.6(B).
 
“Availability Period” means each period of twenty four calendar months,
determined on a rolling basis during the Term.
 
“Availability Shortfall” shall have the meaning set forth in Section 7.6(B).
 
“Back-Up Metering” shall have the meaning set forth in Section 5.3(C).
 
“Business Day” means any calendar day that is not a Saturday, a Sunday, or a
NERC recognized holiday.
 
“Capacity” means the output potential a machine or system can produce or carry
under specified conditions. The capacity of generating equipment is generally
expressed in kilowatts or megawatts. Capacity is also referred to as
“capability” in the electric power industry and for the purposes of this PPA the
terms are synonymous.
 

8

 

 

 
“Capacity Resource” means the amount of net generating Capacity associated with
the Facility for which Capacity credit may be obtained under applicable planning
reserve procedures and requirements.  Initially, such requirements are set forth
in Module E of the MISO Tariff and MISO Business Practices Manual for Resource
Adequacy.
 
“Change of Control” means any transfer, sale, assignment, pledge or other
disposition of the equity ownership of a Party having the result (directly or
indirectly and either immediately or subject to the happening of any
contingency) of changing the entity or entities which possess the power
(directly or indirectly and either immediately or subject to the happening of
any contingency) to direct or cause the direction of the management or policies
of such Party (from the entity or entities possessing such power as to such
Party as of the date of this Agreement), whether such change is voluntary or
involuntary on the part of such Party.
 
“Claimant” shall have the meaning set forth in Section 9.5(B).
 
“Close of the Business Day” means 5:00 PM on a non-holiday weekday prevailing
time for the location of the Facility.
 
“Code” means the U.S. Internal Revenue Code of 1986, including applicable rules
and regulations promulgated there under, as amended from time to time.
 
“Commencement Date” means the later of (a) thirty-one (31) calendar days after
the Effective Date and (b) the earlier of (i) the first day of the month
following receipt of URC Approval and (ii) the first day of the month
immediately succeeding the date that both Company and Seller are deemed to have
waived their respective rights to terminate this PPA pursuant to Sections
6.1(B), and (C).
 
“Common Facilities Letter Agreement” means that certain letter agreement, dated
as of the date hereof, by and among Seller, Company and Ashtabula Wind, LLC.
 
“Confidential Information” shall have the meaning set forth in Section 20.17(A).
 
“Contract Year” means any consecutive twelve (12) month period during the Term
of this PPA, commencing with the Commencement Date or any of its anniversaries.
 
“Control Area” means the system of electrical generation, distribution and
transmission facilities within which generation is regulated in order to
maintain interchange schedules with other such systems.
 
“Control Signal” means, for any given Dispatch Interval, a Company-generated
analog or digital signal sent to the Facility by Company through the EDCC AGC
system instructing the Facility to curtail Renewable Energy output for the
Facility as provided in the MISO Setpoint for such Dispatch Interval.
 
“Credit Rating” means the Applicable Rating assigned by the Rating Agencies to
the long-term senior unsecured obligations of a Party (or, with respect to
Seller, Seller Parent Guarantor) not supported by third party enhancement.  For
the purposes hereof, “Applicable Rating” shall mean the following:
 
(A)               if the ratings assigned by the Rating Agencies to the long
term senior unsecured obligations of a Party (or, with respect to Seller, Seller
Parent Guarantor) not supported by third party enhancement are equivalent, or,
if only one Rating Agency has assigned a rating to such obligations, such
rating(s) shall constitute the “Applicable Rating”;
 

9

 

 

 
(B)               if the ratings assigned by the Rating Agencies to the long
term senior unsecured obligations of a Party (or, with respect to Seller, Seller
Parent Guarantor) not supported by third party enhancement are not equivalent,
and two Rating Agencies have assigned ratings to such obligations, the lower of
the two ratings shall constitute the “Applicable Rating”;
 
(C)               if the ratings assigned by the Rating Agencies to the long
term senior unsecured obligations of a Party (or, with respect to Seller, Seller
Parent Guarantor) not supported by third party enhancement are separated by one
or more than one level(s) of equivalency, and three Rating Agencies have
assigned ratings to such obligations, and two of the three ratings are
equivalent, then such equivalent rating shall constitute the “Applicable
Rating”;
 
(D)               if the ratings assigned by the Rating Agencies to the long
term senior unsecured obligations of a Party (or, with respect to Seller, Seller
Parent Guarantor) not supported by third party enhancement are separated by more
than one level of equivalency, and three Rating Agencies have assigned ratings
to such obligations, and none of the three ratings are equivalent, then the
middle level rating shall constitute the “Applicable Rating”;
 
provided, however, that (i) should a rating from a Rating Agency not be
available for the long-term senior unsecured obligations of a Party (or, with
respect to Seller, Seller Parent Guarantor) not supported by third party
enhancement or should it cease to be available during the Term of this PPA, such
Party’s (or, with respect to Seller, Seller Parent Guarantor’s) underlying long
term debt rating assigned by such Rating Agency shall be utilized to determine
the Applicable Rating; (ii) should neither of the aforementioned ratings be
available from a Rating Agency or should they cease to be available during the
Term of this PPA, such Party’s (or, with respect to Seller, Seller Parent
Guarantor’s) issuer/long term issuer rating assigned by such Rating Agency shall
be utilized to determine the Applicable Rating; and (iii) should none of the
aforementioned ratings be available from a Rating Agency or should they cease to
be available during the Term of this PPA, such Party (or, with respect to
Seller, Seller Parent Guarantor) shall be deemed not to have a rating from such
Rating Agency.
 
“Curtailment Energy” shall have the meaning set forth in Section 8.2(A).
 
“Damage Cap” shall have the meaning set forth in Section 12.6.
 
“DIR” means a dispatchable intermittent resource pursuant to the MISO Tariff,
guidelines and protocols.
 
“Dispatch Interval” means a 5-minute length of time for which MISO issues DIR
dispatch instructions for MISO energy market.
 
“Dispute” shall have the meaning set forth in Section 13.10(A).
 
“Dispute Notice” shall have the meaning set forth in Section 13.10(A).
 
“Economic Curtailment” shall have the meaning set forth in Section 8.2(A).
 
“EDCC” or “Energy Dispatch Control Center” means Company’s merchant and/or
operation representatives responsible for dispatch of generating units,
including the Facility.
 

10

 

 

 
“Effective Date” shall have the meaning set forth in the introductory paragraph.
 
“Electric Metering Devices” means the meters, metering equipment and data
processing equipment used to measure, record or transmit data relating to the
Renewable Energy output from the Facility. Electric Metering Devices include the
metering current transformers and the metering voltage transformers.
 
“Eligible Energy Resource” means any resource that qualifies as a renewable
energy resource eligible to be certified to receive, claim, own or use Renewable
Energy Credits pursuant to the protocols and procedures developed and approved
by the MPUC in the M-RETS Program.
 
“Emergency” means any condition or situation which in the reasonable judgment of
the Interconnection Provider, MISO, or MRO (as communicated to Company) that (i)
endangers or might endanger life or property or public safety or (ii) affects or
might affect the ability of any participant of MRO, or MISO, to maintain safe,
adequate and continuous electric service to the Interconnection Provider’s
customers or the customers of any participant of MRO, or MISO, and any emergency
as defined in the Interconnection Agreement.
 
“Energy Resource” means the type of interconnection service which allows Seller
to connect the Facility to the transmission or distribution system, as
applicable, as an Energy Resource as defined by the MISO Tariff, and be eligible
to deliver the Facility’s output using the existing firm or non-firm capacity on
the transmission system on an as-available basis.
 
“Environmental Contamination” means the introduction or presence of Hazardous
Materials at such levels, quantities or location, or of such form or character,
as to constitute a violation of Applicable Law, and present a material risk
under Applicable Laws that the Site will not be available or usable for the
purposes contemplated by this PPA.
 
“ERIS” means interconnection service that allows Seller to connect the Facility
and Seller’s System to the Interconnection Provider’s System as an “Energy
Resource” as defined in the MISO Tariff and allows the Facility to deliver the
Energy and Capacity produced by the Facility using existing firm or non-firm
capacity on the transmission system on an as-available basis.
 
“Escrow Account” shall have the meaning set forth in Section 9.5(B).
 
“Event of Default” shall have the meaning set forth in Article 12.
 
“Facility” means Seller’s electric generating facility and Seller’s
Interconnection Facilities, as identified and described in Article 3 and Exhibit
B to this PPA, including all of the following, the purpose of which is to
produce electricity and deliver such electricity to the Interconnection Point:
Seller’s equipment, buildings, all of the  generation facilities, including
generators, turbines, step-up transformers, output breakers, facilities
necessary to connect to the Interconnection Point and deliver to the Point of
Delivery, protective and associated equipment, improvements, and other tangible
assets, contract rights, easements, rights of way, surface use agreements and
other interests or rights in real estate reasonably necessary for the
construction, operation, and maintenance of the electric generating facility
that produces the Renewable Energy subject to this PPA.
 

11

 

 

 
“Facility Property” shall have the meaning set forth in Section 19.7.
 
“FERC” means the Federal Energy Regulatory Commission or any successor agency.
 
“Fitch” means Fitch Ratings, a part of Fitch Group, a jointly-owned subsidiary
of Fimalac, S.A. and Hearst Corporation, and its successors and assigns.
 
“Force Majeure” shall have the meaning set forth in Section 14.1(A).
 
“Forced Outage” means any condition at the Facility that requires immediate
removal of the Facility, or some part thereof, from service, another outage
state, or a reserve shutdown state. This type of outage results from immediate
mechanical/electrical/hydraulic control system trips and operator-initiated
trips in response to Facility conditions and/or alarms.
 
“Good Utility Practices” means the practices, methods, and acts (including the
practices, methods, and acts engaged in or approved by a significant portion of
the wind-energy generation industry, MRO or NERC) that, at a particular time, in
the exercise of reasonable judgment in light of the facts known or that should
reasonably have been known at the time a decision was made, would have been
expected to accomplish the desired result in a manner consistent with Applicable
Law, permits, codes, standards, equipment manufacturer’s recommendations,
reliability, safety, environmental protection, economy, and expedition.  With
respect to the Facility, Good Utility Practices includes taking reasonable steps
to ensure that:
 
(A)             equipment, materials, resources, and supplies, including spare
parts inventories, are available to meet the Facility’s needs;
 
(B)              sufficient operating personnel are available at all times and
are adequately experienced and trained and licensed as necessary to operate the
Facility properly, efficiently, and in coordination with Company and are capable
of responding to reasonably foreseeable Emergency conditions whether caused by
events on or off the Site;
 
(C)              preventive, routine, and non-routine maintenance and repairs
are performed on a basis that ensures reliable, long-term and safe operation,
and are performed by knowledgeable, trained, and experienced personnel utilizing
proper equipment and tools;
 
(D)              appropriate monitoring and testing are performed to ensure
equipment is functioning as designed;
 
(E)               equipment is not operated in a reckless manner or in a manner
unsafe to workers, the general public, or the interconnected system or contrary
to Applicable Law, permits or without regard to defined limitations such as,
flood conditions, safety inspection requirements, operating voltage, current,
volt-ampere reactive (VAr) loading, frequency, rotational speed, polarity,
synchronization, and/or control system limits;
 
(F)               equipment and components meet or exceed the standard of
durability that is generally used for electric generation operations in the
region and will function properly over the full range of ambient temperature and
weather conditions reasonably expected to occur at the Site and under both
normal and Emergency conditions; and
 
(G)               equipment is operated in accordance with applicable permits,
licenses and Applicable Laws.
 

12

 

 

 
“Governmental Authority” means any federal, state, local or municipal
governmental body; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
policy, regulatory or taxing authority or power; or any court or governmental
tribunal.
 
“Guaranteed Availability” shall have the meaning set forth in Section 7.6(A).
 
“Hazardous Materials” means any substance, material, gas, or particulate matter
that is regulated by any local Governmental Authority, any applicable State, or
the United States of America, as an environmental pollutant or dangerous to
public health, public welfare, or the natural environment including, without
limitation, protection of non­human forms of life, land, water, groundwater, and
air, including any material or substance that is (i) defined as “toxic,”
“polluting,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “solid waste” or “restricted hazardous waste” under
any provision of local, state, or federal law; (ii) petroleum, including any
fraction, derivative or additive; (iii) asbestos; (iv) polychlorinated
biphenyls; (v) radioactive material; (vi) designated as a “hazardous substance”
pursuant to the Clean Water Act, 33 U.S.C. §1251 et seq. (33 U.S.C. §1251);
(vii) defined as a “hazardous waste” pursuant to the Resource Conservation and
Recovery Act, 42 U.S.C. §6901 et seq. (42 U.S.C. §6901); (viii) defined as a
“hazardous substance” pursuant to the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. §9601 et seq. (42 U.S.C. §9601); (ix)
defined as a “chemical substance” under the Toxic Substances Control Act, 15
U.S.C. §2601 et seq. (15 U.S.C. §2601); or (x) defined as a pesticide under the
Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136 et seq. (7
U.S.C. §136).
“Indemnified Party” shall have the meaning set forth in Section 17.1.
 
“Indemnifying Party” shall have the meaning set forth in Section 17.1.
 
“Interconnection Agreement” means, collectively, (i) the separate agreement
between Seller and Interconnection Provider dated December 14, 2010, for
interconnection of the Facility to the Interconnection Provider’s System, and
(ii) the separate agreement between Seller (as assignee pursuant to that certain
Assignment and Assumption Agreement, dated as December 22, 2010, by and between
Ashtabula Wind, LLC, as assignor, and Seller, as assignee) and Interconnection
Provider dated October 17, 2008, for interconnection of the Facility to the
Interconnection Provider’s System, as such agreements may be amended from time
to time. For purposes of this PPA, the Interconnection Agreement shall be
interpreted to include any other agreement required by the Interconnection
Provider to interconnect the Facility.  For the avoidance of doubt,
“Interconnection Agreement” excludes any temporary interconnection agreement or
any agreement where the Transmission Provider may limit the operational output
of the Facility.
 
“Interconnection Facilities” means Interconnection Provider’s Interconnection
Facilities and Seller’s Interconnection Facilities.
 
“Interconnection Point” means the 230kV terminal dead-end assembly located in
the Maple River Substation  230kV substation near Maple River, North Dakota
physical point at which electrical interconnection is made between the Facility
and the Interconnection Provider’s System as defined in the Interconnection
Agreement.
 
“Interconnection Provider” means MPC, or any successor thereto responsible under
the Interconnection Agreement for providing the transmission lines,
Interconnection Provider’s Interconnection Facilities and other equipment and
facilities with which the Facility interconnects at the Interconnection Point.
 

13

 

 

 
“Interconnection Provider’s Interconnection Facilities” means the facilities
necessary to connect Interconnection Provider’s existing electric system to the
Interconnection Point, including breakers, bus work, bus relays, and associated
equipment installed by the Interconnection Provider for the direct purpose of
interconnecting the Facility, along with any easements, rights of way, surface
use agreements and other interests or rights in real estate reasonably necessary
for the construction, operation and maintenance of such
facilities.  Arrangements for the installation and operation of the
Interconnection Provider’s Interconnection Facilities shall be governed by the
Interconnection Agreement.
 
“Interconnection Provider’s System” means the contiguously interconnected
electric transmission and sub-transmission facilities, including Interconnection
Provider’s Interconnection Facilities, over which the Interconnection Provider
has rights (by ownership or contract) to provide bulk transmission of capacity
and energy from the Interconnection Point to the Point of Delivery.
 
“Investment Grade” means, with respect to a Rating Agency, a Credit Rating
without any third party enhancements of (a) BBB- or higher by Standard & Poor’s
or Fitch, and (b) Baa3 or higher by Moody’s.
 
“Issuer” shall have the meaning set forth in Section 11.1(E).
 
“kW” means kilowatt.
 
“kWh” means kilowatt hour.
 
“Lender Consent” shall have the meaning set forth in Section 19.2.
 
“Local Provider” shall have the meaning set forth in Section 1.3.
 
“MISO” means the Midwest Independent System Operator, Inc., a non-profit,
Delaware corporation, or successor organization.
 
“MISO Setpoint” means, with respect to any Dispatch Interval, the power output
setpoint provided by MISO to Company and Seller for the purpose of controlling
the net power output of the Facility for such Dispatch Interval.
 
“MISO Tariff” means the MISO Open Access, Transmission, Energy and Operating
Reserves Markets Tariff, as amended from time to time.
 
“Moody’s” means Moody’s Investor Services, Inc., and its successors and assigns.
 
“MPC” means Minnkota Power Cooperative, Inc., and its successors and assigns.
 
“M-RETS Program” means the Midwest Renewable Energy Trading System program.
 
“MRO” means the Midwest Reliability Organization, a NERC regional reliability
counsel, or any successor organization.
 
“MW” means megawatt or one thousand kW.
 

14

 

 

 
“MWh” means megawatt hours.
 
“Nameplate Capacity” means the designed maximum output of each Wind Turbine as
designated by the turbine manufacturer, or the sum of such output for the
Facility, which shall equal 62.4 MW.
 
“NERC” means the North American Electric Reliability Council or any successor
organization.
 
“Network Resource” means the applicable amount of capacity for the Facility that
has been designated for resource adequacy as a “Network Resource” under Module E
of the MISO Tariff.
 
“Network Resource Interconnection Service” or “NRIS” means the interconnection
of the Facility to the transmission system in a manner that would allow it to
qualify as a Network Resource.
 
“New Joint Transmission Authority” means any independent service organization or
other Person that may be created or becomes operational subsequent to the date
of this PPA and that is empowered or authorized to plan, coordinate, operate,
regulate or otherwise manage any or all of the Interconnection Provider’s
system, whether in place of, or in addition to, MRO or MISO.
 
“Non-Compensable Curtailment” shall have the meaning set forth in Section
8.2(C).
 
“On-Peak Months” means the months of January, February, June, July, August,
September and December.
 
“Operating Committee” means one representative each from Company and Seller
pursuant to Section 10.5.
 
“Operating Procedures” means those procedures developed pursuant to Section
10.5, if any.
 
“Operating Records” means all agreements associated with the Facility, operating
logs, blueprints for construction, operating manuals, all warranties on
equipment, and all documents, whether in printed or electronic format, that
Seller uses or maintains for the operation of the Facility.
 
“Option” shall have the meaning set forth in Section 19.7.
 
“Option Agreement” means that certain Option Agreement, dated as of the date
hereof, by and between Seller and Company, a copy of which is attached hereto as
Exhibit K.
 
“Park Potential” means the number provided to the Company in real time through
the Company’s SCADA System in accordance with the AGC Protocols, which depicts
Seller’s real time calculation of the Potential Energy capable of being provided
by the Facility to Company as measured at the Point of Delivery.  Park Potential
shall be calculated as the aggregate energy available in real time for delivery
at the Point of Delivery using the best-available data obtained through
commercially reasonable methods; and shall be dependent upon measured wind
speeds, power curves, Wind Turbine availability, and derate(s) and transmission
line losses, and any other adjustment necessary to accurately reflect the
Potential Energy at the Point of Delivery.
 
“Party” and “Parties” shall have the meanings set forth in the introductory
paragraph.
 
“Party Representative” and “Parties’ Representatives” shall have the meanings
set forth in Section 13.10(A).
 

15

 

 

 
“Pending Facility Transaction” or “PFT” shall have the meaning set forth in
Section 19.3(B).
 
“PFT Notice” shall have the meaning set forth in Section 19.3(B)(2).
 
“Point of Delivery” means the point at the Maple River Substation 230kV line
electric system point at which Seller makes available to Company and delivers to
Company the Renewable Energy being provided by Seller to Company under this
PPA.  The Point of Delivery shall be at a location within MISO’s operational
control, subject to the MISO Tariff, and specified in Exhibit B to this PPA.
 
“PPA” means this Wind Energy Purchase Agreement between Seller and Company,
including the Exhibits attached hereto.
 
“Potential Energy” means the quantity of the energy that Seller is capable of
delivering at the Point of Delivery.  In the event that Park Potential is not a
reliable proxy for Potential Energy pursuant to Section 8.2(B), Potential Energy
shall be calculated as the aggregate energy available for delivery at the Point
of Delivery using the best-available data obtained through commercially
reasonable methods; and shall be dependent upon measured wind speeds, power
curves, Wind Turbine availability, and derate(s) and transmission line losses,
and any other adjustment necessary to accurately reflect the Facility’s
capability to produce and deliver energy to the Point of Delivery.
 
“Purchase and Sale Agreement” shall have the meaning set forth in the Option
Agreement.
 
“Rating Agency” means each of Standard & Poor’s, Fitch or Moody’s.
 
“Renewable Energy” means all electric energy exclusively generated by the
Facility (which is electric energy derived from an Eligible Renewable Energy
Resource) including any and all associated Renewable Energy Credits and
delivered to the Point of Delivery as measured by the Electric Metering Devices
installed pursuant to Section 5.3. Renewable Energy shall be of a power quality
of 60 cycle, three-phase alternating current that is compliant with the
Interconnection Agreement.
 
“Renewable Energy Credits” or “RECs” shall mean any contractual right to the
full set of non-energy attributes, including any and all credits, benefits,
emissions reductions, offsets, and allowances, howsoever entitled, directly
attributable to a specific amount of capacity and/or electric energy generated
from an Eligible Energy Resource, including any and all environmental air
quality credits, benefits, emissions reductions, off-sets, allowances, or other
benefits as may be created or under any existing or future statutory or
regulatory scheme (federal, state, or local) by virtue of or due to the
Facility’s actual energy production or the Facility’s energy production
capability because of the Facility’s environmental or renewable characteristics
or attributes, including any Renewable Energy Credits or similar rights arising
out of or eligible for consideration in the M-RETS Program.  For the avoidance
of doubt, RECs excludes (i) any local, state or federal depreciation deductions,
grants available under Section 1603 of the American Recovery and Reinvestment
Act, or other tax credits providing a tax benefit to Seller based on ownership
of, or energy production from, any portion of the Facility, including the
investment tax credit that may be available to Seller with respect to the
Facility under Applicable Laws, or cash grants in lieu of such credits or
benefits, and (ii) depreciation and other tax benefits arising from ownership or
operation of the Facility unrelated to its status as a generator of renewable or
environmentally clean energy.
 
“Renewable Energy Payment Rate” shall have the meaning set forth in Section 8.1.
 

16

 

 

 
“Replacement Energy Costs” means the aggregate positive amount equal to (i) the
costs incurred by Company, after the Commencement Date, for the Renewable Energy
that is necessary to replace that which Seller, in accordance with this PPA, was
required to have produced at the Facility and deliver to Company, but failed to
so provide, less (ii) the sum of any payments from Company to Seller, under this
PPA, that were eliminated as a result of such failure.  Replacement Energy Costs
include the amounts paid or incurred by Company for replacement renewable
energy, or replacement energy plus RECs, transmission of energy, and directly
associated transaction costs (including reasonable attorneys’ fees suffered as a
result of Seller’s failure to perform), all determined in a commercially
reasonable manner and in accord with market value in MISO.
 
“ROFO” shall have the meaning set forth in Section 19.7.
 
“ROFO Notice” shall have the meaning set forth in Section 19.7(B).
 
“SCADA” means supervisory control and data acquisition.
 
“Scheduled Outage/Derating” means a planned interruption/reduction of the
Facility’s generation that both (i) has been coordinated in advance with
Company, with a mutually agreed start date and duration, and (ii) is required
for inspection or preventive or corrective maintenance.
 
“Security Fund” means the letter of credit, escrow fund, guaranty and/or other
collateral that a Party is required to establish and maintain, pursuant to
Article 11, as security for its performance under this PPA.
 
“Seller’s Interconnection Facilities” means the equipment between the high side
disconnect of the step-up transformer and the Interconnection Point, including
all related relaying protection and physical structures as well as all
transmission facilities required to access the Interconnection Provider’s System
at the Interconnection Point, along with any easements, rights of way, surface
use agreements and other interests or rights in real estate reasonably necessary
for the construction, operation and maintenance of such facilities. On the low
side of the step-up transformer it includes Seller’s metering, relays, and load
control equipment as provided for in the Interconnection Agreement. This
equipment is located within the Facility and is conceptually depicted in Exhibit
B to this PPA.
 
“Seller Parent Guarantor” means NextEra Energy Capital Holdings, Inc., or any
successor thereto.
 
“Shared Facilities Agreement” means that certain Shared Facilities Agreement,
dated as of November 30, 2010, among Ashtabula Wind, LLC and Seller.
 
“Site” means the parcel of real property on which the Facility is located,
including any easements, rights of way, surface use agreements and other
interests or rights in real estate reasonably necessary for the construction,
operation and maintenance of the Facility.  The Site is more specifically
described in Section 3.2 and Exhibit B to this PPA.
 
“Special Facilities Service Agreement” means that certain Service Agreement for
Special Facilities Use Service Between Minnkota Power Cooperative, Inc. and
Ashtabula Wind III, LLC, dated as of December 14, 2010, by and between MPC and
Seller.
 

17

 

 

 
 “Special Facilities Use Charge” means the collective charge provided for in
Section 8.1 of the Specifications for Special Facilities Use Service attached to
the Special Facilities Service Agreement.
 
“Standard & Poor’s” means Standard & Poor’s Rating Service, a division of McGraw
Hill Incorporated, and its successors and assigns.
 
“Station Service” shall have the meaning set forth in Section 1.3.
 
“Tax Equity Investor” means an equity investor in the Facility that is not an
Affiliate of Seller prior to the execution of the Unaffiliated Investment
Documents, whose investment in the Facility is intended to be consistent with
the Safe Harbor for wind transactions under Revenue Procedure 2007-65 and
Announcement 2009-69.
 
“Term” means the period of time during which this PPA shall remain in full force
and effect, and which is further defined in Article 2.
 
“Transmission Owner” shall have the meaning set forth in the Interconnection
Agreement.
 
“Transmission Provider” means collectively, Transmission Owner and MISO.
 
“UCP” shall have the meaning set forth in Section 11.1(E)(1).
 
“Ultimate Parent Entity” shall have the meaning set forth in Section 19.3.
 
“Unaffiliated Facility Investment” means the obligations pursuant to the
Unaffiliated Investment Documents, including distributions, indemnities,
principal of, premium and interest on indebtedness, fees, expenses or penalties,
amounts due upon acceleration, prepayment or restructuring, swap or interest
rate hedging breakage costs and any claims of interest due with respect to any
of the foregoing.  For the avoidance of doubt, Unaffiliated Facility Investment
shall include tax equity transactions.
 
“Unaffiliated Facility Investor” means, collectively, any lender(s) and any Tax
Equity Investors providing any Unaffiliated Facility Investment and any
successors and assigns thereof.
 
“Unaffiliated Investment Documents” means the documents associated with the
investment by the Tax Equity Investors and the loan and credit agreements,
notes, bonds, indentures, security agreements, lease financing agreements,
mortgages, deeds of trust, interest rate exchanges, swap agreements and other
documents relating to the development, bridge, construction or permanent debt
financing for the Facility, including any credit enhancement, credit support,
working capital financing, or refinancing documents, and any and all amendments,
modifications, or supplements to the foregoing that may be entered into from
time to time at the discretion of Seller, and in compliance with this Agreement,
in connection with development, construction, ownership, leasing, operation or
maintenance of the Facility.
 
“Utility Regulatory Commissions” or “URC” means the Minnesota Public Utilities
Commission (MPUC), the North Dakota Public Service Commission (NDPSC) and the
South Dakota Public Utilities Commission (SDPUC), or any successor agencies.
 
“URC Approval” shall have the meaning set forth in Section 6.1(A).
 
“Wind Turbines” means those electric generating devices powered by the wind that
are included in the Facility.
 

18

 

 

 
Article 2.  Term and Termination
 
This PPA shall become effective as of the date of its execution, and shall
remain in full force and effect until the twenty-fifth (25th) anniversary of the
Commencement Date, subject to any early termination or extension provisions set
forth herein.  Applicable provisions of this PPA shall continue in effect after
termination, including early termination, to the extent necessary to enforce or
complete the duties, obligations or responsibilities of the Parties arising
prior to termination and, as applicable, to provide for: final billings and
adjustments related to the period prior to termination, repayment of any money
due and owing to either Party pursuant to this PPA, repayment of principal and
interest associated with security funds, and the indemnifications specified in
this PPA.
 
Article 3.  Facility Description
 
 
3.1.
Summary Description

 
Seller, owns and operates, and maintains the Facility, which consists of 39 GE
1.6 xle wind turbines and associated equipment having a Facility Nameplate
Capacity of approximately 62.4 MW. Exhibit B to this PPA, provides a detailed
description of the Facility, including identification of the equipment and
components which make up the Facility.  Within ninety (90) days after the
Effective Date, Seller shall provide to Company an as built site plan that
identifies the locations of the Wind Turbines that comprise the Facility.
 
 
3.2.
Location

 
The Facility shall be located on the Site and shall be identified as Seller’s
Ashtabula Wind III Facility.  The address of the Facility is 12310 20th St NE,
Luverne, ND 58056. A scaled map that identifies the Site, the location of the
Facility at the Site, the location of the Interconnection Point and the location
of the important ancillary facilities and Interconnection Facilities, is
included in Exhibit B to this PPA.
 
 
3.3.
General Design of the Facility

 
During the Term, Seller shall maintain the Facility according to Good Utility
Practice(s).  The Facility shall at all times:
 
(A)              have the required panel space and 125VDC battery supplied
voltage to accommodate Company’s metering, generator telemetering equipment and
communications equipment;
 
(B)               use communication circuits from the Facility to Company’s EDCC
for the purpose of telemetering, supervisory control/data acquisition, and voice
communications as required by Company.
 
(C)               be capable of accepting a signal from the Company’s SCADA
System designed to limit Renewable Energy output to a level not to exceed the
AGC Set-Point, which AGC Set-Point may be increased or decreased in accordance
with the AGC Protocols;
 
(D)               have each Wind Turbine equipped with meteorological
measurement equipment (e.g. anemometers) which are individually linked to
Seller’s plant information system;
 

19

 

 

 
(E)               send the real time data specified on Exhibit I to Company’s
Primary and Backup Transmission Dispatch Center;
 
(F)               be capable of receiving and reacting to the SCADA AGC
Set-Point signal; and
 
(G)               be capable of AGC Remote/Local.
 
Article 4.  [Intentionally Left Blank]
 
Article 5.  Delivery and Metering
 
 
5.1.
Delivery Arrangements

 
(A)              [Intentionally Left Blank]
 
(B)               [Intentionally Left Blank]
 
(C)               Seller shall be responsible for all interconnection, electric
losses, transmission and ancillary service arrangements and costs required to
deliver, on a firm transmission service basis, the Renewable Energy from the
Facility to the Point of Delivery.
 
(D)               Company shall be responsible for all electric losses,
transmission and ancillary service arrangements and costs required to receive
the Renewable Energy at and beyond the Point of Delivery and deliver such energy
to points beyond the Point of Delivery. If at any time during the Term, either
Company or the entity owning the transmission facilities at the Point of
Delivery ceases to be a member of MISO or the facilities at the Point of
Delivery cease to be subject to the MISO Tariff, then the Parties shall
cooperate in good faith to amend this PPA in a manner to facilitate the delivery
of Renewable Energy from the Point of Delivery to Company’s customers in a
manner that preserves the benefits and burdens to both Parties as originally
contemplated in this Agreement.
 
 
5.2.
Availability Reporting

 
Seller shall be responsible for providing accurate and timely updates on the
current availability of the Facility to Company’s EDCC.
 
 
5.3.
Electric Metering Devices.

 
(A)               The following provisions of this Section shall govern Electric
Metering Devices except to the extent the Interconnection Agreement modifies or
otherwise conflicts with these provisions.
 
(B)               All Electric Metering Devices used to measure the Renewable
Energy made available to Company by Seller under this PPA and to monitor and
coordinate operation of the Facility shall be owned, installed, and maintained
in accordance with the Interconnection Agreement at no cost to Company under
this PPA. If Electric Metering Devices are not installed at the Point of
Delivery, meters or meter readings will be adjusted to reflect losses from the
Electric Metering Devices to the Point of Delivery based initially on the amount
specified by the manufacturer for expected losses, provided, however, that the
Operating Committee may revise this loss adjustment based on actual
experience.  Seller shall provide or arrange with the Interconnection Provider
to provide Company access to all Electric Metering Devices for all purposes
necessary to perform under this PPA and shall provide Company the reasonable
opportunity to be present at any time when such Electric Metering Devices are to
be inspected and tested or adjusted.  Seller shall provide Company with all
authorizations necessary to have access to the Electric Metering Devices,
including obtaining any consent or other agreement from the Interconnection
Provider necessary to allow Company such access.
 

20

 

 

 
(C)               Either Company or Seller may elect to install and maintain, at
its own expense, backup metering devices (“Back-Up Metering”) in addition to the
Electric Metering Devices, which installation and maintenance shall be performed
in a manner acceptable to Company.  The installing Party, at its own expense,
shall inspect and test Back-Up Metering upon installation and at least annually
thereafter.  The installing Party shall provide the other Party with reasonable
advance notice of, and permit a representative of the other Party to witness and
verify, such inspections and tests, provided, however, that such Party shall not
unreasonably interfere with or disrupt the activities of the installing Party
and shall comply with all applicable safety standards. Upon written request, the
installing Party shall perform additional inspections or tests of Back-Up
Metering and shall permit a qualified representative of the requesting Party to
inspect or witness the testing of Back-Up Metering, provided, however, that the
requesting Party shall not unreasonably interfere with or disrupt the activities
of the installing Party and shall comply with all applicable safety
standards.  The actual expense of any such requested additional inspection or
testing shall be borne by the Party requesting the test, unless, upon such
inspection or testing, Back-Up Metering is found to register inaccurately by
more than the allowable limits established in this Article, in which event the
expense of the requested additional inspection or testing shall be borne by the
installing Party.  If requested in writing, the installing Party shall provide
copies of any inspection or testing reports to the requesting Party.
 
(D)               If any Electric Metering Devices, or Back-Up Metering, are
found to be defective or inaccurate outside the bounds of the selected device’s
manufacturer’s performance standards, they shall be adjusted, repaired,
replaced, and/or recalibrated as near as practicable to a condition of zero
error by the Party owning such defective or inaccurate device and at that
Party’s expense.
 
 
5.4.
Adjustment for Inaccurate Meters

 
If an Electric Metering Device, or Back-Up Metering, fails to register, or if
the measurement made by an Electric Metering Device, or Back-Up Metering, is
found upon testing to be inaccurate by more than one percent (1.0%), an
adjustment shall be made correcting all measurements by the inaccurate or
defective Electric Metering Device, or Back-Up Metering, for both the amount of
the inaccuracy and the period of the inaccuracy, in the following manner:
 
(A)              In the event that the Electric Metering Device is found to be
defective or inaccurate, the Parties shall use Back-up Metering, if installed,
to determine the amount of such inaccuracy, provided, however, that Back-Up
Metering has been tested and maintained in accordance with the provisions of
this Article.  If Back-Up Metering is installed on the low side of Seller’s
step-up transformer, the Back-Up metering data shall be adjusted for losses in
the same manner as for the Electric Metering Devices.  In the event that Back-Up
Metering is not installed, or Back-Up Metering is also found to be inaccurate by
more than one percent (1.0%), the Parties shall use the SCADA data collected at
each Wind Turbine in the Facility for the period of inaccuracy, adjusted as
agreed by the Parties for losses occurring between each Seller and the Point of
Delivery. If such SCADA data is incomplete or unavailable, the Parties shall
estimate the amount of the necessary adjustment on the basis of deliveries of
Renewable Energy from the Facility and to the Point of Delivery during periods
of similar operating conditions when the Electric Metering Device was
registering accurately.  The adjustment shall be made for the period during
which inaccurate measurements were made.
 

21

 

 

 
(B)               In the event that the Parties cannot agree on the actual
period during which the inaccurate measurements were made, the period during
which the measurements are to be adjusted shall be the shorter of (i) the last
one-half of the period from the last previous test of the Electric Metering
Device to the test that found the Electric Metering Device to be defective or
inaccurate, or (ii) the one hundred eighty (180) Days immediately preceding the
test that found the Electric Metering Device to be defective or inaccurate.
 
(C)               To the extent that the adjustment period covers a period of
deliveries for which payment has already been made by Company, Company shall use
the corrected measurements as determined in accordance with this Article to
recompute the amount due for the period of the inaccuracy and shall subtract the
previous payments made by Company for this period from such re-computed
amount.  If the difference is a positive number, the difference shall be paid by
Company to Seller; if the difference is a negative number, that difference shall
be paid by Seller to Company, or at the discretion of Company, may take the form
of an offset to payments due Seller by Company. Payment of such difference by
the owing Party shall be made not later than thirty (30) Days after the owing
Party receives notice of the amount due, unless Company elects payment via an
offset.
 
Article 6.  Conditions Precedent
 
 
6.1.
Utility Regulatory Commissions Approval

 
(A)              No earlier than fifteen (15) Days prior to the Effective Date
and no later than forty five (45) Days after the Effective Date, Company may
request an affirmative determination from the URC that Company’s execution of
this PPA is reasonable, in the public interest, and all costs incurred under
this PPA are recoverable from Company’s retail customers; provided, however,
that the URC approval shall not be deemed to fail to satisfy the requirement of
this paragraph merely because it provides that the URC retains ongoing prudency
review of Company’s performance hereunder (generally, “URC Approval”). Company
shall use commercially reasonable efforts to obtain URC Approval, if requested,
and Seller shall cooperate reasonably with Company’s efforts to seek URC
Approval.  If Company fails to apply for URC Approval within forty-five (45)
days following the date of this PPA, Company shall be deemed to have waived its
rights under this Section.
 
(B)               In the event that Company timely applies for URC Approval
under paragraph (A) of this Section, Company shall have the right to terminate
this PPA, without any further financial or other obligation to Seller as a
result of such termination, by notice to Seller at any time after the earlier of
(i) ten (10) Days following receipt of written orders from the URC, or (ii) six
(6) months following the filing of this PPA with the URC; in either case that
Company has been unable to obtain URC Approval without conditions unsatisfactory
to Company. Absent such notice of termination by Company on or before the
referenced date, Company shall be deemed to have waived its rights under this
Section, and this PPA shall remain in full force and effect thereafter.
 

22

 

 

 
(C)               In the event that Company timely applies for URC Approval
under paragraph (A) of this Section, Seller shall have the right to terminate
this PPA, without any further financial or other obligation to Company as a
result of such termination, by notice to Company at any time after the earlier
of (i) ten (10) Days following receipt of written orders from the URC, or (ii)
six (6) months following the filing of this PPA with the URC; in either case
that Company has been unable to obtain URC Approval without conditions
reasonably unsatisfactory to Seller. Absent such notice of termination by Seller
on or before the referenced date, Seller shall be deemed to have waived its
rights under this Section, and this PPA shall remain in full force and effect
thereafter.
 
Article 7.  Sale and Purchase of Renewable Energy
 
 
7.1.
Sale and Purchase

 
Beginning on the Commencement  Date, Seller shall generate from the Facility,
deliver to the Point of Delivery, and sell to Company, at the applicable price
set forth in Section 8.1, all Renewable Energy generated by the Facility. For
the avoidance of doubt, except as otherwise expressly provided for herein, this
PPA shall not be construed to constitute a ‘take or pay’ contract and Company
shall have no obligation to pay for any energy that has not actually been
generated by the Facility, measured by the Electric Metering Device(s), and
delivered to Company at the Point of Delivery, except as otherwise expressly
provided in this PPA.
 
 
7.2.
Reserved

 
 
7.3.
Title and Risk of Loss

 
As between the Parties, Seller shall be deemed to be in control of the Renewable
Energy output from the Facility up to and until delivery and receipt at the
Point of Delivery and Company shall be deemed to be in control of such Renewable
Energy from and after delivery and receipt at the Point of Delivery. Title and
risk of loss related to the Renewable Energy shall transfer from Seller to
Company at the Point of Delivery.
 
 
7.4.
AGC and Company’s Right to Curtail Energy

 
(A)               Beginning on the Commencement Date, Company shall dispatch
Facility through the EDCC AGC system, pursuant to which Company shall (i)
provide to Seller the MISO Set Point for any given Dispatch Interval and (ii)
provide to Seller, simultaneously with the provision of the MISO Set Point, a
Control Signal for such Dispatch Interval within one (1) minute of Seller’s
receipt of the MISO Setpoint for such Dispatch Interval in the event that Seller
is to curtail the Facility consistent with such MISO Set Point during such
Dispatch Interval.  For the avoidance of doubt, in the event that Company does
not provide to Seller a Control Signal for any given Dispatch Interval, Seller
shall not be required to curtail the Facility during such Dispatch Interval,
subject to Company’s rights to curtail pursuant to Section 7.4(B).  Company
shall compensate Seller as set forth in Section 8.2, for compensable Curtailment
Energy associated therewith.
 
(B)               Company may notify Seller, by telephonic communication or
through use of the AGC Set Point, to curtail the delivery of Renewable Energy to
Company from the Facility and to the Point of Delivery, for any reason and in
its sole discretion and Seller shall immediately comply with such notification;
provided, however, that no Force Majeure event affecting Seller has occurred and
is continuing that prevents compliance with such Company directed
curtailment.  Company shall compensate Seller as set forth in Section 8.2, for
compensable Curtailment Energy associated with curtailments pursuant to this
Section 7.4.
 

23

 

 

 
(C)                Seller shall ensure that, throughout the Term, the SCADA
signal is capable of functioning on all AGC Set Points within the margin of
error specified in the wind farm control system manufacturer’s energy set point
margin of error.
 
(D)               Seller shall ensure that Facility AGC Remote/Local status is
in “Remote” set-point control during normal operations.
 
 
7.5.
Scheduling

 
Company, or Company’s Market Participant (defined in the MISO Tariff or MISO
guidelines, protocols or other operating procedures and rules), shall be
responsible for the scheduling of all Renewable Energy during the Term,
including, without limitation, arranging any Open Access Same Time Information
Systems (OASIS), tagging, transmission scheduling, coordinating with MISO with
respect to the Facility being a DIR or similar protocols with MISO or any other
Persons.  Company shall be responsible for the payment of all charges associated
with such scheduling activities, including, without limitation, any imbalance
charges that are not a result of Seller’s failure to deliver Renewable Energy in
accordance with the provisions herein.  Company, or Company’s Market
Participant, shall be responsible for the energy market settlement of all
Renewable Energy during the Term; including all costs associated
therewith.  Company agrees to retain the registration of the commercial pricing
node associated with the Facility in the name of Company or Company’s Market
Participant throughout the Term and shall not transfer such registration to any
other party without the consent of Seller (not to be unreasonably withheld in
the case of a proposed transfer to an Affiliate of Company).
 
 
7.6.
Availability

 
(A)              Seller guarantees that, with respect to any Availability
Period, the Availability of the Facility shall be at least [**]% (the
“Guaranteed Availability”), calculated in accordance with Exhibit J hereto.
 
(B)               If the Availability in any given Availability Period falls
below the Guaranteed Availability for that Availability Period, on a twenty-four
(24) month rolling average basis in accordance with Exhibit J, utilizing (i)
data from the most recent previous 24-month period, or (ii) if the most recent
twenty-four (24) months of data is not then available, the assumed twenty-four
(24) month total calculated pursuant to Section 7.6(C) below, the resulting
shortfall shall be the “Availability Shortfall”, and Seller shall pay Company
liquidated damages as calculated pursuant to Exhibit J hereto (“Availability
Damages”); provided, however, that the aggregate Availability Damages payable by
Seller with respect to any Contract Year shall not exceed $[**] and the
aggregate Availability Damages payable by Seller with respect to the Term shall
not exceed $[**].  Each Party agrees and acknowledges that (a) the damages that
Company would incur due to the Facility’s failure to achieve the Guaranteed
Availability would be difficult or impossible to measure with certainty and (b)
the liquidated damages contemplated by this provision are a fair and reasonable
calculation of such damages, and (c) the required payment by Seller of such
liquidated damages shall be Company’s sole remedies for such Availability
Shortfall.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

24

 

 

 
(C)               Upon the commencement of the thirteenth month following the
Commencement Date, the Parties shall calculate an assumed twenty-four (24) month
Availability in accordance with this Section 7.6(C).  It shall be assumed that
in the first twelve months
 
following the Commencement Date (“Initial Period”) the Availability was equal to
the greater of (i) the Initial Period’s Availability based upon actual 12-month
data for the Initial Period, or (ii) [**] percent ([**]%).  This amount shall be
doubled to determine a base for 24 months of assumed Availability.  Thereafter,
each month’s Availability will replace 1/24th of the initial total and for the
remainder of the Term actual Renewable Energy delivery data shall be used on a
24-month rolling average basis for the calculation.
 
(D)               On the last day of each calendar month during the Term, Seller
shall deliver to Company a statement showing Seller’s computation of
Availability Shortfall, if any, for the prior Availability Period and any amount
due Company for liquidated damages pursuant to Section 7.6(B).  In preparing
such invoices, Seller shall utilize the meter data provided to Seller for the
Availability Period in question, but may also rely on historical averages and
such other information as may be available to Seller at the time of invoice
preparation, if the meter data for such Availability Period is then incomplete
or otherwise not available.  To the extent required, Seller shall true up any
such statement as promptly as practicable following its receipt of actual
results for the relevant Availability Period.  Seller shall pay to Company, by
wire transfer of immediately available funds to an account specified in writing
by Company or by any other means agreed to by the Parties in writing from time
to time, the amount set forth as due in such invoice, and shall within thirty
(30) days after receiving the invoice raise any objections regarding any
disputed portion of the invoice.  All disputes regarding such invoices shall be
subject to Section 9.5.
 
Article 8.  Payment Calculations
 
 
8.1.
Energy Payment Rate.

 
(A)               [Intentionally Left Blank].
 
(B)               Commencing on the Commencement Date, Company shall pay Seller
for all Renewable Energy delivered to Company by Seller to the Point of Delivery
in a Contract Year, net of energy self-generated and concurrently consumed by
the Facility, and net of losses prior to the Point of Delivery, at a price equal
to the rate to as set forth in Schedule A for such calendar year (“Renewable
Energy Payment Rate”); [**].
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

25

 

 

 
(C)                For avoidance of doubt, and except as specifically provided
for under Section 8.2, Company shall not be obligated to make any payment to
Seller for any energy which, regardless of reason or event of Force Majeure
affecting either Party,
 
1.          does not qualify as Renewable Energy,
 
2.          is not measured by the Electric Metering Device(s) installed
pursuant to Section 5.3, as such measurement may be adjusted pursuant to Section
5.4,
 
3.          is not delivered to Company at the Point of Delivery; or
 
4.          does not constitute compensable Curtailment Energy.
 
 
8.2. 
Curtailment Energy Payment Rate.

 
(A)                If (i) delivery of Renewable Energy is curtailed by Company
pursuant to Section 7.4, (ii) curtailment of delivery of Renewable Energy is
required of Seller by MISO (or Company on behalf of MISO) that is directly or
indirectly based upon, related to or arises from Company’s scheduling and/or
energy market settlement activities under Section 7.5, including but not limited
to any “Offer Curve” (as defined in the MISO Tariff or MISO guidelines,
protocols or other operating procedures and rules) made by or on behalf of
Company with respect to the Facility (an “Economic Curtailment”) or (iii)
curtailment of delivery of Renewable Energy is required of Seller by MISO (or
Company on behalf of MISO) that is directly or indirectly based upon, related to
or arises from Company not responding to a MISO “set point” or similar dispatch
instruction, and any such reduction does not constitute a Non-Compensable
Curtailment, then
 
1.          the Parties shall determine the quantity of Renewable Energy that
would have been produced by the Facility and delivered to the Point of Delivery:
(i) during those periods of time when the Facility is on AGC and the AGC
Set-Point is set at a level that will not allow the entire installed capacity of
the Facility to be deliverable by determining the difference between Potential
Energy and the delivered Renewable Energy, and (ii) during those periods of time
when the Facility is not on AGC or the AGC Set-Point is set at a level that will
allow the entire installed capacity to be deliverable by determining the amount
that would have been available for delivery had its generation not been so
curtailed (“Curtailment Energy”).
 
2.          Curtailment Energy shall be the number of MWh represented by the
Potential Energy less the Renewable Energy actually delivered and measured by
the Electric Metering Devices (and excluding any Non-Compensable Curtailments)
during the period of curtailment.
 
3.          Company shall pay to Seller for such Curtailment Energy net of any
Non-Compensable Curtailments, all amounts that Seller would have received from
Company under this PPA had such Curtailment Energy actually been delivered.  In
no circumstances will Company be obligated to pay additional amounts associated
with any foregone tax benefits or otherwise that Seller may have been entitled
to under Applicable Laws but did not receive as a result of the curtailment.
 

26

 

 

 
(B)                For purposes of determining Curtailment Energy, the amount of
Potential Energy at any given time shall be calculated using the best-available
data and methods to determine an accurate representation of the amount of
Renewable Energy Seller could have delivered to the Point of Delivery during a
curtailment.
 
1.         To the extent available, Company agrees to use Seller’s real time
Park Potential communicated to Company through the SCADA System as the proxy for
Potential Energy, except to the extent that Park Potential is demonstrated not
to accurately reflect the Potential Energy (plus or minus [**]% over a period of
one month). Seller agrees to provide to Company the Facility’s Potential Energy
in five-minute intervals on a monthly basis.
 
2.          During those periods of time when the Park Potential is unavailable
or does not accurately represent Potential Energy, the Parties shall use the
best available data obtained through commercially reasonable methods to
determine the Potential Energy.
 
3.          Seller shall be entitled to sell any Curtailment Energy to third
parties to whom Seller is able successfully to transact and deliver, provided,
however, that the net amount realized for such sale shall offset amounts owed by
Company for Curtailment Energy.  Company shall reasonably cooperate with any
such sales, and Seller accepts sole responsibility to obtain transmission rights
to deliver such energy at no cost to Company. Seller accepts all risk of the
unavailability of transmission rights during any curtailment.
 
(C)                Notwithstanding anything in this Article to the contrary,
curtailments or reductions of delivery for any of the following reasons shall
constitute “Non-Compensable Curtailments”, shall be excluded from “Curtailment
Energy,” and no payment shall be due Seller under paragraph (A) above for
curtailments of delivery of Renewable Energy resulting from
 
1.          an Emergency;
 
2.          any action taken by the Interconnection Provider under the
Interconnection Agreement;
 
3.          any reliability curtailment that is required by MISO or Transmission
Provider that reduces or precludes delivery of Renewable Energy to or from the
Point of Delivery;
 
4.          any curtailment arising out of maintenance outages of any part of
the transmission system or any testing of the transmission system;
 
5.          any curtailment arising from Seller’s failure to maintain in full
force and effect any permit, consent, license, approval, or authorization from
any Governmental Authority required by Applicable Laws to construct and/or
operate the Facility;
 
6.          any curtailment to the extent arising out Seller’s failure to
maintain AGC capability or its failure or refusal to respond to AGC instructions
from the EDCC, including but not limited to any curtailment by Seller with
respect to any Dispatch Interval contrary to the requirements of Section 7.4(A);
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

27

 

 

 
7.          except to the extent of any curtailment compensable pursuant to
Section 8.2(A)(i) or (iii), any curtailment for a period during which (A) the
“Offer Curve” submitted to MISO by Company for Renewable Energy from the
Facility for such period is less than the MISO spot market price for energy
delivered at the MISO LMP node nearest the Point of Delivery for such period,
and (B) the 5-minute forecast submitted to MISO by Company for Renewable Energy
from the Facility is greater than the Potential Energy for such period; or
 
8.          any curtailment by Seller to install, maintain or repair any of its
equipment or facilities (including equipment or facilities subject to the Shared
Facilities Agreement) or in connection with a condition likely to result in
significant damage to Seller’s equipment or if Seller otherwise deems such
curtailment necessary to protect life or property.
 
Article 9.  Billing and Payment
 
 
9.1.
Billing Invoices

 
The billing period under this PPA shall be the calendar month.  No later than
ten (10) Business Days after the end of each month, Seller shall provide to
Company a billing invoice showing the payment amount due Seller by Company for
the power provided by Seller and purchased by Company, under this PPA, and any
compensable Curtailment Energy during the previous calendar month billing
period.  The billing invoice will show metered energy from the Facility, all
billing parameters, rates and factors, and any other data reasonably pertinent
to the calculation of monthly payments due to Seller.  Billing disputes shall be
resolved in accordance with Section 9.5.
 
 
9.2.
Metered Billing Data

 
All billing data based on metered deliveries to Company shall be collected by
the Electric Metering Device(s) in accordance with Section 5.3.
 
 
9.3.
[Intentionally Left Blank]

 
 
9.4.
Payments

 
Unless otherwise specified herein, payments due under this PPA shall be due and
payable by electronic funds transfer, as designated by the owed Party, on or
before the fifteenth (15th) Business Day following receipt of the billing
invoice.  If the amount due is not paid on or before the due date, a late
payment charge shall be applied to the unpaid balance and shall be added to the
next billing statement.  Such late payment charge shall be calculated based on
an annual interest rate equal to one hundred twenty-five percent (125%) of the
LIBOR three-month rate published on the date of the invoice in The Wall Street
Journal (or, if The Wall Street Journal is not published on that Day, the next
succeeding date of publication).  If the due date occurs on a Day that is not a
Business Day, the late payment charge shall begin to accrue on the next
succeeding Business Day.
 

28

 

 

 
 
9.5.
Billing Disputes

 
(A)                Either Party may dispute invoiced amounts, but shall pay to
the other Party at least the undisputed portion of invoiced amounts on or before
the invoice due date. To resolve any billing dispute, the Parties shall use the
procedures set forth in Section 13.10. When the billing dispute is resolved, the
Party owing shall pay the amount owed within five (5) Business Days of the date
of such resolution, with late payment interest charges calculated on the amount
owed in accordance with the provisions of Section 9.4.
 
(B)                In the event that (i) the creditworthiness of one Party (the
“Affected Party”) becomes impaired to such extent that the other Party (the
“Claimant”) has objective, commercially reasonable grounds to believe that the
Affected Party’s continued ability to perform this PPA or to make payments to
the Claimant as and when due is in material doubt, (ii) there exist one or more
bona fide billing or other disputes under this PPA, in connection with which the
Claimant alleges in good faith that the Affected Party owes the Claimant more
than $[**] in the aggregate (net of undisputed amounts owed by the Claimant to
the Affected Party), and (iii) an Event of Default of Claimant is not then
existing, the Affected Party shall, within thirty (30) Days following request by
the Claimant, deposit the net amount in dispute into a separate escrow account
at a mutually acceptable Issuer (the “Escrow Account”) pursuant to a mutually
acceptable Escrow Agreement consistent with this Section.  The Escrow Account
shall be owned by the Affected Party but the Claimant shall hold a first and
exclusive perfected security interest therein to secure the obligation of the
Affected Party to pay the amount(s) in dispute if and to the extent that the
dispute(s) are eventually resolved in favor of the Claimant. If, as and when the
related disputes are resolved, amounts owed to the Claimant (if any) shall be
paid out of the Escrow Account and the balance shall be released to the Affected
Party. Funds held in any Escrow Account may be deposited in a money-market fund,
short-term treasury obligations, investment-grade commercial paper and other
liquid investment-grade investments with maturities of three months or less,
with all investment income thereon to be taxable to, and to accrue for the
benefit of, the Affected Party. All fees and expenses of the Issuer holding any
Escrow Account shall be paid by the Claimant.
 
 
9.6.
Netting

 
(A)                Company at any time may offset against any and all amounts
that may be due and owed to Seller under this PPA or any Additional Agreement,
any and all liquidated amounts, including damages and other payments, that are
owed by Seller to Company pursuant to this PPA or any Additional
Agreement.  Undisputed and non-offset portions of amounts invoiced under this
PPA shall be paid on or before the due date or shall be subject to the late
payment interest charges set forth in Section 9.4.
 
(B)                Seller and Company shall net their obligations to each other
under this PPA, then such amounts will be aggregated and Seller and Company will
discharge their obligations to pay through netting of payments.  If the amounts
owed by Company or Seller to the other are equal, neither shall be required to
make payment under this PPA.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

29

 

 

 
Article 10. Operations and Maintenance
 
 
10.1.
Maintenance Schedule

 
Maintenance schedule requirements for the Facility shall be communicated to
Company in advance, and any outage involving ten (10) or more Wind Turbines
shall be subject to Company’s approval (not to be unreasonably withheld,
conditioned or delayed).
 
 
10.2.
Facility Operation

 
Seller shall comply with all Requirements of Law and Good Utility Practice in
the operation of the Facility as well as the requirements of MISO, MRO and any
New Joint Transmission Authority.  Seller shall staff, control and operate the
Facility consistent at all times with Good Utility Practices and the Operating
Procedures.  Personnel capable of starting, operating and stopping the Facility
shall be continuously available either at the Facility or capable of remotely
starting, operating and stopping the Facility within fifteen (15) minutes.  In
all cases personnel capable of starting, operating and stopping the Facility
shall be continuously reachable by phone or pager or other electronic device.
 
 
10.3.
Capacity Resource Capability Verification

 
Seller shall cooperate reasonably to assist Company in maximizing (pursuant to
the terms and conditions of this PPA) and determining the amount of Capacity
Resource.  Seller shall collect data and perform tests and calculations in
compliance with Module E of the MISO Tariff and MISO Business Practices Manual
for Resource Adequacy, as they change from time to time. All required testing
shall be conducted at Company’s expense.
 
 
10.4.
Outage and Performance Reporting

 
(A)                Seller shall comply with all current NERC, MRO, and MISO
generating unit outage reporting requirements and reliability standards, as they
may be revised from time to time, and as they apply to the Facility.  Seller
shall comply with applicable MISO reporting requirements unit availability,
turbine locations, etc. as they may be revised from time to time.
 
(B)                When Forced Outages occur, Seller shall notify Company’s EDCC
of the existence, nature, and expected duration of the Forced Outage as soon as
practical, but in no event later than sixty (60) minutes after the Forced Outage
occurs.  Seller shall immediately inform Company’s EDCC of changes in the
expected duration of the Forced Outage unless relieved of this obligation by
Company’s EDCC for the duration of each Forced Outage.
 
(C)                Commencing upon the Commencement Date and continuing through
the Term, Seller shall electronically provide the energy production from the
Facility in five (5) minute intervals, 24x365 to Company and allow Company to
disclose such data publicly.
 
 
10.5.
Operating Committee and Operating Procedures

 
(A)                Company and Seller shall each appoint one representative and
one alternate representative to act in matters relating to the Parties’
performance obligations under this PPA and to develop operating arrangements for
the generation, delivery and receipt of Renewable Energy hereunder. Such
representatives shall constitute the Operating Committee, and shall be specified
as Exhibit C. The Parties shall notify each other in writing of such
appointments and any changes thereto.  The Operating Committee shall have no
authority to modify the terms or conditions of this PPA.
 

30

 

 

 
(B)                Prior to the Commencement Date, the Operating Committee may
develop mutually agreeable written Operating Procedures which shall include
methods of day-to-day communications; metering, telemetering,
telecommunications, and data acquisition procedures; key personnel list for
applicable Company and Seller operating centers; operations and maintenance
scheduling and reporting; Renewable Energy reports; unit operations log; and
such other matters as may be mutually agreed upon by the Parties.
 
(C)                The Operating Committee shall review the AGC Protocols from
time to time after the date hereof and may agree on modifications thereto to the
extent necessary or convenient for operation of the Facility in accordance with
this PPA.  Upon any mutually agreed modification to the AGC Protocols, the
Parties shall adopt such modified AGC Protocols and update Exhibit G.
 
 
10.6.
Access to Facility

 
Appropriate representatives of Company shall at all reasonable times, including
weekends and nights, and with reasonable prior notice, have access to the
Facility to read meters and to perform all inspections and operational reviews
as may be appropriate to facilitate the performance of this PPA. While at the
Facility, such representatives shall observe such reasonable safety precautions
as may be required by Seller and shall conduct themselves in a manner that will
not interfere with the operation of the Facility.
 
 
10.7.
Reliability Standards

 
Seller shall operate the Facility in a manner that complies with all national
and regional reliability standards, including standards set by NERC, FERC, MRO
and the URC, or any successor agencies setting reliability standards for the
operation of generation facilities.  To the extent that Seller or the Facility
contributes in whole or in part to actions that result in monetary penalties
being assessed to Company by NERC, the MRO, or any successor agency, for lack of
compliance with reliability standards, Seller shall reimburse Company for its
share of such monetary penalties.
 
 
10.8.
Environmental Credits

 
(A)                The Parties acknowledge that Applicable Laws create and
future Applicable Laws may create value in the ownership, use or allocation of
RECs.  To the full extent allowed by such Applicable Law, Company shall own or
be entitled to claim all RECs attributable to Renewable Energy purchased by
Company under this Agreement to the extent such credits may exist or be created
during the Term.
 
(B)                Seller hereby automatically and irrevocably assigns to
Company all rights, title and authority for Company to register, own, hold and
manage such RECs in Company’s own name and to Company’s account, including any
rights associated with any renewable energy information or tracking system that
exists or may be established (including but not limited to participants in
M-RETS and the United States government) with regard to monitoring, registering,
tracking, certifying, or trading such credits.  Seller hereby authorizes Company
to act as its agent for the purposes of registering, tracking and certifying
RECs and Company has full authority to hold, sell or trade such RECs to its own
account of said renewable energy information or tracking systems. Upon the
request of Company from time to time, at no cost to Company, (i) Seller shall
deliver or cause to be delivered to Company such attestations/certifications of
all Renewable Energy Credits, and (ii) Seller shall provide full cooperation in
connection with Company’s registration and written certification of Renewable
Energy Credits.
 

31

 

 

 
 
10.9.
Availability Reporting

 
Seller shall be responsible for providing accurate and timely updates on the
current availability of the Facility to the EDCC as requested.
 
 
10.10.
 Peak Production Availability

 
During any Business Day of an On-Peak Month, Seller shall use commercially
reasonable efforts to (i) maximize the amount of Renewable Energy produced by
the Facility, and (ii) minimize the extent and duration of Forced Outages.
 
Article 11.  Security for Performance
 
 
11.1.
 Security Fund

 
(A)                Seller shall establish Seller’s Security Fund at a level of
$[**] no later than thirty (30) Days following satisfaction (or if applicable,
waiver by Company) of the conditions precedent set forth in Article 6 above, and
shall maintain Seller’s Security Fund throughout the remainder of the Term;
provided, however, that Seller shall have no obligation to replenish Seller’s
Security Fund; provided, further, however, that Seller shall increase Seller’s
Security Fund by a one-time amount equal to $[**] no later than thirty (30) Days
following the earliest to occur of (i) the Credit Rating of the issuer of
Seller’s Security Fund being downgraded below Investment Grade, (ii) the closing
of any Pending Facility Transaction or (iii) the delivery by Company to Seller
of an Option Exercise Notice (as defined in the Option Agreement) in strict
accordance with the requirements of Section 2.1 of the Option Agreement.
 
(B)                In addition to any other remedy available to it, Company may
draw from Seller’s Security Fund such amounts as are necessary to recover
amounts owing to Company pursuant to this PPA, including any damages due to
Company and any amounts for which Company is entitled to indemnification under
this PPA.  Company may, in its sole discretion, draw all or any part of such
amounts due to it from any form of security to the extent available pursuant to
this Section, and from all such forms, and in any sequence Company may select.
Any failure to draw upon Seller’s Security Fund or other security for any
damages or other amounts due to Company shall not prejudice Company’s rights to
recover such damages or amounts in any other manner.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

32

 

 

 
(C)                If either (1) the Credit Rating given to Company’s senior,
unsecured debt without any third party credit enhancement falls below Investment
Grade or (2) Company fails to maintain a Credit Rating from a Rating Agency,
then within fifteen (15) days after receiving notice from Seller, Company shall
establish, fund and maintain thereafter a Company’s Security Fund in an amount
equal to $[**] pursuant to the provisions of this Article 11.  Promptly
following (i) notice from Company that the Credit Rating given to Company’s debt
without any third party credit enhancement is at or above Investment Grade, and
(ii) the end of the Term, Seller shall release the Company’s Security Fund
(including any accumulated interest, if applicable) to Company.
 
(D)                In addition to any other remedy available to it, Seller may
draw from Company’s Security Fund such amounts as are necessary to recover
amounts owing to Seller pursuant to this PPA, including any damages due to
Seller and any amounts for which Seller is entitled to indemnification under
this PPA.  Seller may, in its sole discretion, draw all or any part of such
amounts due to it from any form of security to the extent available pursuant to
this Section, and from all such forms, and in any sequence Seller may select.
Any failure to draw upon Company’s Security Fund or other security for any
damages or other amounts due to Company shall not prejudice Seller’s rights to
recover such damages or amounts in any other manner.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

33

 

 

 
(E)                Any Security Fund required to be provided hereunder shall be
maintained at the expense of the Party required to provide such Security Fund,
shall be originated by or deposited in a financial institution or company
(“Issuer”) acceptable to the other Party, and shall be in the form of one or
more of the following instruments:
 
1.          At any time during the Term, any Security Fund may be in the form of
an irrevocable standby letter of credit in the form and substance of Exhibit F
and acceptable to the other Party, from an Issuer with an unsecured bond rating
(unenhanced by third-party support) equivalent to A- or better as determined by
all Rating Agencies that have provided such a rating, and if ratings from both
Standard & Poor’s and Moody’s (or if either one or both are not available,
equivalent ratings from alternate rating sources reasonably acceptable to other
Party).  In addition, if such unsecured bond rating of the Issuer is exactly
equivalent to A-/A3, the Issuer must not be on credit watch or have a negative
outlook by a Rating Agency.  Security provided in this form shall be consistent
with this PPA and include a provision for at least thirty (30) Days advance
notice to the other Party of any expiration or earlier termination of the
security so as to allow the other Party sufficient time to exercise its rights
under said security if the Party required to provide such Security Fund fails to
extend or replace the security.  Such security must be issued for a minimum term
of three hundred and sixty (360) Days.  The Party required to provide such
Security Fund shall cause the renewal or extension of the security for
additional consecutive terms of three hundred and sixty (360) Days or more (or,
if shorter, the remainder of the Term) no later than thirty (30) Days prior to
each expiration date of the security.  If the security is not renewed or
extended as required herein, the other Party shall have the right to draw
immediately upon the security and to place the amounts so drawn, at the cost and
with funds of the Party required to provide such Security Fund, in an interest
bearing escrow account in accordance with sub-paragraph (2) below, until and
unless the Party required to provide such Security Fund provides a substitute
form of such security meeting the requirements of this Section.  Security in the
form of an irrevocable standby letter of credit shall be governed by the Uniform
Customs and Practice for Documentary Credits (2007 Revision), International
Chamber of Commerce Publication No. 600.600 (the “UCP”), except to the extent
that the terms hereof are inconsistent with the provisions of the UCP, including
Articles 14.b. and 36 of the UCP, in which case the terms of the Letter of
Credit shall govern.
 
2.          At any time during the Term, any Security Fund may be in the form of
United States currency, deposited with an Issuer, in which the other Party holds
a first and exclusive perfected security interest, either:  (i) in an interest
bearing escrow account under which the other Party is designated as beneficiary
with sole authority to draft from the account or otherwise access the security;
or (ii) held by Issuer as escrow agent with instructions to pay claims made by
the other Party pursuant to this PPA, such instructions to be in a form
satisfactory to the other Party.  Security provided in this form shall include a
requirement for immediate notice to the other Party from Issuer and the Party
required to provide such Security Fund in the event that the sums held as
security in the account or trust do not at any time meet the required level for
the Security Fund as set forth in this Section. Funds held in the account may be
deposited in a money-market fund, short-term treasury obligations,
investment-grade commercial paper and other liquid investment-grade investments
with maturities of three months or less, with all investment income thereon to
be taxable to, and to accrue for the benefit of, the Party required to provide
such Security Fund.  Annual account sweeps for recovery of interest earned by
the Security Fund shall be allowed by the Party required to provide such
Security Fund. At such times as the balance in the escrow account exceeds the
amount of obligation of the Party required to provide such Security Fund to
provide security hereunder, the other Party shall remit to such Party on demand
any excess in the escrow account above such Party’s obligations.
 

34

 

 

 
3.          The Seller’s Security Fund also may consist of a guaranty
substantially in the form of Exhibit H, from Seller Parent Guarantor or any
other guarantor, with an Investment Grade rating. If the Credit Rating of the
issuer of such guaranty is downgraded below Investment Grade, then Seller shall
be required to convert the guarantee provided by such issuer to a Security Fund
instrument meeting the criteria set forth in either sub-paragraph (1) or
sub-paragraph (2) above no later than thirty (30) Days after receiving notice
from Company that such conversion is required pursuant to this paragraph.
 
(F)                 A Party may change the form of its Security Fund at any time
and from time to time upon reasonable prior notice to the other Party, but such
Security Fund must at all times be consistent with the foregoing.
 
(G)                 Promptly (i) following the end of the Term, or (ii) upon any
early termination of this PPA, the other Party shall release the balance of any
Security Fund (including any accumulated interest, if applicable) to Party
required to provide such Security Fund.
 
Article 12. Default and Remedies
 
 
12.1.
Events of Default of Seller

 
(A)                Any of the following shall constitute an Event of Default of
Seller upon its occurrence and no cure period shall be applicable:
 
1.          Seller’s dissolution or liquidation;
 
2.          Seller’s assignment of this PPA or any of its rights hereunder for
the benefit of creditors (except for an assignment to the Unaffiliated Facility
Investor as security under the Unaffiliated Investment Documents as permitted by
this PPA);
 
3.          Seller’s filing of a petition in voluntary bankruptcy or insolvency
or for reorganization or arrangement under the bankruptcy laws of the United
States or under any insolvency act of any state, or Seller voluntarily taking
advantage of any such law or act by answer or otherwise;
 
4.          The sale by Seller to a third party, or diversion by Seller for any
use, of energy committed to Company by Seller other than in mitigation of
damages for any breach by Company of this PPA; and/or
 
5.          Seller’s actual fraud, tampering with Company-owned facilities or
other material intentional misrepresentation or misconduct in connection with
this PPA or the operation of the Facility.
 

35

 

 

 
(B)                Any of the following shall constitute an Event of Default of
Seller if not cured within thirty (30) Days after the date of written notice
from Company to Seller and the Unaffiliated Facility Investor; provided,
however, that if not reasonably capable of being remedied within the thirty (30)
day cure period specified above, Seller or Unaffiliated Facility Investor shall
have such additional time (not exceeding an additional ninety (90) days) as is
reasonably necessary to remedy such failure, so long as Seller or Unaffiliated
Facility Investor advises Company of its plan for such cure and promptly
commences and diligently pursues such remedy:
 
1.          [Intentionally Deleted];
 
2.          Seller’s failure to establish and maintain the funding of Seller’s
Security Fund in accordance with Section 11.1;
 
3.          Seller’s Abandonment of operation of the Facility;
 
4.          Seller’s failure to maintain in effect those agreements required to
deliver energy to the Point of Delivery, including the Interconnection
Agreement;
 
5.          Seller’s failure to make any payment due to Company under or in
connection with this PPA (subject to Seller’s rights with respect to disputed
payments under Section 9.5 and net of outstanding damages and any other rights
of offset that Seller may have pursuant to this PPA);
 
6.          Seller’s default under Section 19.7; and/or
 
7.          Seller’s failure to comply with any other material obligation under
this PPA, which would result in a material adverse impact on Company.
 
(C)                Any material breach by Seller of any of its material
obligations under any of the Additional Agreements shall constitute an Event of
Default of Seller if not cured within thirty (30) Days after the date of written
notice from Company to Seller and the Unaffiliated Facility Investor; provided,
however, that if not reasonably capable of being remedied within the thirty (30)
day cure period specified above, Seller or Unaffiliated Facility Investor shall
have such additional time (not exceeding an additional ninety (90) days) as is
reasonably necessary to remedy such failure, so long as Seller or Unaffiliated
Facility Investor advises Company of its plan for such cure and promptly
commences and diligently pursues such remedy.
 
(D)                Any of the following shall constitute an Event of Default of
Seller if not cured within sixty (60) Days after the date of written notice from
Company to Seller and the Unaffiliated Facility Investor; provided, however,
that if such failure is not reasonably capable of being remedied within the
sixty (60) day cure period specified above, Seller or Unaffiliated Facility
Investor shall have such additional time (not exceeding an additional ninety
(90) days) as is reasonably necessary to remedy such failure, so long as Seller
or Unaffiliated Facility Investor advises Company of its plan for such cure and
promptly commences and diligently pursues such remedy:
 
1.          [Intentionally Left Blank].
 
2.          Seller’s assignment of this PPA, or any Change of Control of Seller,
or Seller’s sale or transfer of its interest, or any part thereof, in the
Facility, except as permitted in accordance with Article 19;
 

36

 

 

 
3.          Any representation or warranty made by Seller in this PPA shall
prove to have been false or misleading in any material respect when made or
ceases to remain true during the Term if such cessation would reasonably be
expected to result in a material adverse impact on Company; and/or
 
4.          The filing of an involuntary case in bankruptcy or any proceeding
under any other insolvency law against Seller as debtor or its parent or any
other Affiliate that could materially impact Seller’s ability to perform its
obligations hereunder; provided, however, that Seller does not obtain a stay or
dismissal of the filing within the cure period.
 
 
12.2.
Unaffiliated Facility Investor’s Right to Cure Default of Seller

 
Seller shall provide Company with a notice identifying the Unaffiliated Facility
Investor and providing appropriate contact information for the Unaffiliated
Facility Investor.  Following receipt of such notice, Company shall provide
notice of any Event of Default of Seller to the Unaffiliated Facility Investor,
and Company will accept a cure to an Event of Default of Seller performed by the
Unaffiliated Facility Investor, so long as the cure is accomplished within
ninety (90) days of Unaffiliated Facility Investor’s receipt of such notice of
Event of Default.
 
 
12.3.
Events of Default of Company

 
(A)                Any of the following shall constitute an Event of Default of
Company upon its occurrence and no cure period shall be applicable:
 
1.          Company’s dissolution or liquidation, provided, however, that
division of Company into multiple entities and the entity that owns Company’s
assets necessary to provide retail electric utility service to customers and has
regulatory authority to seek rate recovery from the URC assumes the obligations
of this PPA, shall not constitute dissolution or liquidation;
 
2.          Company’s assignment of this PPA or any of its rights hereunder for
the benefit of creditors;
 
3.          Company’s filing of a voluntary petition in bankruptcy or insolvency
or for reorganization or arrangement under the bankruptcy laws of the United
States or under any insolvency act of any State, or Company voluntarily taking
advantage of any such law or act by answer or otherwise; and/or
 
4.          Company’s actual fraud, waste, tampering with Seller-owned
facilities or other material intentional misrepresentation or misconduct in
connection with this PPA or the operation of the Facility.
 
(B)                Any of the following shall constitute an Event of Default of
Company if not cured within thirty (30) Days after the date of written notice
from Seller to Company; provided, however, that if such failure is not
reasonably capable of being remedied within the thirty (30) day cure period
specified above, Company shall have such additional time (not exceeding an
additional ninety (90) days) as is reasonably necessary to remedy such failure,
so long as Company advises Seller of its plan for such cure and promptly
commences and diligently pursues such remedy:
 
1.          Company’s failure to make any payment due hereunder (subject to
Company’s rights with respect to disputed payments under Section 9.5 and net of
outstanding damages and any other rights of offset that Company may have
pursuant to this PPA);
 

37

 

 

 
2.          Company’s failure to establish and maintain the funding of Company’s
Security Fund, if required by and in accordance with Section 11.1 and/or
 
3.          Company’s failure to comply with any other material obligation under
this PPA, which would result in a material adverse impact on Seller.
 
(C)                Any of the following shall constitute an Event of Default of
Company if not cured within sixty (60) Days after the date of written notice
from Seller to Company; provided, however, that if such failure is not
reasonably capable of being remedied within the sixty (60) day cure period
specified above, Company shall have such additional time (not exceeding an
additional ninety (90) days) as is reasonably necessary to remedy such failure,
so long as Company advises Seller of its plan for such cure and promptly
commences and diligently pursues such remedy:
 
1.          The filing of an involuntary case in bankruptcy or any proceeding
under any other insolvency law against Company that could materially impact
Company’s ability to perform its obligations hereunder; provided, however, that
Company does not obtain a stay or dismissal of the filing within the cure
period;
 
2.          Company’s assignment of this PPA, except as permitted in accordance
with Article 19; and/or
 
3.          Any representation or warranty made by Company in this PPA shall
prove to have been false or misleading in any material respect when made or
ceases to remain true during the Term if such cessation would reasonably be
expected to result in a material adverse impact on Seller.
 
 
12.4.
Damages Prior to Termination

 
Upon the occurrence of an Event of Default, and subject in each case to the
limitation on damages set forth in Section 12.6, the non-defaulting Party shall
have the right to collect damages accruing prior to the termination of this PPA
from the defaulting Party as set forth below, and the payment of any such
damages accruing prior to the cure of an Event of Default shall constitute a
part of the cure.
 
(A)                [Intentionally Left Blank]
 
(B)                Actual Damages. For all Events of Default, the non-defaulting
Party shall be entitled to receive from the defaulting Party all of the damages
incurred by the non-defaulting Party in connection with such Event of Default,
subject to Section 12.10.  If Seller is the defaulting Party, the Parties agree
that the damages recoverable by Company hereunder on account of an Event of
Default of Seller shall include Replacement Energy Costs.
 
 
12.5.
Termination

 
Upon the occurrence of an Event of Default which has not been cured within the
applicable cure period, the non-defaulting Party shall have the right to declare
a date, which shall be between fifteen (15) and thirty (30) Days after the
notice thereof, upon which this PPA shall terminate.  Neither Party shall have
the right to terminate this PPA except as provided for upon the occurrence of an
Event of Default as described above or as otherwise may be explicitly provided
for in this PPA.  Upon the termination of this PPA under this Section, the
non-defaulting Party shall be entitled to receive from the defaulting Party,
subject to the Damage Cap set forth in Section 12.6, all of the damages incurred
by the non-defaulting Party in connection with such termination including, if
Seller is the defaulting Party, the present value of all future Replacement
Energy Costs for the then remaining Term, subject to Section 12.10.
 

38

 

 

 
 
12.6.
Limitation on Damages

 
Except as otherwise provided in this Section, Seller’s aggregate financial
liability to Company for Replacement Energy Costs and other damages shall not
exceed the then-current amount of the Seller’s Security Fund pursuant to Section
11.1(A) (the “Damage Cap”).  The Damage Cap set forth in this paragraph shall
not apply to damages arising out of any of the following events:
 
(A)                tampering with Company-owned facilities or material
intentional misrepresentation or misconduct sanctioned by, or at the direction
of, Seller in connection with this PPA or the operation of the Facility;
 
(B)                the sale by Seller to a third party, or diversion by Seller
for any use, of Renewable Energy committed to Company under this PPA, except as
expressly permitted under this PPA;
 
(C)                [Intentionally Left Blank];
 
(D)                any claim for third party indemnification under Article 17;
or
 
(E)                any Environmental Contamination caused by Seller.
 
 
12.7.
[Intentionally Left Blank].

 
 
12.8.
Specific Performance

 
In addition to the other remedies specified in this Article, in the event that
any Event of Default is not cured within the applicable cure period set forth
herein, the non-defaulting Party may elect to treat this PPA as being in full
force and effect and the non-defaulting Party shall have the right to seek
specific performance.
 
 
12.9.
Remedies Cumulative

 
Subject to the Damage Cap, each right or remedy of the Parties provided for in
this PPA shall be cumulative of and shall be in addition to every other right or
remedy provided for in this PPA, and the exercise, or the beginning of the
exercise, by a Party of any one or more or the rights or remedies provided for
herein shall not preclude the simultaneous or later exercise by such Party of
any or all other rights or remedies provided for herein.
 
 
12.10.
 Waiver and Exclusion of Other Damages

 
The Parties confirm that the express remedies and measures of damages provided
in this PPA satisfy the essential purposes hereof. If no remedy or measure of
damages is expressly herein provided, the obligor’s liability shall be limited
to direct, actual damages only.  Neither Party shall be liable to the other
Party for consequential, incidental, punitive, exemplary, special, equitable or
indirect damages, lost profits or other business interruption damages by
statute, in tort or contract (except to the extent expressly provided herein);
provided, however, that if either Party is held liable to a third party for such
damages and the Party held liable for such damages is entitled to
indemnification from the other Party hereto, the indemnifying Party shall be
liable for, and obligated to reimburse the indemnified Party for, such
damages.  To the extent any damages required to be paid hereunder are
liquidated, the Parties acknowledge that the damages are difficult or impossible
to determine, that otherwise obtaining an adequate remedy is inconvenient, and
that the liquidated damages constitute a reasonable approximation of the harm or
loss.
 

39

 

 

 
 
12.11.
 Payment of Amounts Due to Party

 
Without limiting any other provisions of this Article and at any time before or
after termination of this PPA, a Party may send the other Party an invoice for
such damages or other amounts as are due to such Party at such time from the
other Party under this PPA and such invoice shall be payable in the manner, and
in accordance with the applicable provisions, set forth in Article 9, including
the provision for late payment charges.  Such Party may withdraw funds from any
Security Fund as needed to provide payment for such invoice if the invoice is
not paid by the other Party on or before the tenth (10th) Business Day following
the invoice due date.
 
 
12.12.
 Duty to Mitigate

 
Each Party agrees that it has a duty to mitigate damages and covenants that it
will use commercially reasonable efforts to minimize any damages it may incur as
a result of the other Party’s performance or non-performance of the PPA.
 
Article 13. Contract Administration and Notices
 
 
13.1.
Notices in Writing

 
Notices required by this PPA shall be addressed to the other Party, including
the other Party’s representative on the Operating Committee, at the addresses
noted in Exhibit C as either Party updates them from time to time by written
notice to the other Party.  Any notice, request, consent, or other communication
required or authorized under this PPA to be given by one Party to the other
Party shall be in writing. It shall either be hand delivered or mailed, postage
prepaid, to the representative of said other Party.  If mailed, the notice,
request, consent or other communication shall be simultaneously sent by
facsimile or other electronic means. Any such notice, request, consent, or other
communication shall be deemed to have been received by the close of the Business
Day on which it was hand delivered or transmitted electronically (unless hand
delivered or transmitted after such close in which case it shall be deemed
received at the close of the next Business Day).  Real-time or routine
communications concerning Facility operations shall be exempt from this Section.
 
 
13.2.
Representative for Notices

 
Each Party shall maintain a designated representative to receive notices. Such
representative may, at the option of each Party, be the same person as that
Party’s representative or alternate representative on the Operating Committee,
or a different person. Either Party may, by written notice to the other Party,
change the representative or the address to which such notices and
communications are to be sent.
 
 
13.3.
Authority of Representatives

 
The Parties’ representatives designated above shall have authority to act for
its respective principals in all technical matters relating to performance of
this PPA and to attempt to resolve disputes or potential disputes. However,
they, in their capacity as representatives, shall not have the authority to
amend or modify any provision of this PPA.
 

40

 

 

 
 
13.4.
Operating Records

 
Seller and Company shall each keep complete and accurate records and all other
data required by each of them for the purposes of proper administration of this
PPA, including such records as may be required by Governmental Authorities,
MISO, NERC or MRO as applicable.
 
 
13.5.
Operating Log

 
Seller shall maintain an accurate and up-to-date operating log, in electronic
format, at the Facility with records of production for each clock hour; changes
in operating status; and Forced Outages for the purposes of proper
administration of this PPA, including such records as may be required by state
or federal regulatory authorities and MRO in the prescribed format.
 
 
13.6.
Provision of Real Time Data

 
(A)                SCADA System Data. Seller shall communicate Park Potential
and all data necessary for Company to integrate the Facility into Company’s EDCC
in real time through the Facility’s SCADA System in accordance with the AGC
Protocols. Seller shall maintain the Facility’s SCADA System so that it is
capable of interfacing with and reacting to Company’s AGC Set-Point and
responding to signals from the Company’s EDCC in accordance with the AGC
Protocols.
 
1.          Seller shall use commercially reasonable efforts to adjust the real
time Park Potential when Company communicates to Seller a measured difference of
plus or minus two (2) percent between the metered Renewable Energy, during a
time where there was no AGC Set-Point, and Park Potential.
 
2.          In the event that Company reasonably concludes that Seller is not
(i) providing the data required by this Section, (ii) interfacing with and
reacting to Company’s AGC Set-Point as required by this PPA, and/or (iii)
providing Park Potential data within the required margin of error, then upon
notice from Company, Seller shall, at Seller’s expense, take those actions
necessary to fully comply with this paragraph. Upon Seller’s request, Company
shall cooperate with Seller in taking any such actions.
 
3.          Company shall have the right to audit and verify Seller’s compliance
with providing required data to the Company’s SCADA System.
 
(B)                PI Data. From and after the Commencement Date, Seller shall
provide Company, at Seller’s expense, real time turbine performance and
meteorological data for all Wind Turbines and meteorological towers at the
Facility in accordance with Exhibit I for the Term of this PPA. Seller shall
undertake to maintain Seller-owned data collection systems which are compatible
with Company’s PI.  Seller shall ensure that real time communications
capabilities are available and maintained for the transmission to Company’s
PI.  Company shall be entitled to disclose data gathered through the Company’s
PI to third parties.  Company shall have the right to disclose data gathered
through the Company’s PI system publicly provided, however, that such data is
(i) masked to obscure the origin of the data and (ii) aggregated so that the
data cannot be correlated and used by competitors of Seller and the supplier of
the Wind Turbines.
 
(C)                Availability Forecast. Seller shall provide to Company a
day-ahead same day operating availability forecast on the following terms.
 

41

 

 

 
1.          The forecast shall be submitted through an availability forecast
system as mutually agreed upon by Company and Seller.  Prior to the Commencement
Date, Company shall provide Seller with information necessary for Seller to
access the chosen availability forecast system..
 
2.          The forecast shall be posted by 5 am every day, and shall be
applicable through the end of the next day.  For example, at 5 am on Monday, an
availability forecast is required for Tuesday (midnight to midnight). On
Tuesday, the forecast for Wednesday, Wednesday for Thursday, and so on.
 
3.          At any time after posting a forecast through the end of the next
day, any changes to real-time and forecasted availability greater than or equal
to 10 MW or 10% of installed capacity (whichever is greater) shall be (1)
communicated to the real-time operator via telephone with (2) immediate update
to the availability forecast in the availability forecast system.  For example:
 
(i)            A disturbance at a 100.5 MW (67 x 1.5 MW wind turbines) wind
plant causes 26 wind turbines (39 MW) to become unavailable. Only two turbines
were forecast to be down for maintenance (3 MW). The expected change in the
forecast is 36 MW (~36%); exceeding the 10 MW/10% requirement. A phone call to
real-time operations with immediate update of the availability forecast is
required. At the time of the outage, the estimated expected duration was thought
to be six hours. Three hours into the outage, it became known that the 26
turbines would be available in an hour. A phone call notifying real-time of the
change in availability is required with a coincident update in the availability
forecast system.
 
(ii)            A disturbance at a 10 MW (8 x 1.25 MW turbines) wind plant
forces 4 turbines (5 MW) off-line. Because the disturbance did not equal or
exceed 10 MW, no immediate action is necessary. If the disturbance is expected
to persist into the next day, then it is expected that the derated capacity is
reflected in the next day-ahead forecast submitted to the availability forecast
system.
 
(iii)            A 20 MW (20 x 1 MW turbines) wind plant is off-line for
transmission maintenance. The maintenance work is completed 2 hours ahead of the
projected completion. Because the change is greater than 10 MW, prior to coming
on-line, a phone call is required coincident with an update to the availability
forecast system to indicate the new availability.
 
4.          Seller agrees to provide a forecast with five-minute granularity for
the next two operating hours or per the requirements of the Midwest ISO tariff
and/or business practices.
 
5.          Seller acknowledges that the forecasting required by this Section is
consistent with the reporting requirements required for compliance with NERC
standards intended to maintain reliability.  Seller, as the generator, is
primarily responsible for complying with the NERC standards.
 

42

 

 

 
 
13.7.
Billing and Payment Records

 
To facilitate payment and verification, Seller and Company shall keep all books
and records necessary for billing and payments in accordance with the provisions
of Article 9 and grant the other Party reasonable access to those records. All
records of Seller pertaining to the operation of a Facility shall be maintained
on the premises of the Facility.
 
 
13.8.
Examination of Records

 
Company may examine Seller’s financial records, if any, and Seller’s operating
procedures, equipment manuals, Operating Records and data kept by Seller
relating to transactions under and administration of this PPA, at any time
during the period the records are required to be maintained, from time to time
upon reasonable request and during normal business hours.
 
 
13.9.
Exhibits

 
Either Party may change the information for their notice addresses in Exhibit C
at any time without the approval of the other Party.  All other Exhibits may be
changed to the extent allowed by specific provisions of this PPA or with the
mutual consent of both Parties.
 
 
13.10.
 Dispute Resolution

 
(A)                In the event of any dispute arising under this PPA (a
“Dispute”), within ten (10) Days following the delivered date of a written
request by either Party (a “Dispute Notice”), (i) each Party shall appoint a
representative (individually, a “Party Representative”, together, the “Parties’
Representatives”), and (ii) the Parties’ Representatives shall meet, negotiate
and attempt in good faith to resolve the Dispute quickly, informally and
inexpensively.  In the event the Parties’ Representatives cannot resolve the
Dispute within thirty (30) Days after commencement of negotiations, within ten
(10) Days following any request by either Party at any time thereafter, each
Party Representative (I) shall independently prepare a written summary of the
Dispute describing the issues and claims, (II) shall exchange its summary with
the summary of the Dispute prepared by the other Party Representative, and (III)
shall submit a copy of both summaries to a senior officer of the Party
Representative’s Party with authority to irrevocably bind the Party to a
resolution of the Dispute.  Within ten (10) Business Days after receipt of the
Dispute summaries, the senior officers for both Parties shall negotiate in good
faith to resolve the Dispute.  If the Parties are unable to resolve the Dispute
within fourteen (14) Days following receipt of the Dispute summaries by the
senior officers, either Party may seek available legal remedies.
 
(B)                Notwithstanding any provision in this PPA to the contrary, if
no Dispute Notice has been issued within twenty-four (24) months following the
occurrence of all events and the existence of all circumstances giving rise to
the Dispute (regardless of the knowledge or potential knowledge of either Party
of such events and circumstances), the Dispute and all claims related thereto
shall be deemed waived and the aggrieved Party shall thereafter be barred from
proceeding thereon.
 
(C)                Seller and Company each hereby knowingly, voluntarily and
intentionally waive any rights they may have to a trial by jury in respect of
any litigation based hereon, or arising out of, under, or in connection with,
this PPA or any course of conduct, course of dealing, statements (whether oral
or written) or actions of Seller and Company related hereto and expressly agree
to have any disputes arising under or in connection with this PPA be adjudicated
by a judge of the court having jurisdiction without a jury, in accordance with
Section 20.14.
 

43

 

 

 
Article 14. Force Majeure
 
 
14.1.
Definition of Force Majeure

 
(A)                The term “Force Majeure”, as used in this PPA, means causes
or events beyond the reasonable control of, and without the fault or negligence
of the Party claiming Force Majeure, which by exercise of due diligence and
reasonable foresight could not reasonably have been avoided, including (i) acts
of God; (ii) sudden actions of the elements, such as floods, earthquakes,
hurricanes or tornadoes, lightning, ice storms, high winds of sufficient
strength or duration to materially damage a facility or significantly impair its
operation for a period of time longer than normally encountered in similar
businesses under comparable circumstances; (iii) long-term material changes in
renewable energy flows across the Facility caused by climactic change; (iv)
fire, sabotage, vandalism beyond that which could reasonably be prevented by
Seller; terrorism; war; riots; fire; explosion; blockades; insurrection; and (v)
actions by any Governmental Authority taken after the date hereof (including the
adoption or change in any Applicable Laws imposed by such Governmental
Authority), but only if such requirements, actions, or failures to act prevent
or delay performance; and (vi) inability, despite due diligence, to obtain and
maintain any licenses, permits, or approvals required by any Governmental
Authority.
 
(B)                Notwithstanding the foregoing, the term Force Majeure does
not include (i) inability by Seller to procure Wind Turbine component parts, for
any reason (the risk of which is assumed by Seller), (ii) any other acts or
omissions of any third party, including any vendor, materialman, customer, or
supplier of Seller, unless such acts or omissions are themselves excused by
reason of Force Majeure; (iii) any full or partial curtailment in the electric
output of the Facility that is caused by or arises from a mechanical or
equipment breakdown or other mishaps, events or conditions attributable to
normal wear and tear or flaws, unless such acts or omissions are themselves
excused by reason of Force Majeure; (iv) failure to abide by Good Utility
Practices, (v) changes in market conditions that affect the cost of Seller’s
supplies, or that affect demand or price for power and/or REC’s; or (vi) a
strike, work stoppage or labor dispute limited only to any one or more of
Seller, Seller’s Affiliates, or any other third party employed by Seller to work
on the Facility.
 
 
14.2.
Applicability of Force Majeure

 
(A)                Neither Party shall be responsible or liable for any delay or
failure in its performance under this PPA, nor shall any delay, failure, or
other occurrence or event become an Event of Default, to the extent such delay,
failure, occurrence or event is substantially caused by conditions or events of
Force Majeure, provided, however, that:
 
1.          the non-performing Party gives the other Party prompt written notice
describing the particulars of the occurrence of the Force Majeure;
 
2.          the suspension of performance is of no greater scope and of no
longer duration than is required by the Force Majeure;
 

44

 

 

 
3.          the non-performing Party proceeds with reasonable diligence to
remedy its inability to perform and provides weekly progress reports to the
other Party describing actions taken to end the Force Majeure; and
 
4.          when the non-performing Party is able to resume performance of its
obligations under this PPA, that Party shall give the other Party written notice
to that effect.
 
(B)                Except as otherwise expressly provided for in this PPA, the
existence of a condition or event of Force Majeure shall not relieve the Parties
of their obligations under this PPA (including payment obligations) to the
extent that performance of such obligations is not precluded by the condition or
event of Force Majeure.
 
 
14.3.
Limitations on Effect of Force Majeure

 
In no event will any delay or failure of performance caused by any conditions or
events of Force Majeure extend this PPA beyond its stated Term.  In the event
that any delay or failure of performance caused by conditions or events of Force
Majeure continues for an uninterrupted period of five hundred forty (540) Days
from its inception (with respect to Force Majeure occurring after COD), the
Party not claiming Force Majeure may, at any time following the end of such
period, terminate this PPA upon written notice to the affected Party, without
further obligation by either Party except as to costs and balances incurred
prior to the effective date of such termination.
 
Article 15. Representations, Warranties and Covenants
 
 
15.1.
Seller’s Representations, Warranties and Covenants

 
Seller hereby represents and warrants as follows:
 
(A)                Seller is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware.  Seller
is qualified to do business in each other jurisdiction where the failure to so
qualify would have a material adverse effect on the business or financial
condition of Seller; and Seller has all requisite power and authority to conduct
its business, to own its properties, and to execute, deliver, and perform its
obligations under this PPA.
 
(B)                The execution, delivery, and performance of its obligations
under this PPA by Seller have been duly authorized by all necessary corporate
action, and do not and will not:
 
1.          require any consent or approval by any governing body of Seller,
other than that which has been obtained and is in full force and effect;
 
2.          violate any Applicable Law, or violate any provision in any
formation documents of Seller, the violation of which could have a material
adverse effect on the ability of Seller to perform its obligations under this
PPA;
 
3.          result in a breach or constitute a default under Seller’s formation
documents or bylaws, or under any agreement relating to the management or
affairs of Seller or any indenture or loan or credit agreement, or any other
agreement, lease, or instrument to which Seller is a party or by which Seller or
its properties or assets may be bound or affected, the breach or default of
which could reasonably be expected to have a material adverse effect on the
ability of Seller to perform its obligations under this PPA; or
 

45

 

 

 
4.          result in, or require the creation or imposition of any mortgage,
deed of trust, pledge, lien, security interest, or other charge or encumbrance
of any nature (other than as may be contemplated by this PPA) upon or with
respect to any of the assets or properties of Seller now owned or hereafter
acquired, the creation or imposition of which could reasonably be expected to
have a material adverse effect on the ability of Seller to perform its
obligations under this PPA.
 
(C)                This PPA is a valid and binding obligation of Seller, subject
to the contingencies identified in Article 6.
 
(D)                The execution and performance of this PPA will not conflict
with or constitute a breach or default under any contract or agreement of any
kind to which Seller is a party or any judgment, order, or Applicable Law, that
is applicable to Seller or the Facility.
 
(E)                To Seller’s knowledge, all permits, consents, approvals,
licenses, authorizations, or other action required by any Governmental Authority
to authorize Seller’s execution, delivery and performance of this PPA have been
duly obtained and are in full force and effect.
 
(F)                Seller shall comply with all Applicable Laws in effect or
that may be enacted during the Term.
 
(G)                Seller shall disclose to Company, the extent of, and as soon
as it is known to Seller, any violation of any Applicable Laws arising out of
the construction or operation of the Facility, or the presence of Environmental
Contamination at the Facility or on the Site, alleged to exist by any
Governmental Authority having jurisdiction over the Site, or the existence of
any past or present enforcement, legal, or regulatory action or proceeding
relating to such alleged violation or alleged presence of Environmental
Contamination.
 
(H)                To the full extent authorized by FERC regulations and the
FERC standards of conduct, Seller hereby authorizes Company to contact and
obtain information concerning the Facility and Interconnection Facilities
directly from the Interconnection Provider and to the extent necessary Seller
shall provide written notice to the Interconnection Provider confirming such
authorization.
 
(I)                As of the Commencement Date, the Facility shall constitute an
Eligible Energy Resource.
 
 
15.2.
Company’s Representations, Warranties and Covenants

 
Company hereby represents and warrants as follows:
 
(A)                Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Minnesota and is qualified in
each other jurisdiction where the failure to so qualify would have a material
adverse effect upon the business or financial condition of Company.  Company has
all requisite power and authority to conduct its business, to own its
properties, and to execute, deliver, and perform its obligations under this PPA.
 

46

 

 

 
(B)                The execution, delivery, and performance of its obligations
under this PPA by Company have been duly authorized by all necessary corporate
action, and do not and will not:
 
1.          require any consent or approval of Company’s shareholders;
 
2.          violate any Applicable Law, or violate any provision in any
corporate documents of Company, the violation of which could have a material
adverse effect on the ability of Company to perform its obligations under this
PPA;
 
3.          result in a breach or constitute a default under Company’s corporate
charter or bylaws, or under any agreement relating to the management or affairs
of Company, or any indenture or loan or credit agreement, or any other
agreement, lease, or instrument to which Company is a party or by which Company
or its properties or assets may be bound or affected, the breach or default of
which could reasonably be expected to have a material adverse effect on the
ability of Company to perform its obligations under this PPA; or
 
4.          result in, or require the creation or imposition of, any mortgage,
deed of trust, pledge, lien, security interest, or other charge or encumbrance
of any nature (other than as may be contemplated by this PPA) upon or with
respect to any of the assets or properties of Company now owned or hereafter
acquired, the creation or imposition of which could reasonably be expected to
have a material adverse effect on the ability of Company to perform its
obligations under this PPA.
 
(C)                This PPA is a valid and binding obligation of Company,
subject to the contingencies identified in Article 6.
 
(D)                The execution and performance of this PPA will not conflict
with or constitute a breach or default under any contract or agreement of any
kind to which Company is a party or any judgment, order, or Applicable Laws that
is applicable to Company.
 
(E)                To the best knowledge of Company, and except for the URC
approval(s) identified in Section 6.1, all approvals, authorizations, consents,
or other action required by any Governmental Authority to authorize Company’s
execution, delivery and performance of this PPA, have been duly obtained and are
in full force and effect.
 
(F)                Company shall comply with all Applicable Laws in effect or
that may be enacted during the Term.
 
Article 16. Insurance
 
 
16.1.
Evidence of Insurance

 
Seller shall, on or before June 1 of each Contract Year, provide Company with
two copies of insurance certificates acceptable to Company evidencing that
insurance coverage for the Facility are in compliance with the specifications
for insurance coverage set forth in Exhibit D to this PPA. Such certificates
shall (a) name Company as an additional insured (except worker’s compensation);
(b) provide that Company shall receive thirty (30) Days prior written notice of
non-renewal, or cancellation of, any of the corresponding policies (except that
such notice shall be ten (10) Days for non-payment of premiums); (c) provide a
waiver of any rights of subrogation against Company, its Affiliates and their
officers, directors, agents, and employees; and (d) indicate that the Commercial
General Liability policy has been endorsed as described above. All policies
shall be written with insurers that Company, in its reasonable discretion, deems
acceptable.  Seller’s liability under this PPA is not limited to the amount of
insurance coverage required herein.
 

47

 

 

 
 
16.2.
Term and Modification of Insurance

 
(A)                All insurance required under this PPA shall cover occurrences
during the Term and for a period of two (2) years after the Term. In the event
that any insurance as required herein is commercially available only on a
“claims-made” basis, such insurance shall provide for a retroactive date not
later than the date of this PPA and such insurance shall be maintained by
Seller, with a retroactive date not later than the retroactive date required
above, for a minimum of two (2) years after the Term.
 
(B)                Company shall have the right to make a request for Seller to
modify the insurance minimum limits specified in Exhibit D in order to maintain
reasonable coverage amounts.  Seller shall make all commercially reasonable
efforts to comply with any such reasonable request.
 
(C)                If any insurance required to be maintained by Seller
hereunder ceases to be reasonably available and commercially feasible in the
commercial insurance market, Seller shall provide written notice to Company,
accompanied by a certificate from an independent insurance advisor of recognized
national standing, certifying that such insurance is not reasonably available
and commercially feasible in the commercial insurance market for electric
generating plants of similar type, geographic location and capacity.  Upon
receipt of such notice, Seller shall attempt to obtain other insurance that
would provide comparable protection against the risk to be insured.
 
Article 17. Indemnity
 
 
17.1.
Indemnification

 
Each Party (the “Indemnifying Party”) agrees to indemnify, defend and hold
harmless the other Party (the “Indemnified Party”) from and against all third
party claims, demands, losses, liabilities, penalties, and expenses (including
reasonable attorneys’ fees) for personal injury or death to persons and damage
to the Indemnified Party’s real property and tangible personal property or
facilities or the property of any other person or entity to the extent arising
out of, resulting from, or caused by an Event of Default under this PPA,
violation of any Applicable Laws, or by the negligent or tortious acts, errors,
or omissions of the Indemnifying Party, its Affiliates, its directors, officers,
employees, or agents.  The indemnification of third party claims provided under
this Section is not limited by the Damage Cap set forth in Section 12.6. Nothing
in this Section shall enlarge or relieve Seller or Company of any liability to
the other for any breach of this PPA.  This indemnification obligation shall
apply notwithstanding any negligent or intentional acts, errors or omissions of
the Indemnified Party, but the Indemnifying Party’s liability to pay damages to
the Indemnified Party shall be reduced in proportion to the percentage by which
the Indemnified Party’s negligent or intentional acts, errors or omissions
caused the damages. Neither Party shall be indemnified for its damages resulting
from its sole negligence, intentional acts or willful misconduct.  These
indemnity provisions shall not be construed to relieve any insurer of its
obligation to pay claims consistent with the provisions of a valid insurance
policy.
 

48

 

 

 
 
17.2.
Notice of Claim

 
Promptly after receipt by a Party of any claim or notice of the commencement of
any action, administrative, or legal proceeding, or investigation as to which
the indemnity provided for in this Article may apply, the Indemnified Party
shall notify the Indemnifying Party in writing of such fact.  The Indemnifying
Party shall assume the defense thereof with counsel designated by such Party and
satisfactory to the Indemnified Party, provided, however, that if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and the Indemnified Party shall have reasonably concluded that there may be
legal defenses available to it which are different from or additional to, or
inconsistent with, those available to the Indemnifying Party, the Indemnified
Party shall have the right to select and be represented by separate counsel, at
the Indemnifying Party’s expense, unless a liability insurer is willing to pay
such costs.
 
 
17.3.
Settlement of Claim

 
If the Indemnifying Party fails to assume the defense of a claim meriting
indemnification, the Indemnified Party may at the expense of the Indemnifying
Party contest, settle, or pay such claim, provided, however, that settlement or
full payment of any such claim may be made only following consent of the
Indemnifying Party or, absent such consent, written opinion of the Indemnified
Party’s counsel that such claim is meritorious or warrants settlement.
 
 
17.4.
Amounts Owed

 
Except as otherwise provided in this Article, in the event that a Party is
obligated to indemnify and hold the other Party and its successors and assigns
harmless under this Article, the amount owing to the Indemnified Party will be
the amount of the Indemnified Party’s actual loss net of any insurance proceeds
received by the Indemnified Party following a reasonable effort by the
Indemnified Party to obtain such insurance proceeds.
 
Article 18. Legal and Regulatory Compliance
 
 
18.1.
Compliance With Laws

 
Each Party shall at all times comply with all Applicable Laws, except for any
non-compliance that, individually or in the aggregate, could not reasonably be
expected to have a material effect on the business or financial condition of the
Party or its ability to fulfill its commitments hereunder.  As applicable, each
Party shall give all required notices, shall procure and maintain all necessary
governmental permits, licenses, and inspections necessary for performance of
this PPA, and shall pay its respective charges and fees in connection therewith.
 
 
18.2.
Officer Certificates

 
Each Party shall deliver or cause to be delivered to the other Party
certificates of its officers, accountants, engineers or agents as to matters as
may be reasonably requested, and shall make available personnel and records
relating to the Facility to the extent that the requesting Party requires the
same in order to fulfill any regulatory reporting requirements, or to assist the
requesting Party in litigation, including administrative proceedings before
utility regulatory commissions.
 

49

 

 

 
Article 19. Assignment and Other Transfer Restrictions
 
 
19.1.
No Assignment Without Consent

 
Except as permitted in this Article, neither Party shall assign this PPA or any
portion thereof, without the prior written consent of the other Party, which
consent shall not be unreasonably withheld, conditioned or delayed; provided,
however, that (i) at least thirty (30) Days prior notice of any such assignment
shall be given to the other Party; (ii) any assignee shall expressly assume the
assignor’s obligations hereunder, (iii) no assignment shall relieve the assignor
of its obligations hereunder in the event the assignee fails to perform, except
as otherwise provided in subsection (C) or (D) below; (iv) no assignment shall
impair any security given hereunder; and (v) before the PPA is assigned by any
Party, the assignee must first obtain such approvals as may be required by all
applicable regulatory bodies.
 
(A)                Seller’s consent shall not be required for Company to assign
this PPA to an Affiliate of Company.  In the event that a permitted assignee of
Company under this paragraph (A) has or attains an Investment Grade rating and
is a public utility providing retail electric service regulated as to rates and
service pursuant to Applicable Law, Seller shall release Company from its
obligations under this PPA if Company requests to be so released by notice to
Seller.
 
(B)                Company’s consent shall not be required for Seller to assign
this PPA for collateral purposes to a Unaffiliated Facility Investor.  Seller
shall notify Company of any such assignment to the Unaffiliated Facility
Investor no later than thirty (30) Days after the assignment.
 
(C)                Company’s consent shall not be required for Seller to assign
this PPA to an Affiliate of Seller to which title to the Facility is
simultaneously transferred.  In the event that a permitted assignee of Seller
under this paragraph (C) has or attains an Investment Grade rating or provides a
Security Fund satisfying the requirements of Article 11, Company shall release
Seller from its obligations under this PPA if Seller requests to be so released
by notice to Company.
 
(D)                Company’s consent shall not be required for any assignment by
the Unaffiliated Facility Investors to a third party after the Unaffiliated
Facility Investors have exercised their foreclosure rights with respect to this
PPA or the Facility.
 
 
19.2.
Accommodation of Unaffiliated Facility Investor

 
To facilitate Seller’s obtaining of financing to construct and operate the
Facility, Company shall (A) make commercially reasonable efforts to accommodate
the Unaffiliated Facility Investor’s requests to vary the terms and conditions
of this PPA to protect the Unaffiliated Facility Investor’s interests so long as
reasonable efforts to accommodate do not materially adversely affect any of
Company’s rights, benefits, risks and/or obligations under this PPA or Company’s
regulatory approvals, and (B) provide such consents to collateral assignment,
certifications, representations, information or other documents (including
estoppel certificates related to a tax equity financing), and Unaffiliated
Facility Investor step-in rights as may be reasonably requested by Seller or the
Unaffiliated Facility Investor in connection with the financing of the Facility
(generally, a “Lender Consent”).  Such Lender Consent shall reflect such other
terms as the Unaffiliated Facility Investor may reasonably request that do not
materially adversely affect any of Company’s rights, benefits, risks and/or
obligations under this PPA.  Seller shall reimburse, or shall cause the
Unaffiliated Facility Investor to reimburse, Company for the incremental direct
expenses (including the reasonable fees and expenses of counsel) incurred by
Company in the preparation, negotiation, execution and/or delivery of any
documents requested by Seller or the Unaffiliated Facility Investor, and
provided by Company, pursuant to this Section.
 

50

 

 

 
  
19.3.
 Change of Control

 
(A)                Any direct or indirect Change of Control of Seller, whether
voluntary or by operation of law, shall require the prior written consent of
Company, which shall not be unreasonably withheld; provided, however, that no
Company approval of a Change in Control shall be required if, in Company’s
reasonable judgment, (i) any security that Seller has provided to Company would
remain in effect and unchanged after the Change in Control, (ii) Seller’s (or
Seller Parent Guarantor) creditworthiness would not be adversely affected by the
Change in Control, and (iii) Seller will have the same, or improved, ability to
operate and maintain the Facility after the Change in Control; provided, further
however, that in no circumstance does Company have the obligation to consent to
any Change of Control prior to the issuance and expiration of the PFT
Notice.  Notwithstanding the foregoing, any change by Seller resulting from (i)
transactions among Affiliates of Seller, (ii) any exercise by the Unaffiliated
Facility Investor of its rights and remedies under the Unaffiliated Investment
Documents, (iii) the sale of equity interests in Seller to tax equity investors
pursuant to the terms of the Unaffiliated Investment Documents, (iv) a
transaction which creates one or more intermediate holding companies or that
does not affect the ultimate upstream equity ownership of Seller, (v) a sale,
assignment, pledge or other transfer of any of the following:  (a) all or
substantially all of the assets of NextEra Energy Resources, LLC (“NextEra”) or
its ultimate parent company, NextEra Energy, Inc. (“Ultimate Parent Entity”);
(b) all or substantially all of NextEra’s or its Ultimate Parent Entity’s
renewable energy generation asset portfolio; (c) all or substantially all of
NextEra’s or its Ultimate Parent Entity’s wind generation asset portfolio; (d) a
merger, consolidation, amalgamation, reorganization or similar transaction of a
Person with or into NextEra or its Ultimate Parent Entity; or (e) a sale,
assignment, pledge or other transfer of all or substantially all of the shares
or equity interests of NextEra or its Ultimate Parent Entity; or (vi) any change
of economic and voting rights triggered in Seller’s organization documents
arising from the financing of the Facility and which does not result in the
transfer of ownership, economic or voting rights in any entity that had no such
rights immediately prior to the change, shall not constitute a Change of Control
requiring consent.
 
(B)                (1) For purposes of this PPA, a “Pending Facility
Transaction” or “PFT” means (i) any Change of Control of Seller, (ii) the
issuance by Seller or any of its Affiliates of a request for proposals or the
response by Seller or any of its Affiliates to a request for proposal or similar
process (e.g., auction) for the purchase or sale of the Facility, (iii) the
commencement by Seller or any of its Affiliates of substantive negotiations with
any third party with respect to the sale of the Facility, (iv) the execution by
Seller or any of its Affiliates of any letter of intent, memorandum of
understanding or similar document, whether or not legally binding, which
contemplates the sale of the Facility, and/or (v) assignment by Seller of the
PPA to a third party, except to the extent permitted in Section 19.1(B), (C) or
(D).  A PFT does not include, however, (i) any change that does not require
consent pursuant to Section 19.3(A), (ii) any refinancing or replacing of the
Unaffiliated Facility Investment by Seller or any of its Affiliates; (iii) any
transaction in which Seller offered to and Company declined to acquire the
Facility; or (iv) any sale for purposes of a transfer of some or all of the tax
benefits associated with the Facility to an equity investor or any transaction
involving the sale of the membership interests in Seller that is included in a
sale of the equity interests in Affiliates of Seller.
 

51

 

 

 
(2) Seller shall give to Company at least sixty (60) days’ prior notice of any
Pending Facility Transaction (a “PFT Notice”) in order to provide Company (if
Company so elects) with a reasonable opportunity to discuss and negotiate with
Seller the possible sale of the Facility to Company.  Any PFT Notice shall
include a fair summary of Seller’s plans with respect to the Facility in
connection with the proposed Pending Facility Transaction, to the extent then
known by Seller.  Seller shall have no obligation to sell nor shall Company have
any obligation to purchase the Facility, following any PFT Notice. If Seller and
Company do not reach written agreement with respect to the sale and purchase of
the Facility following a PFT Notice, Seller and its Affiliates shall be free to
sell the Facility to any third party on any terms and conditions selected by
Seller or its Affiliates in its sole discretion.
 
 
19.4.
Notice of Unaffiliated Facility Investor Action

 
Within ten (10) Days following Seller’s receipt of each written notice from the
Unaffiliated Facility Investor of Unaffiliated Facility Investor’s intent to
exercise any remedies, under the Unaffiliated Investment Documents, relating to
the ownership or operation of the Facility or a Change in Control, Seller shall
deliver a copy of such notice to Company.
 
 
19.5.
Transfer Without Consent is Null and Void

 
Any Change of Control or sale, transfer, or assignment of any interest in the
Facility or in this PPA made without fulfilling the requirements of this PPA
shall be null and void and shall constitute an Event of Default pursuant to
Article 12.
 
 
19.6.
Subcontracting

 
Seller may subcontract its duties or obligations under this PPA without the
prior written consent of Company, provided, however, that no such subcontract
shall relieve Seller of any of its duties or obligations hereunder.
 
 
19.7.
Option to Purchase and Right of First Offer

 
(A)                Seller hereby grants Company an exclusive, one-time option to
purchase the Facility Property (“Option”) in accordance with the terms and
conditions of the Option Agreement.  For the purposes of this Section 19.7,
“Facility Property” shall mean all property rights necessary for the use of the
Facility for its intended purpose, including (i) the Facility; (ii) the Site;
(iii) Seller’s Interconnection Facilities; (iv) the Facility collection
facilities and substation; (v) Seller’s rights and obligations under the
Interconnection Agreement and the Shared Facilities Agreement; (vi) permits, and
all material contracts; and (vi) all Facility fixtures, equipment and personal
property.  Seller agrees that no assignment of this PPA by Seller and no sale or
conveyance of the Facility Property by Seller to any third party shall be made
unless, in either case, (i) the assignment or conveyance otherwise complies with
the provisions of this PPA (including, but not limited to Article 19), and (ii)
the assignee or transferee assumes Seller’s obligations under the Option
Agreement and the assignment or conveyance does not materially impair Company’s
rights or ability to exercise the Option in accordance with the terms of the
Option Agreement.
 

52

 

 

 
(B)                Seller hereby further grants Company a right of first offer
(“ROFO”) with respect to the Facility on the following terms:
 
1.          At any time after the Commencement Date, if Seller or any Affiliate
of Seller offers to convey the Facility Property to an unaffiliated third party
(other than in connection with any Unaffiliated Facility Investment (including
but not limited to any tax equity financing) or other arrangement provided for
under the Unaffiliated Investment Documents or a sale or transfer by foreclosure
or other exercise of Unaffiliated Facility Investor’s remedies, including
transfer in lieu of foreclosure), Seller shall simultaneously offer Company the
ROFO.  For the avoidance of doubt, this Section 19.7(B) shall not be applicable
with respect to any transaction not requiring consent pursuant to Section
19.1(B), (C) or (D) or Section 19.3(A) or (B).  Seller shall identify (i) the
buyer and (ii) the nature and terms of the transaction (the “ROFO Notice”).
 
2.          Upon Company’s receipt of such notice, Company shall have the right
to negotiate in good faith with Seller for no more than sixty (60) days, unless
otherwise agreed to by Seller, the terms of the sale or transfer of the Facility
to Company or its designee on an exclusive basis.  If Company desires to enter
into such negotiation, Company shall notify Seller of such decision within
fifteen (15) days of receipt of Seller’s notice.  Seller will provide in a
timely manner, information regarding the Facility which is reasonable or
customary to allow Company to perform due diligence and to negotiate in good
faith for the purchase of the Facility.
 
3.          Seller shall cooperate in all respects necessary for Company to
exercise its ROFO rights.
 
4.          In the event that Company does not exercise its right to negotiate
pursuant to this Section 19.7(B), Seller must comply with this Article 19 in any
assignment or delegation of Seller’s rights, interests or obligations herein to
a purchaser of the Facility.
 
5.          For the avoidance of doubt, Company’s ROFO rights under this Section
19.7(B) shall remain in effect at all times during the Term, including any time
during the Term prior to or following the termination of the Option Agreement,
it being expressly understood and agreed that the ROFO shall survive any
termination of the Option Agreement.
 
(C)                This PPA shall terminate automatically, without need for
notice or any further action by the Parties, upon the closing of a purchase by
Company of the Facility Property pursuant to the ROFO or as contemplated by the
Option Agreement.
 
Article 20.  Miscellaneous
 
 
20.1.
Waiver

 
The failure of either Party to enforce or insist upon compliance with or strict
performance of any of the terms or conditions of this PPA, or to take advantage
of any of its rights thereunder, shall not constitute a waiver or relinquishment
of any such terms, conditions, or rights, but the same shall be and remain at
all times in full force and effect.
 

53

 

 

 
 
20.2.
Taxes

 
(A)                Seller shall be solely responsible for (i) any and all
present or future taxes and other lawful impositions of Governmental Authorities
relating to the construction, ownership or leasing, operation or maintenance of
the Facility, or any components or appurtenances thereof, and (ii) all ad
valorem taxes relating to the Facility.  Seller’s prices under Article 8 are
inclusive of such taxes and impositions during the Term.  Company shall be
solely responsible for any and all present or future taxes and other impositions
of Governmental Authorities relating to its properties and facilities or on or
with respect to the delivery and sale of Renewable Energy to Company that are
lawfully imposed at and after the delivery of Renewable Energy at the Point of
Delivery.
 
(B)                The Parties shall cooperate to minimize tax exposure;
however, neither Party shall be obligated to incur any financial burden to
reduce taxes for which the other Party is responsible hereunder.  All electric
energy delivered by Seller to Company hereunder shall be sales for resale, with
Company reselling such electric energy. Company shall obtain and provide Seller
with any certificates required by any Governmental Authority, or otherwise
reasonably requested by Seller to evidence that the deliveries of electric
energy hereunder are sales for resale.
 
 
20.3.
Fines and Penalties

 
(A)                Each Party shall pay when due all fees, fines, penalties or
costs incurred by such Party or its agents, employees or contractors for
noncompliance by such Party, its employees, or subcontractors with any provision
of this PPA, or any permit or requirements of law except for such fines,
penalties and costs that are being actively contested in good faith and with due
diligence by such Party and for which adequate financial reserves have been set
aside to pay such fines, penalties or costs in the event of an adverse
determination.
 
(B)                If fees, fines, penalties, or costs are claimed or assessed
against a Party by any Governmental Authority due to noncompliance by the other
Party with this PPA, any requirements of law, any permit or contractual
obligation, or, if the work of such Party or any of its contractors or
subcontractors is delayed or stopped by order of any Governmental Authority due
to such Party’s noncompliance with any requirements of law, permit, or
contractual obligation, such Party shall indemnify and hold the other Party
harmless against any and all losses, liabilities, damages, and claims suffered
or incurred by the other Party, including claims for indemnity or contribution
made by third parties against the  other Party, except to the extent the other
Party recovers any such losses, liabilities or damages through other provisions
of this PPA.
 
 
20.4.
Rate Changes

 
(A)                The terms and conditions and the rates for service specified
in this PPA shall remain in effect for the term of the transaction described
herein.  Absent the Parties’ written agreement, this PPA shall not be subject to
change by application of either Party pursuant to Section 205 or 206 of the
Federal Power Act.
 
(B)                Absent the agreement of all Parties to the proposed change,
the standard of review for changes to this PPA whether proposed by a Party, a
non-party, or the Federal Energy Regulatory Commission acting sua sponte shall
be the “public interest” standard of review set forth in United Gas Pipe Line v.
Mobile Gas Service Corp., 350 U.S. 332 (1956) and Federal Power Commission v.
Sierra Pacific Power Co., 350 U.S. 348 (1956) (aka the Mobile-Sierra doctrine),
as interpreted in Morgan Stanley Capital Group, Inc. v. Public Util. Dist. No.
1, 128 S. Ct. 2733 (2008).
 

54

 

 

 
 
20.5.
Disclaimer of Third Party Beneficiary Rights

 
In executing this PPA, Company does not, nor should it be construed to, extend
its credit or financial support for the benefit of any third parties lending
money to or having other transactions with Seller. Nothing in this PPA shall be
construed to create any duty to, or standard of care with reference to, or any
liability to, any person not a party to this PPA.
 
 
20.6.
Relationship of the Parties

 
(A)               This PPA shall not be interpreted to create an association,
joint venture, or partnership between the Parties nor to impose any partnership
obligation or liability upon either Party. Neither Party shall have any right,
power, or authority to enter into any agreement or undertaking for, or act on
behalf of, or to act as an agent or representative of, the other Party.
 
(B)                Seller shall be solely liable for the payment of all wages,
taxes, and other costs related to the employment of persons to perform such
services, including all federal, state, and local income, social security,
payroll, and employment taxes and statutorily mandated workers’ compensation
coverage.  None of the persons employed by Seller shall be considered employees
of Company for any purpose; nor shall Seller represent to any person that he or
she is or shall become a Company employee.
 
 
20.7.
Equal Employment Opportunity Compliance Certification

 
Seller acknowledges that as a government contractor Company is subject to
Applicable Laws regarding equal employment opportunity and affirmative
action.  Such Applicable Laws may also be applicable to Seller as a
subcontractor to Company.  All such Applicable Laws shall be deemed to be
incorporated herein as required by Applicable Law.
 
 
20.8.
Survival of Obligations

 
Cancellation, expiration, or earlier termination of this PPA shall not relieve
the Parties of obligations, including warranties, remedies, or indemnities, that
by their nature should survive such cancellation, expiration, or termination,
which obligations shall survive for the period of the applicable statute(s) of
limitation.
 
 
20.9.
Severability

 
In the event any of the terms, covenants, or conditions of this PPA, its
Exhibits, or the application of any such terms, covenants, or conditions, shall
be held invalid, illegal, or unenforceable by any court or administrative body
having jurisdiction, all other terms, covenants, and conditions of the PPA and
their application not adversely affected thereby shall remain in force and
effect; provided, however, that Company and Seller shall negotiate in good faith
to attempt to implement an equitable adjustment in the provisions of this PPA
with a view toward effecting the purposes of this PPA by replacing the provision
that is held invalid, illegal, or unenforceable with a valid provision the
economic effect of which comes as close as possible to that of the provision
that has been found to be invalid, illegal or unenforceable.
 

55

 

 

 
 
20.10.
Complete Agreement; Amendments

 
The terms and provisions contained in this PPA and the Additional Agreements
constitute the entire agreement between Company and Seller with respect to the
Facility and shall supersede all previous communications, representations, or
agreements, either verbal or written, between Company and Seller with respect to
the sale of Renewable Energy from the Facility.  This PPA may be amended,
changed, modified, or altered, provided, however, that such amendment, change,
modification, or alteration shall be in writing and signed by both Parties
hereto, and provided further, that the Exhibits attached hereto may be changed
according to the provisions of Section 13.9.
 
 
20.11.
Binding Effect

 
This PPA, as it may be amended from time to time pursuant to this Article, shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors-in-interest, legal representatives, and assigns permitted
hereunder.
 
 
20.12.
Headings

 
Captions and headings used in this PPA are for ease of reference only and do not
constitute a part of this PPA.
 
 
20.13.
Counterparts

 
This PPA may be executed in any number of counterparts, and each executed
counterpart shall have the same force and effect as an original instrument.
 
 
20.14.
Governing Law

 
The interpretation and performance of this PPA and each of its provisions shall
be governed and construed in accordance with the laws of the State of New York.
The Parties hereby submit to the exclusive jurisdiction of the federal courts in
the State of New York or, in the event the federal courts are without
jurisdiction, the state courts in the State of New York.   Venue is hereby
stipulated as New York, New York.
 
 
20.15.
Press Releases and Media Contact

 
Upon the request of either Party, the Parties shall develop a mutually agreed
joint press release to be issued describing the location, size, and type of the
Facility, the long-term nature of this PPA, and other relevant factual
information about the relationship.  In the event during the Term, either Party
is contacted by the media concerning this PPA, the contacted Party shall inform
the other Party of the existence of the inquiry, any questions asked, and the
substance of any information provided to the media.
 
 
20.16.
Forward Contract

 
The Parties acknowledge and agree that this PPA constitutes a “forward contract”
within the meaning of the United States Bankruptcy Code.
 

56

 

 

 
 
20.17.
Confidentiality

 
(A)                This PPA and all appendices and amendments hereto shall be
deemed confidential; provided, however, that in the event that Company
determines to file this PPA with any relevant Governmental Authorities, Company
shall be permitted to file this PPA without the consent of Seller so long as
Company redacts (i) the numerical values in Sections 7.6(A), 7.6(B), 7.6(C),
8.2(B)(1), 9.5(B), 11.1(A), 11.1(C), and Schedule A;  (ii) the entirety of
Section 8.1(B), Exhibit H and Exhibit J, and (iii) any other provisions
reasonably requested by Seller.  Company shall not otherwise be required to seek
Seller’s consent or protection of this PPA as a condition of making any filing
authorized by this paragraph and, except as restricted by this paragraph,
Company shall have no responsibility for any public dissemination that occurs as
a result of such filing.
 
(B)                The Parties acknowledge and agree that during the course of
the performance of their respective obligations under this PPA, either Party may
need to provide information to the other Party, which the disclosing party deems
confidential, proprietary or a trade secret (“Confidential Information”).
 
1.          Confidential Information shall include all documentation and data,
including special techniques, methods, computer programs and software, that the
disclosing Party considers proprietary or trade secret and furnishes to the
receiving Party and wants the receiving Party to maintain confidential may be
designated as proprietary or trade secret by clear and distinct notation on such
documentation or by equivalent method, and shall be treated as such by the
receiving Party.  Documentation and data not so designated need not be
considered by the receiving Party to be proprietary or trade secret; provided,
however, that any and all data and documentation regarding Facility output,
performance, wind resource, outages and similar operational information shall be
considered Confidential Information without the need for further designation if
any disclosure thereof would be in a form or by a means that associates such
data or documentation with the Facility or Seller or any of its Affiliates, or
from which a reasonable person could make such an association. The disclosing
Party hereby grants to the receiving Party authority to use Confidential
Information for the purposes of this PPA, including keeping electronic copies of
such Confidential Information. The receiving Party agrees to keep such
Confidential Information confidential, except as set forth in this Section, to
use it for work necessary to the performance of this PPA, and not to sell,
transfer, sublicense, disclose or otherwise make available any such Confidential
Information to others; provided, that Confidential Information may be disclosed
by the receiving Party to the agents, employees, advisors, consultants, or
potential or actual debt or equity investors of the receiving Party, subject to
their acceptance of an obligation of confidentiality and for whose violations of
this requirement of confidentiality the receiving Party shall be responsible.
 
2.          Confidential Information shall not include any data or information:
 
(i).   Which can be documented was in the public domain as allowed by this
Section, or through no fault or action of the receiving  Party at the time it
was disclosed by the disclosing Party to the receiving Party or at any time
thereafter;
 
(ii).  Which can be documented was independently developed by the receiving
Party;
 

57

 

 

 
(iii). Which can be documented was known to the receiving Party from an ultimate
source other than the disclosing Party without  breach of this PPA by the
receiving Party;
 
(iv). Which is disclosed by a Party, in connection with such Party’s performance
of its obligations under this PPA, to its consultants or contractors or other
third parties who are in turn subject to a confidentiality agreement with the
disclosing Party to treat the information at least with the care required by
this PPA; or
 
(v).  Which is legally requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process or, in the opinion of its counsel, by
Applicable Laws) to be disclosed, provided, however, that the Party requested or
required to make a disclosure shall promptly notify the non-disclosing Party, no
later than five (5) Days of such request or requirement and prior to disclosure
so that the non-disclosing Party may seek an appropriate protective order and/or
waive compliance with the terms of this Section.
 
 
20.18.
Cooperation

 
The Parties acknowledge that they are entering into a long-term arrangement in
which the cooperation of both of them will be required.  In the event that, at
any time during the Term, (i) an Applicable Law, MISO or MISO’s Tariff is
changed or if an applicable regional reliability council issues a directive,
rule or regulation that materially adversely affects Seller or Company so that
the benefits and burdens of this PPA are no longer as contemplated by the
original intentions of the Parties, the Parties shall use their commercially
reasonable efforts to reform this PPA in order to give effect to the original
intentions of the Parties regarding the appropriate allocation of benefits and
burdens to each Party; provided, however, that no Party is obligated to agree to
a change in price and (ii) changes in the operations, facilities or methods of
either Party will materially benefit a Party without detriment to the other
Party, the Parties commit to each other to make reasonable efforts to cooperate
and assist each other in making such change.
 
[Remainder of this page intentionally left blank]
 

58

 

 

 
IN WITNESS WHEREOF the Parties have executed this Agreement in the manner
appropriate to each on the date set forth above.
 

 Ashtabula Wind III, LLC   Otter Tail Power Company               By:    /s/ 
Michael O’Sullivan   
By: 
 
/s/ 
Charles S. MacFarlane                Name:    Michael O’Sullivan    Name:   
Charles S. MacFarlane                Title:      Senior Vice President   Title:
  President and CEO  

 

59

 

 

 
SCHEDULE A (to PPA) RENEWABLE ENERGY PAYMENT RATE
 
Year
 
Rate
(/MWh)
1
$[**]   
2
$[**]   
3
$[**]   
4
$[**]   
5
$[**]   
6
$[**]   
7
$[**]   
8
$[**]   
9
$[**]   
10
$[**]   
11
$[**]   
12
$[**]   
13
$[**]   
14
$[**]   
15
$[**]   
16
$[**]   
17
$[**]   
18
$[**]   
19
$[**]   
20
$[**]   
21
$[**]   
22
$[**]   
23
$[**]   
24
$[**]   
25
$[**]   

 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

60

 

 

 
EXHIBIT A (to PPA)
 
[INTENTIONALLY LEFT BLANK]
 

61

 

 

 
EXHIBIT B (to PPA) FACILITY DESCRIPTION AND SITE MAPS
 
Seller owns and operates the Facility with a nameplate capacity rating of
approximately 62.4 MW. The Facility is located in Barnes County, North Dakota
and consists of:
 
 
●
Thirty Nine (39) General Electric 1.6 MW xle wind turbine generators on 80 meter
towers with 82.5 meter rotor diameter blades

 
 
●
A network of several miles of low profile, gravel field roads providing access
to the Turbines

 
 
●
Electrical transformation equipment located at the Facility

 
 
●
An underground electric cable collection system to carry electricity to the
substation

 
 
●
An underground and aboveground fiber-optic data collection system

 
 
●
Permanent meteorological (“MET”) tower

 

62

 

 

 
(GRAPHIC) [t77072001_v1.jpg]
 

63

 

 

 
(GRAPHIC) [t77072002_v1.jpg]
 

64

 

 

 
(GRAPHIC) [t77072003_v1.jpg]
 

65

 

 

 
(GRAPHIC) [t77072004_v1.jpg]
 

66

 

 

 
EXHIBIT C (to PPA) Notices and Contact Information
 
Company
Seller
Notices:
 
Jan Rudolf, Vice President, Energy Supply
Otter Tail Power Company
215 S Cascade St
Fergus Falls, MN 56537
Phone: 218-739-8440
Fax: 218-739-8629
 
Harvey McMahon
Manager, Renewable Energy Development
Otter Tail Power Company
215 S Cascade St
Fergus Falls, MN 56537
Phone: (218) 739-8477
Fax: (218) 739-8442
 
Notices:
 
Rebecca Kujawa, Vice President,
Midwest Region
Business Management
700 Universe Blvd.
Juno Beach, FL 33408
Phone: 561-304-5111
Fax: 561-625-7504
 
Nicole Daggs
Director, Midwest Region
Business Management
700 Universe Blvd.
Juno Beach, FL 33408
Phone: 561-691-7887
Fax: 561-625-7504
Operating Committee Representative:
 
Harvey McMahon
Manager Renewable Energy Construction & Operations
Otter Tail Power Company
215 S Cascade St
Fergus Falls, MN 56537
Phone: (218) 739-8444
Fax: (218) 739-8442
 
    Alternate:
Randy Synstelien
Manager, Renewable Energy Development
Otter Tail Power Company
215 S Cascade St
Fergus Falls, MN 56537
Phone: (218) 739-8477
Fax: (218) 739-8442
 
Operating Committee Representative:
 
Business Manager, Midwest Region
Business Management
700 Universe Blvd.
Juno Beach, FL 33408
Phone: 561-304-5806
Fax: 561-625-7504
 
Alternate:
Nicole Daggs
Director, Midwest Region
Business Management
700 Universe Blvd.
Juno Beach, FL 33408
Phone: 561-691-7887
Fax: 561-625-7504
Energy Dispatch Control Center
 
Real-time Communications Contact
Real-time Generation Dispatch desk
(24 hour coverage)
Phone: 218 739 8262
Fax: 218 739 8453
Energy Dispatch Control Center
 
Real-time Communications Contact
Real-time Generation Dispatch desk
(24 hour coverage)
Phone: 561-694-3636
Power Services
Real-Time desk
Phone: 218-739-8863
Fax: 218-739-8596
Power Services
Real-Time desk
Phone: 561-625-7100
 

 

67

 

 

 
EXHIBIT D (to PPA) INSURANCE COVERAGE
 

 
Type of Insurance
   
Minimum Limits of Coverage
 
         
Commercial General Liability (CGL)
 
$11,000,000 combined single limit.  The required limit can be achieved using any
combination of primary and excess insurance.  If CGL insurance contains a
general aggregate limit, it shall apply separately to the Facility.

 
CGL insurance shall be written on an  occurrence form  and shall cover liability
arising from premises, operations, independent contractors, products/completed
operations, contracts, property damage, personal injury and advertising injury,
and liability assumed under an insured contract (including the tort liability of
another assumed in a business contract), all with limits as specified above. CGL
insurance shall include an endorsement which modifies the definition of “Insured
contract” to eliminate the exclusion of easement or license agreements in
connection with construction or demolition operations on or within 50 feet of a
railroad.  There shall be no endorsement or modification of the CGL insurance
limiting the scope of coverage for liability arising from explosion, collapse,
or underground property damage.
 
Company shall be included as an insured under the CGL policy, using an
additional insured endorsements, and under the commercial umbrella insurance.
The commercial umbrella insurance shall provide coverage over the top of the CGL
insurance, the Business Automobile Liability insurance, and the Employers
Liability/North Dakota stop gap insurance.
 
The CGL and commercial umbrella insurance to be obtained by or on behalf of
Seller shall be endorsed as follows:
 
Such insurance as afforded by this policy for the benefit of Company shall be
primary as respects any claims, losses, damages, expenses, or liabilities
arising out of this PPA, and insured hereunder, and any insurance carried by
Company shall be excess of and noncontributing with insurance afforded by this
policy.
 
Business Automobile Liability
$1,000,000 combined single limit (each accident), including all Owned,
Non-Owned, Hired and Leased Autos.
 

 
Workers Compensation
Statutory Requirements.  Seller may comply with these requirements through the
use of a qualified self-insurance plan.
 

 

68

 

 

 
EXHIBIT E (to PPA)
 
[INTENTIONALLY LEFT BLANK]
 

69

 

 

 
EXHIBIT F (to PPA) FORM OF LETTER OF CREDIT
 
[ISSUING BANK] IRREVOCABLE STANDBY LETTER OF CREDIT
 
DATE OF ISSUANCE:
[Date of issuance]
 
[BENEFICIARY] (“Beneficiary”)
[Address]
Attention:  [Contact Person]
 
Re:  [ISSUING BANK] Irrevocable Standby Letter of Credit No.           
 
Sirs/Mesdames:
 
We hereby establish in favor of Beneficiary (sometimes alternatively referred to
herein as “you”) this Irrevocable Standby Letter of Credit No. _______ (the
“Letter of Credit”) for the account of [NextEra Energy Capital Holdings, LLC]
[--- Address ---] and [NextEra Energy Resources, LLC, (--- Address ---)]
(“Account Parties”), effective immediately and expiring on the date determined
as specified in numbered paragraphs 5 and 6 below.
 
We have been informed that this Letter of Credit is issued pursuant to the terms
of that certain [describe the underlying agreement which requires this LC].
 
1.           Stated Amount.  The maximum amount available for drawing by you
under this Letter of Credit shall be [written dollar amount] United States
Dollars (US$[dollar amount]) (such maximum amount referred to as the “Stated
Amount”).
 
2.           Drawings.  A drawing hereunder may be made by you on any Business
Day on or prior to the date this Letter of Credit expires by delivering to
[ISSUING BANK], at any time during its business hours on such Business Day, at
[bank address] (or at such other address as may be designated by written notice
delivered to you as contemplated by numbered paragraph 9 hereof), a copy of this
Letter of Credit together with (i) a Draw Certificate executed by an authorized
person substantially in the form of Attachment A hereto (the “Draw
Certificate”), appropriately completed and signed by your authorized officer
(signing as such) and (ii) your draft substantially in the form of Attachment B
hereto (the “Draft”), appropriately completed and signed by your authorized
officer (signed as such).  Partial drawings and multiple presentations may be
made under this Letter of Credit.  Draw Certificates and Drafts under this
Letter of Credit may be presented by Beneficiary by means of facsimile or
original documents sent by overnight delivery or courier to [ISSUING BANK] at
our address set forth above, Attention: ___________ (or at such other address as
may be designated by written notice delivered to you as contemplated by numbered
paragraph 9 below).  In the event of a presentation by facsimile transmission,
the original of such documents need not be sent to us.
 
3.           Time and Method for Payment.  We hereby agree to honor a drawing
hereunder made in compliance with this Letter of Credit by transferring in
immediately available funds the amount specified in the Draft delivered to us in
connection with such drawing to such account at such bank in the United States
as you may specify in your Draw Certificate.  If the Draw Certificate is
presented to us at such address by 12:00 noon, [_______] time on any Business
Day, payment will be made not later than our close of business on third
succeeding business day and if such Draw Certificate is so presented to us after
12:00 noon, [_______] time on any Business Day, payment will be made on the
fourth succeeding Business Day. In clarification, we agree to honor the Draw
Certificate as specified in the preceding sentences, without regard to the truth
or falsity of the assertions made therein.
 

70

 

 

 
4.           Non-Conforming Demands.  If a demand for payment made by you
hereunder does not, in any instance, conform to the terms and conditions of this
Letter of Credit, we shall give you prompt notice that the demand for payment
was not effectuated in accordance with the terms and conditions of this Letter
of Credit, stating the reasons therefor and that we will upon your instructions
hold any documents at your disposal or return the same to you. Upon being
notified that the demand for payment was not effectuated in conformity with this
Letter of Credit, you may correct any such non-conforming demand.
 
5.           Expiration.  This Letter of Credit shall automatically expire at
the close of business on the date on which we receive a Cancellation Certificate
in the form of Attachment C hereto executed by your authorized officer and sent
along with the original of this Letter of Credit and all amendments (if any).
 
6.           Initial Period and Automatic Rollover.  The initial period of this
Letter of Credit shall terminate on [one year from the issuance date] (the
“Initial Expiration Date”).  The Letter of Credit shall be automatically
extended without amendment for one (1) year periods from the Initial Expiration
Date or any future expiration date, unless at least sixty (60) days prior to any
such expiration date we send you notice by registered mail or courier at your
address first shown (or such other address as may be designated by you as
contemplated by numbered paragraph 9) that we elect not to consider this Letter
of Credit extended for any such additional one year period.
 
7.           Business Day.  As used herein, “Business Day” shall mean any day on
which commercial banks are not authorized or required to close in the State of
[New York], and inter-bank payments can be effected on the Fedwire system.
 
8.           Governing Law.  THIS LETTER OF CREDIT IS GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND, EXCEPT AS OTHERWISE
EXPRESSLY STATED HEREIN, TO THE INTERNATIONAL STANDBY PRACTICES, ICC PUBLICATION
NO. 590 (THE “ISP98”), AND IN THE EVENT OF ANY CONFLICT, THE LAWS OF THE STATE
OF NEW YORK WILL CONTROL, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
 
9.           Notices.  All communications to you in respect of this Letter of
Credit shall be in writing and shall be delivered to the address first shown for
you above or such other address as may from time to time be designated by you in
a written notice to us.  All documents to be presented to us hereunder and all
other communications to us in respect of this Letter of Credit, which other
communications shall be in writing, shall be delivered to the address for us
indicated above, or such other address as may from time to time be designated by
us in a written notice to you.
 
10.         Irrevocability.  This Letter of Credit is irrevocable.
 

71

 

 

 
11.         Complete Agreement.  This Letter of Credit sets forth in full our
undertaking, and such undertaking shall not in any way be modified, amended,
amplified or limited by reference to any document, instrument or agreement
referred to herein, except for the ISP98 and Attachment A, Attachment B and
Attachment C hereto and the notices referred to herein and any such reference
shall not be deemed to incorporate herein by reference any document, instrument
or agreement except as set forth above.
 
*                      *                      *
 
SINCERELY,
           
[ISSUING BANK]
                 
 
By: 
 
 
              Title:               
Address:
 

 

72

 

 

ATTACHMENT A
 
FORM OF DRAW CERTIFICATE
 
The undersigned hereby certifies to [ISSUING BANK] (“Issuer”), with reference to
Irrevocable Letter of Credit No. ________________ (the “Letter of Credit”)
issued by Issuer in favor of the undersigned (“Beneficiary”), as follows:
 
(1)
The undersigned is the ____________ of Beneficiary and is duly authorized by
Beneficiary to execute and deliver this Certificate on behalf of Beneficiary.

 
(2)
Beneficiary hereby makes demand against the Letter of Credit by Beneficiary’s
presentation of the draft accompanying this Certificate, for payment of
_______________________ U.S. dollars (US$__________), which amount, when
aggregated together with any additional amount that has not been drawn under the
Letter of Credit, is not in excess of the Stated Amount (as in effect of the
date hereof).

 
(3)
The conditions for a drawing by Beneficiary pursuant to [describe the draw
conditions from the underlying agreement].

 
(4)
You are hereby directed to make payment of the requested drawing to: (insert
wire instructions)

 
Beneficiary Name and Address:
 
By: ___________________
 
Title: ___________________                                           
 
Date: ___________________
 
(5)
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Letter of Credit.

 
[BENEFICIARY]
 
By:  ____________________                                           
 
Title: ___________________                                           
 
Date: ___________________                                           
 

73

 

 


ATTACHMENT B
 
DRAWING UNDER IRREVOCABLE LETTER OF CREDIT NO.                            
 
Date:
 
PAY TO:                      [BENEFICIARY]
 
U.S.$ ___________________
 
FOR VALUE RECEIVED AND CHARGE TO THE ACCOUNT OF LETTER OF CREDIT NO.
__________________.
 
[BENEFICIARY]
 
By:  ____________________                                           
 
Title: ___________________                                           
 
Date: ___________________                                           
 

74

 

 

 
ATTACHMENT C
 
CANCELLATION CERTIFICATE
 
Irrevocable Letter of Credit No. _______________
 
The undersigned, being authorized by the undersigned (“Beneficiary”), hereby
certifies on behalf of Beneficiary to [ISSUING BANK] (“Issuer”), with reference
to Irrevocable Letter of Credit No. ______________ issued by Issuer to
Beneficiary (the “Letter of Credit”), that all obligations of [PROJECT ENTITY],
an affiliate of the Account Parties, under the [describe the underlying
agreement which requires this LC] have been fulfilled.
 
Pursuant to Section 5 thereof, the Letter of Credit shall expire upon Issuer’s
receipt of this certificate.
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Letter of Credit.
 
[BENEFICIARY]
 
By:  ____________________                                           
 
Title: ___________________                                           
 
Date: ___________________                                           
 

75

 

 

 
EXHIBIT G (to PPA) AGC Protocols
 
These AGC protocols for the Facility will cover:
 
 
1.
AGC Electronic Communications between Company and Seller

 
 
2.
Data Points to be sent from Seller to Company via AGC

 
 
3.
Response times and limitations of Facility in regards to AGC

 
 
4.
Process for communications between Company and Seller in cases when AGC system
is not functioning

 
1. AGC Electronic Communications between Company and Seller
 
Company will receive and send AGC Set-Point and related data over an analog or
digital line. The data points covered under this PPA, as described below, may
overlap data requirements for the Transmission Provider, Interconnection
Provider or Company’s Wind Forecasting group.
 
2. Data Points to be sent from Seller to Company or Company to Seller via AGC
 
The following data points will be transmitted via AGC from Company to Seller:
 
Description
Units
AGC Set‐Point
MW
Digital signal (indicating Company’s directive to enable curtailment)
1 = ON, 0 = OFF

 
The following data points will be transmitted via AGC from Seller to Company and
represent Facility level data:
 
Description
Units
AGC Set‐Point (echo)
MW
Power demand
MW
Actual power
MW
Park Potential
MW
Actual reactive power
Mvars
Average Voltage
kV
Number of turbines online and running
Integer
AGC Status
Remote/Local
Echo of Company’s digital signal indicating curtailment
1 = ON, 0 = OFF
Analog control mode value (indicating if curtailment is in effect and the reason
therefor)
0 – No curtailment active

1 – Curtailment active pursuant to Company direction
 
2 – Curtailment active pursuant to Seller direction
 
3 – Curtailment active pursuant to Interconnection Provider, MISO or
Transmission Provider
 
4 – Curtailment active due to a Facility limit constraint
 

 

76

 

 

 
3. Response times and limitations of Facility in regards to AGC
 
The following protocols outline the expectations around responding to the AGC
Set-Point. These protocols will be generally bound by the manufactures’
specifications for the equipment that Seller has chosen for the Facility.
 
a. Required Response Time
 
The facility will respond to the AGC Set-Point within the maximum Wind Turbine
manufactures’ specifications.  The response time will vary based on the mix of
available turbines and the current level of output of the facility.  The
required response time will be subject to change based upon any change in the
Wind Turbine manufacturers’ specifications for ramp rate.
 
b. Allowable Variances in Excess of AGC Set-Point
 
Once the facility has reached the AGC Set-Point, there may be variances in
excess of such set-point up to 2% on average as measured during a 5-minute
period.  This is due to changing wind conditions vs. the manufactures’
specifications for responding to those new conditions.
 
c. Frequency of Changes
 
Company can send a new AGC Set-Point to the Facility as frequently as the Wind
Turbine manufacturer specifications allows with the specification for the least
frequent change to output allows.
 

77

 

 

 
d. Range of AGC Set-Point
 
The range of set point values can be between 0% and 100% of Park Potential.
 
4. Backup Communications
 
 In the event of an AGC failure, the Company and Seller shall communicate via
telephone in order to correct the failure.
 

78

 

 

 
EXHIBIT H (to PPA) FORM OF GUARANTY
 
GUARANTY
 
[**]
 
IN WITNESS WHEREOF, the Guarantor has executed this Guaranty on _____________,
20__, but it is effective as of the Effective Date.
 

 

 

 

 

 

 

NEXTERA ENERGY CAPITAL HOLDINGS, INC.

   

 

 

By:

 

 

Name:

 

 

Title:

 


[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

79

 

 

 
EXHIBIT I (to PPA) DATA COLLECTION
 
Concurrently with the Commencement Date, Seller will deliver to Company a report
showing (i) manufacturer, model, and year of all Wind Turbines and
meteorological instrumentation and (ii) the latitude, longitude and hub height
at every Wind Turbine and meteorological tower.  Seller will also transmit and
provide to Company the real-time data set forth below, refreshed in
approximately four-ten (4-10) second intervals with regard to its generation of
wind energy at its facilities:
 
A.       Four (4) data points from each Wind Turbine:
 
1.            Turbine generation (kW)
 
2.            Wind Speed (mph)
 
3.            Turbine Availability
 
4.            Wind Direction (in degrees relative to true north)
 
B.       Five (5) data points from each Meteorological Tower:
 
1.            Wind Speed** (mph)
 
2.            Wind Direction**  (degrees relative to true north)
 
3.            Temperature (F)
 
4.            Pressure (mb)
 
5.            Air Density (kg/m³)
 
** = at all metered heights if available.
 
Seller shall provide a map and key for each Wind Turbine sufficient to allow
Company to correlate the data received through the PI to each individual Wind
Turbine.
 

80

 

 

 
EXHIBIT J (to PPA) GUARANTEED AVAILABILITY
 
For purposes of this PPA, Guaranteed Availability, Availability Shortfall and
Availability Damages shall be calculated as follows:
 
[**]
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

81

 

 

 
EXHIBIT K (to PPA) OPTION AGREEMENT
 

82

 

 

 
OPTION AGREEMENT
 
This Option Agreement (“Agreement”), dated and effective as of May 9, 2013 (the
“Effective Date”), is executed by and among Ashtabula Wind III, LLC a Delaware
limited liability company (“Ashtabula III”), and Otter Tail Power Company
(“OTP”), a Minnesota corporation.  Ashtabula III and OTP are each referred to
individually as a “Party” and collectively as the “Parties”.
 
RECITALS
 
WHEREAS, Ashtabula III owns and operates a renewable wind-energy conversion
electric generating facility with a nameplate capacity of approximately 62.4 MW
located in Barnes County, North Dakota (including all of the equipment, real
property, facilities and interests specified in the definitions of “Facility
Property” and “Facility” in the PPA (as defined below), including but not
limited to the Ashtabula III Substation and Ashtabula III Power Line Assets, the
“Ashtabula III Project”); and
 
WHEREAS, Ashtabula III, as seller, and OTP, as purchaser, have entered into that
certain Wind Energy Purchase Agreement, dated as of the date hereof (the “PPA”)
pursuant to which Ashtabula III will sell and OTP will purchase the energy
generated by the Ashtabula III Project; and
 
WHEREAS, pursuant to Section 19.7 of the PPA, Ashtabula III desires to grant
OTP, and OTP desires to accept from Ashtabula III, an option to purchase the
Ashtabula III Project in accordance with the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and other consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties agree as
follows:
 
ARTICLE I
DEFINITIONS
 
The following terms, when used herein, shall have the meanings set forth below.
 
“Affected System Upgrade Costs – Excess Capacity and Final Excess Capacity” has
the meaning provided therefor in the Settlement Agreement and LGIA.
 
“Affiliate” shall mean, with respect to any Party, any entity which directly or
indirectly (i) controls such Party, (ii) is controlled by such Party, or (iii)
is under common control with such Party.  For purposes of this definition,
“control” shall mean the power to direct the management or policies of such
entity, whether through the ownership of voting securities, by contract or
otherwise.
 
“Additional Capacity Costs” has the meaning provided therefor in the Settlement
Agreement.
 
“Agreement” has the meaning set forth in the Preamble.
 

1

 

 

 
“Ashtabula Project” shall mean the renewable wind-energy conversion electric
generating facility with a nameplate capacity of approximately 196.5 MW located
in Barnes County, North Dakota, 148.5 MW of which is owned by Ashtabula Wind and
48 MW of which is owned by OTP.
 
“Ashtabula Wind” shall mean Ashtabula Wind, LLC, a Delaware limited liability
company.
 
“Ashtabula III” has the meaning set forth in the Preamble.
 
“Ashtabula III Project” has the meaning set forth in the Recitals.
 
“Ashtabula Substation and Ashtabula Power Line Assets” shall mean the
substation, approximately nine (9) miles of 230 kV power line and related
equipment or materials for the Ashtabula Project or any contract or purchase
order therefor, and any permits related to the foregoing.  The Ashtabula
Substation and Ashtabula Power Line Assets are depicted on Schedule A attached
hereto.
 
“Ashtabula III Substation and Ashtabula III Power Line Assets” shall mean the
substation, approximately 500 feet of 230 kV power line and related equipment or
materials for the Ashtabula III Project or any contract or purchase order
therefor, and any permits related to the foregoing.  The Ashtabula III
Substation and Ashtabula III Power Line Assets are depicted on Schedule A
attached hereto.
 
“Closing Date” has the meaning provided in Section 2.3(a)(i) of this Agreement.
 
“Common Facilities Agreement” has the meaning provided in Section 2.3(d) of this
Agreement.
 
“Definitive Agreements” shall mean the Purchase and Sale Agreement, the O&M
Agreement, the Common Facilities Agreement and any other agreements deemed
appropriate and designated a “Definitive Agreement” hereunder by the Parties.
 
“Document Completion Date” shall mean [**].
 
“Effective Date” shall mean the date of this Agreement as set forth in the
Preamble.
 
“Excess Capacity” has the meaning provided therefor in the Settlement Agreement
and the LGIA.
 
“Final Excess Capacity” has the meaning provided therefor in the Settlement
Agreement and the LGIA.
 
“Initial Option Notice” has the meaning provided in Section 2.1 of this
Agreement.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

2

 

 

 
 
 
“LGIA” means (i) that certain Large Generator Interconnection Agreement entered
into by Ashtabula III with Minnkota on December 14, 2010 and (ii) that certain
Large Generator Interconnection Agreement entered into by Ashtabula I with
Minnkota on October 17, 2008, as partially assigned to Ashtabula III by that
certain Assignment and Assumption Agreement, dated December 22, 2010, by and
between Ashtabula I and Ashtabula III.
 
“Maple River Substation” shall mean the existing electrical substation
facilities owned by Minnkota and located near Maple River, North Dakota,
together with all upgrades thereof and improvements thereto.  The Maple River
Substation is depicted on Schedule A attached hereto.
 
“Minnkota” shall mean Minnkota Power Cooperative, Inc., a Minnesota cooperative
corporation.
 
“Minnkota Network Upgrade Costs – Excess Capacity and Final Capacity” has the
meaning provided therefor in the Settlement Agreement and LGIA.
 
“Minnkota Network Upgrade Costs – Existing Projects” has the meaning provided
therefor in the Settlement Agreement and LGIA.
 
“Minnkota Transmission Service Agreement” shall mean that certain Service
Agreement for Special Facilities Use Service entered into by Ashtabula III
and  Minnkota as of December 14, 2010.
 
“MW” shall mean a megawatt of capacity.
 
“MWh” shall mean a megawatt hour.
 
“NextEra Energy Resources” shall mean NextEra Energy Resources, LLC, a Delaware
limited liability company.
 
“O&M Agreement” has the meaning provided in Section 2.3(c) of this Agreement.
 
“O&M Provider” has the meaning provided in Section 2.3(c) of this Agreement.
 
“O&M Services” has the meaning provided in Section 2.3(c) of this Agreement.
 
“Option” has the meaning provided in Section 2.1 of this Agreement.
 
“Option Exercise Notice” has the meaning provided in Section 2.1 of this
Agreement.
 

3

 

 

 
“Option Expiration Date” shall mean [**].
 
“Option Initial Notice Date” shall mean [**].
 
“OTP” has the meaning set forth in the Preamble.
 
“Party” has the meaning set forth in the Preamble.
 
“Parties” has the meaning set forth in the Preamble.
 
“Person” shall mean any natural person, firm, corporation, company, limited
liability company, voluntary association, general or limited partnership, joint
venture, trust, unincorporated organization, or any other entity, whether acting
as an individual, a fiduciary or in another capacity.
 
“PSA Completion Period” has the meaning provided in Section 2.3(a) of this
Agreement.
 
“Purchase and Sale Agreement” has the meaning provided in Section 2.3(a) of this
Agreement.
 
“RES/PEAK” shall mean, collectively, Renewable Energy Systems Americas Inc. and
PEAK Wind Development, LLC.
 
“Retained Liabilities” has the meaning provided in Section 2.3(f) of this
Agreement.
 
“Second Amended and Restated Common Facilities Agreement” has the meaning
provided in Section 2.3(d) of this Agreement.
 
“Settlement Agreement” shall mean that certain Settlement Agreement, dated
January 13, 2010, by and among RES/PEAK, OTP, Minnkota, and NextEra Energy
Resources (on behalf of itself and its respective affiliates, Ashtabula Wind,
Ashtabula Wind II, LLC and Ashtabula III) and approved by the Federal Energy
Regulatory Commission in Docket No. EL08-86-000.
 
“Transmission Provider Interconnection Facility Costs” has the meaning provided
therefor in the Settlement Agreement and LGIA.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

4

 

 

 
“Upgrade Costs” shall mean any costs allocated to Ashtabula III through the
Settlement Agreement and the LGIA with respect to any of the following:
 
(a)           Transmission Provider Interconnection Facility Costs,
 
(b)           Minnkota Network Upgrade Costs – Existing Projects,
 
(c)           Minnkota Network Upgrade Costs – Excess Capacity and Final Excess
Capacity,
 
(d)          Affected System Upgrade Costs – Excess Capacity and Final Excess
Capacity or
 
(e)          Additional Capacity Costs;
 
provided, however, that (i) Upgrade Costs shall not include any costs incurred
by Ashtabula III with respect to Ashtabula III’s use of any of its rights to
Excess Capacity or Final Excess Capacity in excess of 50 MW and (ii) in the
event that RES/PEAK (or any successor thereto or assign thereof) uses its share
of Excess Capacity or Final Excess Capacity to develop a project, or Ashtabula
III (or any successor thereto or assign thereof) exercises its right pursuant to
Section 6 or Section 7, respectively, of the Settlement Agreement to use
RES/PEAK’s share of Excess Capacity or Final Excess Capacity, then Upgrade Costs
associated therewith shall only include those costs Ashtabula III would have
incurred if RES/PEAK (or any successor thereto or assign thereof) or Ashtabula
III (or any successor thereto or assign thereof) had not so developed such share
of the Excess Capacity or Final Excess Capacity.
 
ARTICLE II
OPTION
 
2.1           Option.  Ashtabula III hereby grants to OTP (or an Affiliate
thereof designated by OTP) a one-time option (“Option”) to purchase from
Ashtabula III all of Ashtabula III’s right, title and interest in the Ashtabula
III Project in accordance with the terms and conditions of this Agreement.  OTP
may exercise the Option as follows: (i) providing written notice to Ashtabula
III in accordance with Section 5.6 no earlier than [**] and no later than the
Option Initial Notice Date that OTP is considering exercising the Option (the
“Initial Option Notice”); (ii) providing written notice to Ashtabula III in
accordance with Section 5.6 no earlier than [**] and no later than the Option
Expiration Date of OTP’s intent to exercise the Option (the “Option Exercise
Notice”); and (iii) closing on the purchase from Ashtabula III of Ashtabula
III’s right, title and interest in the Ashtabula III Project in accordance with
the terms and conditions of this Agreement on the Closing Date.
 
2.2           [Intentionally Deleted]
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

5

 

 

 
2.3           Definitive Agreements.  If OTP exercises the Option in accordance
herewith, the Parties agree, in a manner designed to effect the goals set forth
in the Recitals, to the following:
 
(a)           Purchase and Sale Agreement.  During the period commencing on the
date of delivery to Ashtabula III of the Initial Option Notice and ending on the
Document Completion Date (the “PSA Completion Period”), the Parties agree to
finalize and execute and deliver (such execution and delivery subject to escrow
until delivery to Ashtabula III of OTP’s Option Exercise Notice in accordance
with Section 2.1) a purchase and sale agreement (“Purchase and Sale Agreement”)
in substantially the form attached hereto as Exhibit A (except with respect to
the exhibits and schedules thereto, which shall be prepared and finalized during
the PSA Completion Period) that would provide for, upon the satisfaction of
certain conditions to closing, the acquisition by OTP (or an Affiliate thereof)
of the Ashtabula III Project.  Without limiting the foregoing, the Purchase and
Sale Agreement shall contain the following terms and conditions:
 
(i)           The purchase price (“Purchase Price”) for the Ashtabula III
Project shall be $[**], as adjusted (A) downward for any capital expenditures
reasonably anticipated to be incurred by OTP after the Closing Date in order to
cause the Ashtabula III Project to be fully operational and capable of
delivering the nameplate capacity of the Wind Turbines (as defined in the PPA)
to the Point of Delivery (as defined in the PPA) in accordance with Good Utility
Practices (as defined in the PPA) thereafter not to exceed $[**] in the
aggregate, and (B) upward for (I) any Upgrade Costs incurred by or allocable to
Ashtabula III after the Effective Date of this Agreement, not to exceed $[**],
in the aggregate, and (II) the cost of any capital improvements made to the
Ashtabula III Project prior to the Closing Date mutually agreed to in writing by
the Parties (it being acknowledged and agreed that Ashtabula III shall have no
obligation to make any capital improvements).  The Purchase Price shall be
payable on the closing date provided for in the Purchase and Sale Agreement (the
“Closing Date”).
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

6

 

 

 
(ii)           Ashtabula III agrees that it will tender and OTP agrees to
acquire, the Ashtabula III Project and OTP will assume all benefits, and
obligations arising after the Closing Date, associated with the Ashtabula III
Project as of the Closing Date, except as otherwise provided in the Purchase and
Sale Agreement.  The Ashtabula III Project shall be transferred on an “as is”
basis, except that Ashtabula III shall make representations and warranties
respecting title to the conveyed property and equipment and that the conveyed
property rights provide that the subject land is available for use in a wind
energy site for the Ashtabula III Project, and respecting other matters as set
forth in the Purchase and Sale Agreement.  For the avoidance of doubt, Ashtabula
III shall not represent or warrant any wind availability.
 
(iii)           Ashtabula III shall represent and warrant that (A) it holds of
record and owns beneficially one hundred percent (100%) of the ownership
interests of the Ashtabula III Project, free and clear of any Liens (except for
Permitted Liens) (each as defined in Exhibit A) and (B) upon consummation of the
sale and purchase contemplated hereby and in the Purchase and Sale Agreement,
OTP will hold of record and own beneficially good and marketable title to all of
the Ashtabula III Project, real property and equipment, free and clear of any
and all Liens (except for Permitted Liens).
 
(iv)           As a condition to closing of the acquisition of the Ashtabula III
Project, each of the Definitive Agreements shall be executed and delivered by
all parties thereto.
 
(b)           [Intentionally Deleted]
 
(c)           O&M Agreement.  The Parties agree to negotiate in good faith to
finalize by the Document Completion Date, and prior to the Closing Date execute
and deliver an agreement (“O&M Agreement”) for the performance by an Affiliate
of Ashtabula III (“O&M Provider”) of certain operation and maintenance services
(“O&M Services”) for the Ashtabula III Project as described in Schedule B
attached hereto.  The O&M Agreement shall be in substantially the same form as
that which was entered into by FPL Energy Operating Services, Inc. and OTP,
effective as of October 9, 2008 (as amended and/or restated as of the Effective
Date, the “Ashtabula I O&M Agreement”), and shall contain the following terms
and conditions:
 
(i)           The O&M Provider shall perform the O&M Services for five (5) years
from the Closing Date, subject to OTP’s right to terminate for convenience on 60
days’ notice.
 
(ii)           All costs incurred by the O&M Provider shall be allocated on a
“Pro Rata Share” basis (as defined in the Ashtabula I O&M Agreement), as amended
to reflect OTP’s ownership in the Ashtabula III Project.
 

7

 

 

 
(iii)           In addition to reimbursement of costs, OTP shall pay the O&M
Provider an annual fee equal to $[**], subject to annual escalation for changes
in an agreed index of inflation, substantially similar to the escalation of the
annual fee provided for in the Ashtabula I O&M Agreement.
 
(iv)           The total aggregate liability of O&M Provider to OTP for all
liability arising out of or in connection with the O&M Agreement shall be as set
forth in Section 9.3 of the Ashtabula I O&M Agreement.
 
(v)           The O&M Provider’s obligations under the O&M Agreement shall be
conditioned upon closing of the acquisition of the Ashtabula III Project.
 
(d)           Common Facilities Agreement.  The Parties agree to negotiate to
finalize by the Document Completion Date and, prior to the Closing Date, execute
and deliver, a mutually agreeable (i) amendment and restatement of that certain
Amended and Restated Common Facilities Agreement, dated as of October 9, 2008
(the “Common Facilities Agreement”), by and between Ashtabula Wind and OTP (as
amended and restated pursuant to the terms hereof, the “Second Amended and
Restated Common Facilities Agreement”) in order to: (A) incorporate a new
defined term of “OTP III Project” (the “OTP III Project”) comprised of the
Ashtabula III Project, which OTP III Project shall be designated as utilizing
the portion of the Common Facilities (as defined in the Common Facilities
Agreement) described in Exhibit B attached hereto, (B) include the OTP III
Project in the definitions of Licensee’s Projects and Complete Wind Farm Site
(each, as defined in the Common Facilities Agreement), as applicable, (C) modify
Exhibit B-1 to the Common Facilities Agreement to include the OTP III Project
and (D) make any other modifications necessary or desirable in order to include
the OTP III Project as Licensee’s Project under the Common Facilities Agreement
and permit the use by OTP of the Ashtabula Substation and Ashtabula Power Line
Assets for the connection of the OTP III Project to transmission grid for the
duration of the operating life of the OTP III Project (which may be beyond 25
years), and (ii) termination of that certain Shared Facilities Agreement, dated
November 30, 2010 (the “Shared Facilities Agreement”), by and between Ashtabula
I and Ashtabula III.  The termination of the Shared Facilities Agreement and the
effectiveness of the Second Amended and Restated Common Facilities Agreement
shall be conditioned upon (i) the filing with and approval of the Federal Energy
Regulatory Commission of the Second Amended and Restated Common Facilities
Agreement, (ii) the termination of the Shared Facilities Agreement and (iii) the
closing of the acquisition of the Ashtabula III Project.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

8

 

 

 
(e)           Reserved.
 
(f)           LGIA.  Ashtabula III shall assign to OTP all of its interests,
rights and obligations in and under the LGIA, except for (i) any and all
obligations and liabilities of Ashtabula III (or any successor thereto or assign
thereof) under the LGIA or the Settlement Agreement arising from Ashtabula III’s
use of any of its rights to Excess Capacity or Final Excess Capacity in excess
of 50 MW; (ii) any and all obligations and liabilities of Ashtabula III (or any
successor thereto or assign thereof) under the LGIA or the Settlement Agreement
in connection with Upgrade Costs incurred as a result of the use by RES/PEAK (or
any successor thereto or assign thereof) of its share of Excess Capacity or
Final Excess Capacity and (iii) any and all obligations and liabilities of
Ashtabula III (or any successor thereto or assign thereof) under the LGIA or the
Settlement Agreement in connection with Upgrade Costs incurred as a result of
the use by Ashtabula III (or any successor thereto or assign thereof) of its
right pursuant to Section 6 or Section 7, respectively, of the Settlement
Agreement, to use RES/PEAK’s share of Excess Capacity or Final Excess Capacity,
which obligation and liabilities shall be retained by Ashtabula III (clauses
(i), (ii) and (iii), collectively, the “Retained Liabilities”).  In connection
therewith, Ashtabula III agrees to indemnify OTP in respect of, and hold it
harmless from and against (I) any claim by Minnkota or RES/PEAK arising out of
or relating to the Retained Liabilities or the failure of Ashtabula III to
discharge any Retained Liabilities and (II) any claim by RES/PEAK arising out of
Section 11 or Section 13 of the Settlement Agreement, except to the extent of
any act or omission of OTP related thereto.
 
2.4           Due Diligence.  Following delivery to Ashtabula III of the Initial
Option Notice, OTP may conduct due diligence of the type and scope customary for
transactions of the nature set forth in this Agreement.  During such time,
Ashtabula III shall permit OTP, its Affiliates and advisors to have reasonable
access during normal business hours to the Ashtabula III Project site leader and
the business manager for the Ashtabula III Project and the regional wind site
manager and the general manager for the region including the Ashtabula III
Project, and all documents and other information and data in their possession
related to the Ashtabula III Project, including raw met tower data related to
the Ashtabula III Project but excluding any other wind data (other than as
provided pursuant to written agreement with an Ashtabula III
Affiliate).  ASHTABULA III AND ITS AFFILIATES MAKE NO WARRANTIES OR
REPRESENTATIONS, EXPRESS OR IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY
DATA, INFORMATION OR MATERIALS FURNISHED TO OTP, ITS AFFILIATES AND ADVISORS,
AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT OTP’S SOLE RISK.
 
ARTICLE III
CONFIDENTIALITY
 
3.1           Confidentiality.  Prior to any closing under the Purchase and Sale
Agreement, this Agreement, any information disclosed pursuant to this Agreement
or the negotiation of the Definitive Agreements and any information disclosed
pursuant any due diligence by OTP, its Affiliates or advisors related to the
Ashtabula III Project shall be treated as “Confidential Information” pursuant to
the terms and conditions of the PPA.
 

9

 

 

 
3.2           Tax Disclosure.  The above part of Section 3.1 notwithstanding,
the Parties or their representatives may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
proposed transactions described in this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to any Party
relating to the tax treatment and tax structure of the proposed
transactions.  Each Party intends that the proposed transactions not be treated
as offered under “conditions of confidentiality” within the meaning of the
Treasury Regulations promulgated under Internal Revenue Code Sections 6011 and
6111(d)(2).  The authorization to disclose information in this Section 3.2 does
not extend to disclosure of any other information including (without limitation)
(i) the identities of participants or potential participants in the proposed
transactions, (ii) the existence or status of any negotiations or (iii) any
pricing information or any other term or detail not related to the tax structure
or tax aspects of the proposed transactions.
 
3.3           Announcements.  Without limiting the terms of Section 3.1, prior
to any closing under the Purchase and Sale Agreement, no press release relating
to the conveyance of the Ashtabula III Project from Ashtabula III to OTP shall
be issued or made by OTP or Ashtabula III without the joint approval of both OTP
and Ashtabula III (such approval not to be unreasonably withheld, conditioned or
delayed); provided that a press release made without such joint approval shall
not be in violation of this ‎Section if it is made in order for the disclosing
Party or any of its Affiliates to comply with applicable laws or stock exchange
rules and in the reasonable judgment of the Party making such release or
announcement, based upon advice of counsel, prior review and joint approval,
despite reasonable efforts to obtain the same, would prevent dissemination of
such release or announcement in a sufficiently timely fashion to comply with
such laws or rules; and provided further that in all instances prompt notice
from one Party to the other shall be given with respect to any such release.
 

10

 

 

 
ARTICLE IV
LIMITATION OF LIABILITY
 
4.1           Limitation.  Notwithstanding any other provision of this
Agreement, in no event shall any Party or any of their Affiliates, by reason of
any of their respective acts or omissions relating to any of their obligations
under this Agreement, be liable to the other Party, or any of their Affiliates
whether by statute or common law, in contract or tort or otherwise, for any
special, indirect, incidental, punitive or consequential damages or for lost
profits or other business interruption damages or liability arising out of or in
connection with this Agreement, or the performance, non-performance or breach
thereof.
 
ARTICLE V
MISCELLANEOUS
 
5.1           Representations and Warranties.  Each Party represents and
warrants that (a) it is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized and is
qualified to do business in all jurisdictions where it is required to be
qualified; (b) it has the necessary power and authority to enter into and
perform its obligations under this Agreement; (c) it has duly authorized the
person(s) signing this Agreement to execute this Agreement on its behalf; (d)
this Agreement is the legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms (except as such
enforcement may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally or by the application of general
principles of equity); (e) the execution and delivery of this Agreement and its
performance by such Party will not violate, require a consent in connection with
(except as provided in the Purchase and Sale Agreement), result in a breach of
or conflict with any law, rule, regulation, order or decree applicable to such
Party, its organizational documents or the terms of any other agreement binding
on such Party; and (f) it will negotiate in good faith to agree on the form of
the Definitive Agreements by the Document Completion Date.
 
5.2           Governing Law.  This Agreement shall be interpreted in accordance
with and governed by the laws of New York, without regard to the conflicts of
law principles thereof and any litigation arising out of or in connection in any
way with this Agreement shall take place in a State or Federal court of
competent jurisdiction in New York City, Borough of Manhattan, State of New
York.  The Parties irrevocably waive any objection which any of them may now or
hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions, including any objection to the laying of venue based
on the grounds of forum non conveniens and any objection based on the grounds of
lack of in personam jurisdiction.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS OPTION AGREEMENT.
 
5.3           Relationship of Parties.  Neither the execution nor delivery of
this Agreement, nor consummation of the transactions contemplated hereby, shall
create or constitute a partnership, joint venture or any other form of business
organization or arrangement among the Parties.
 

11

 

 

 
5.4           Integration.  Except for the PPA and that certain letter
agreement, dated as of the date hereof, among Ashtabula Wind, Ashtabula III and
OTP respecting the Common Facilities Agreement, the terms and provisions
contained in this Agreement constitute the entire agreement between the Parties
with respect to the subject matter hereof.
 
5.5           Binding Effect; Assignment.  This Agreement shall be binding upon
each Party, and its respective successors and assigns.  This Agreement may not
be assigned, in whole or in part, by any Party without the prior written consent
of the other Party.  Any assignment that is made without such consent shall be
void and of no force and effect; provided that nothing contained herein shall in
any way prevent a Party from assigning all or part of its rights hereunder to an
Affiliate of such Party; and further provided that the assigning Party shall in
all events remain liable to the other Parties with respect to the assigning
Party’s obligations hereunder.  Notwithstanding the foregoing, either Party may,
upon notice to the other Party but without the need for consent from the other
Party, collaterally assign its rights under this Agreement to any Unaffiliated
Facility Investor (as defined in the PPA), or any other lender or lenders, for
collateral security purposes, provided, however, that such Party’s obligations
under this Agreement shall continue in their entirety in full force and effect
and such Party shall remain fully liable for all of its obligations under or
relating to this Agreement.
 
5.6           Notice.  Any and all notices, consents and other communications
that are required or permissible pursuant to this Option Agreement shall be in
writing, and shall be deemed given (a) upon personal delivery, or (b) upon the
sender’s receipt of electronic confirmation of transmission, if sent by
facsimile, or (c) upon receipt if sent by mail or courier.  The Parties
designate the following addresses for the foregoing legal effects:
 
If to Ashtabula III:
 
Ashtabula Wind III, LLC
700 Universe Boulevard
Juno Beach, Florida 33408
Attention: Business Manager
If to OTP:
 
Otter Tail Power Company
215 South Cascade Street
Fergus Falls, Minnesota  56538-0496
Attention: Harvey McMahon
 
The Parties, by like notice in writing, may designate, from time to time,
another address or office to which notices may be given pursuant to this
Agreement.
 
5.7           No Oral Modifications.  This Agreement may not be amended or
modified except by written agreement executed by each of the Parties hereto.
 

12

 

 

 
5.8           Severability.  If any of the provisions, portions or applications
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability of the remaining
provisions, portions or applications of this Agreement, shall not be affected
thereby.
 
5.9           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same agreement.
 
5.10         Effectiveness of this Option Agreement; Termination.  This
Agreement shall become effective upon the Effective Date and shall automatically
terminate in its entirety without any further notice or action being necessary
upon the earlier to occur of: (a) the Option Initial Notice Date, in the event
that OTP does not provide the Initial Option Notice in strict accordance with
Section 2.1(i), (b) the Option Expiration Date, in the event that OTP does not
provide the Option Exercise Notice in strict accordance with Section 2.1(ii),
(c) the date of execution and delivery of the Definitive Agreements by the
Parties thereto and (d) [**].  Upon termination of this Agreement after such
effectiveness, the Parties shall not have any further obligation to each other
by virtue of this Agreement except for Articles III and IV.
 
5.11         Remedies.  Upon the occurrence of a breach of this Agreement, the
non-breaching Party shall have all remedies at law and in equity, including
solely with respect to any failure of Ashtabula III to transfer the Ashtabula
III Project as required pursuant to the terms of this Agreement and the Purchase
and Sale Agreement, the remedy of specific performance, it being acknowledged
and agreed that the remedy of specific performance or mandatory injunction shall
not be available in any other circumstance.
 
5.12         Headings.  Titles and headings of all Articles and Sections of this
Agreement are for convenience of reference and do not form a part of this Option
Agreement and shall not in any way affect the interpretation of this Agreement.
 
5.13         Recording.  OTP shall have the right to file in the land records of
Barnes County, North Dakota a memorandum of this Agreement in a form mutually
acceptable to the Parties.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

13

 

 

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.
 
Otter Tail Power Company
 

By:    /s/ Charles S. MacFarlane   Name: Charles S. MacFarlane   Title:
President and CEO  

 
Ashtabula Wind III, LLC
 

By:    /s/ Michael O’Sullivan   Name: Michael O’Sullivan   Title: Senior Vice
President  

 

 

 

 

 
SCHEDULE A
 
MAP OF ASHTABULA III PROJECT
 
 
●
Depiction of the Ashtabula III Project, the Ashtabula III Wind Farm Substation
and Ashtabula III Transmission Line Assets and the Lead Line substations
(Luverne and Maple River)

 

 

 

 

 
(MAP) [t77072005_v1.jpg]
 

- 3 -

 

 

 
(MAP) [t77072006_v1.jpg]
 

- 4 -

 

 

 
(MAP) [t77072007_v1.jpg]
 

-  5 -

 

 

 
SCHEDULE B
 
O&M SCOPE OF WORK
 
The O&M Services shall be consistent with O&M services provided under the O&M
Agreement entered into by FPL Energy Operating Services, Inc. and OTP, effective
as of October 9, 2008 (as amended and/or restated as of the Effective Date).
 

 

 

 


EXHIBIT A
 
FORM OF PURCHASE AND SALE AGREEMENT
 

 

 

 


PURCHASE AND SALE AGREEMENT
 
dated as of [_________], 2022
 
by and between
 
Ashtabula Wind III, LLC, as Seller
 
and
 
Otter Tail Power Company,
as Purchaser
 

 

 

 

TABLE OF CONTENTS

                 
Page
         
ARTICLE I
 
DEFINITIONS, INTERPRETATION
1
 
1.01
 
Definitions
1
 
1.02
 
Interpretation
10
ARTICLE II
 
SALE OF ASSETS AND CLOSING
11
 
2.01
 
Purchase and Sale
11
 
2.02
 
Excluded Assets
12
 
2.03
 
Purchase Price
12
 
2.04
 
Liabilities
13
 
2.05
 
Closing
14
 
2.06
 
Further Assurances, Post-Closing Cooperation
14
ARTICLE III 
 
REPRESENTATIONS AND WARRANTIES OF SELLER
15
 
3.01
 
Existence; Ownership
15
 
3.02
 
Authority
16
 
3.03
 
No Conflicts
16
 
3.04
 
Governmental Approvals and Filings
16
 
3.05
 
Legal Proceedings
17
 
3.06
 
Bankruptcy; Solvency
17
 
3.07
 
Real Property
18
 
3.08
 
Contracts
19
 
3.09
 
Governmental Approvals and Consents
19
 
3.10
 
Environmental
20
 
3.11
 
Due Diligence
20
 
3.12
 
Legal Compliance
20
 
3.13
 
Brokers’ Fees
20
 
3.14
 
Interconnection
20
 
3.15
 
Material Misstatements or Omissions
21
 
3.16
 
Taxes
21
 
3.17
 
Wind Data
21
 
3.18
 
Seller’s Disclaimer
22
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
22
 
4.01
 
Existence
22

 

-i-

 

 


TABLE OF CONTENTS
(continued)

                 
Page
           
4.02
 
Authority
22
 
4.03
 
No Conflicts
23
 
4.04
 
Governmental Approvals and Filings
23
 
4.05
 
Legal Proceedings
23
 
4.06
 
Intentionally Deleted
23
 
4.07
 
Bankruptcy
23
 
4.08
 
Material Misstatements or Omissions
24
 
4.09
 
Independent Investigation
24
         
ARTICLE V
COVENANTS OF SELLER
24
 
5.01
 
Regulatory and Other Approvals
24
 
5.02
 
Investigation by Purchaser
25
 
5.03
 
Fulfillment of Conditions
25
 
5.04
 
Intentionally Deleted
25
 
5.05
 
Duty to Notify
25
 
5.06
 
Cooperation; Prohibited Actions
25
 
5.07
 
Interconnection
26
 
5.08
 
Correspondence Regarding Assets
26
 
5.09
 
Additional Documents, Consents
26
 
5.10
 
Notification of Status of Pre-Closing Actions
27
 
5.11
 
Exclusivity
27
 
5.12
 
Title Commitment
27
 
5.13
 
Notification of Completion or Failure of Conditions
28
 
5.14
 
Intentionally Deleted
28
 
5.15
 
Updated Certificates
28
ARTICLE VI
COVENANTS OF PURCHASER
28
 
6.01
 
Regulatory and Other Approvals
29
 
6.02
 
Duty to Notify
29
 
6.03
 
Consents
29
 
6.04
 
Fulfillment of Conditions
29
 
6.05
 
Updated Certificates
29

 

-ii-

 

 


TABLE OF CONTENTS
(continued)

                 
Page
         
ARTICLE VII
[RESERVED]
30
ARTICLE VIII
CONDITIONS TO OBLIGATIONS OF PURCHASER
30
 
8.01
 
Representations and Warranties
30
 
8.02
 
Performance
30
 
8.03
 
Officer’s Certificates
30
 
8.04
 
Orders and Laws
30
 
8.05
 
Regulatory Consents and Approvals
30
 
8.06
 
Required Governmental Approvals
31
 
8.07
 
Changes in Governmental Regulation
31
 
8.08
 
Post Execution Actions
31
 
8.09
 
Additional Agreements
31
 
8.10
 
Title Policy
31
 
8.11
 
Material Adverse Effect
31
 
8.12
 
Other Matters
32
 
8.13
 
Tax Matters
32
 
8.14
 
Certificate of Site Compatibility
32
 
8.15
 
Required Documents
32
 
8.16
 
Estoppel Certificates
32
 
8.17
 
Failure of the Conditions
33
ARTICLE IX
CONDITIONS TO OBLIGATIONS OF SELLER
33
 
9.01
 
Representations and Warranties
33
 
9.02
 
Performance
33
 
9.03
 
Officers’ Certificates
33
 
9.04
 
Orders and Laws
33
 
9.05
 
Regulatory Consents and Approvals
33
 
9.06
 
Certain OTP Development Costs
34
 
9.07
 
Additional Agreements
34
 
9.08
 
Other Matters
34
 
9.09
 
Failure of the Conditions
34
ARTICLE X
TAX MATTERS
34
 
10.01
 
Certain Taxes
34

 

-iii-

 

 


TABLE OF CONTENTS
(continued)
 

     
 
Page
         
ARTICLE XI
SURVIVAL, NO OTHER REPRESENTATIONS
35
 
11.01
 
Survival of Representations, Warranties, Covenants and Agreements
35
 
11.02
 
No Other Representations
36
ARTICLE XII
INDEMNIFICATION
36
 
12.01
 
Indemnification
36
 
12.02
 
Method of Asserting Claims
37
ARTICLE XIII
TERMINATION AND DEFAULT
39
 
13.01
 
Termination
39
 
13.02
 
Effect of Termination
40
 
13.03
 
Default
40
ARTICLE XIV
MISCELLANEOUS
41
 
14.01
 
Notices; Payments
41
 
14.02
 
Entire Agreement
41
 
14.03
 
Expenses
42
 
14.04
 
Public Announcements
42
 
14.05
 
Confidentiality
42
 
14.06
 
Waiver
43
 
14.07
 
Amendment
43
 
14.08
 
No Third Party Beneficiary
44
 
14.09
 
No Assignment, Binding Effect
44
 
14.10
 
Invalid Provisions
44
 
14.11
 
Governing Law
44
 
14.12
 
Venue and Consent to Jurisdiction
44
 
14.13
 
Attorney’s Fees
45
 
14.14
 
Limitation of Liability, Waiver of Consequential Damages
45
 
14.15
 
Waiver of Trial by Jury
45
 
14.16
 
Facsimile Signature, Counterparts
46

 

-iv-

 

 




   
EXHIBITS
   
Exhibit A-1:
Form of Assignment and Assumption Agreement
Exhibit A-2:
Form of Bill of Sale
Exhibit B:
Site Plan Depicting Ashtabula III Project and Common Facilities Area
Exhibit C:
Form of Seller’s President/Vice President’s Certificate
Exhibit D:
Form of Seller’s Secretary’s Certificate
Exhibit E:
Form of Purchaser’s President/Vice President’s Certificate
Exhibit F:
Form of Purchaser’s Secretary’s Certificate
Exhibit G-1:
Form of Wind Farm Easement Agreement
Exhibit G-2:
Form of Collection Easement
Exhibit G-3:
Form of Common Facilities Collection Easement
Exhibit G-4:
Form of Transmission Easement
Exhibit H:
Form of Common Facilities Agreement
Exhibit I:
Form of O&M Agreement
Exhibit J:
Reserved
Exhibit K:
Form of Assignment and Assumption of LGIA Agreement




   
SCHEDULES
   
Schedule 2.01:
Material Assets
Schedule 3.03:
Seller Conflicts
Schedule 3.04:
Required Governmental Approvals and Filings for Seller
Schedule 3.05:
Legal Proceedings
Schedule 3.07(a):
Real Property for Ashtabula III Project and Common Facilities; List of Land
Contracts and Common Facilities Land Contracts
Schedule 3.07(e):
Real Property: Rights of Possession
Schedule 3.08:
Contracts
Schedule 3.09(a)(i):
Governmental Approvals and Consents
Schedule 3.09(a)(ii):
Required Governmental Approvals and Consents to be obtained by Seller
Schedule 3.09(b):
Facts or circumstances that would hinder, delay or restrict the ability of
Purchaser to obtain the Required Governmental Approvals
Schedule 3.10:
Environmental: Reports and Claims
Schedule 3.14:
Interconnection Documents

 

-v-

 

 




   
Schedule 3.16:
Liens for Taxes on Assets
Schedule 3.17:
Wind Data
Schedule 4.03:
Purchaser Conflicts
Schedule 4.04:
Required Governmental Approvals and Filings for Purchaser

 

-vi-

 

 

 
PURCHASE AND SALE AGREEMENT
 
This PURCHASE AND SALE AGREEMENT dated as of [______________], 2022 (“Effective
Date”) is made and entered into by and among Ashtabula Wind III, LLC, a Delaware
limited liability company (“Seller”) and Otter Tail Power Company, a Minnesota
corporation (“Purchaser”) (Purchaser and Seller individually a “Party” and
collectively, the “Parties”).  Capitalized terms used herein shall have the
meanings set forth in Section 1.01.
 
WHEREAS, Seller owns a wind-powered electric generating project with a nameplate
capacity of approximately 62.4 MWs located on the Ashtabula III Project Site, as
depicted on Exhibit B attached hereto (including all of the equipment,
facilities and interests specified in the definition of “Facility” and “Facility
Property” in the PPA (as defined below), including but not limited to the
Ashtabula III Substation and Ashtabula III Power Line Assets (the “Ashtabula III
Project”);
 
WHEREAS, Seller desires to sell, and Purchaser desires to purchase, the
Ashtabula III Project and the related Assets on the terms and subject to the
conditions set forth in this Agreement; and
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
ARTICLE I
DEFINITIONS, INTERPRETATION
 
1.01         Definitions.
 
(a)           Defined Terms.  As used in this Agreement, the following defined
terms have the meanings indicated below:
 
“Actions or Proceedings” means any action, suit, proceeding, arbitration or
Governmental or Regulatory Authority investigation.
 
“Acquisition” means the sale and purchase of the Assets and all other actions
that the Parties have agreed to take pursuant to this Agreement.
 
“Additional Agreements” means, collectively, the Bill of Sale, the General
Assignment and Assumption Agreement, the Land Contract Assignment and Assumption
Agreements, the O&M Agreement, the Common Facilities Agreement, the Common
Facilities O&M Agreement and the Assignment and Assumption of LGIA Agreement.
 
“Affected System Upgrade Costs – Excess Capacity and Final Excess Capacity” has
the meaning provided therefor in the Settlement Agreement and the LGIA.
 
“Affiliate” means any Person that directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.  For purposes of this definition, control of a Person means
the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning
twenty-five percent (25%) or more of the voting securities of another Person
shall be deemed to control that Person.
 

1

 

 

 
“After-Tax Basis” means, with respect to any payment received or deemed to have
been received by any Person, the amount of such payment (the “Base Payment”)
supplemented by a further payment (the “Additional Payment”) to that Person so
that the sum of the Base Payment plus the Additional Payment shall, after
deduction of the amount of all federal, state and local income Taxes required to
be paid by such Person in respect to the receipt or accrual of the Base Payment
and the Additional Payment (taking into account the net present value of any
reduction in such income Taxes resulting from Tax benefits realized by the
recipient as a result of the payment or the event giving rise to the payment),
be equal to the amount required to be received.  Such calculations shall be made
on the basis of the amounts of the highest generally applicable federal, state
and local income tax applicable to a corporation for all relevant periods, and
shall take into account the deductibility of state and local income taxes for
federal income tax purposes.
 
“Agreement” means this Purchase and Sale Agreement and the Exhibits, the
Appendices, the Disclosure Schedule and any other Schedules hereto and the
certificates delivered in accordance with Sections 8.03 and 9.03, as any of the
same shall be amended or supplemented from time to time.
 
“Alternative Proposal” has the meaning set forth in Section 5.11(a).
 
“Apportioned Obligations” has the meaning set forth in Section 10.01(a).
 
“Ashtabula Project” shall mean the renewable wind-energy conversion electric
generating facility with a nameplate capacity of approximately 196.5 MW located
in Barnes County, North Dakota, 148.5 MW of which is owned by Ashtabula Wind and
48 MW of which is owned by Purchaser.
 
“Ashtabula III Project” has the meaning set forth in the forepart of this
Agreement.
 
“Ashtabula III Project Site” means that land located in Barnes County, North
Dakota, upon which the Ashtabula III Project is located, as more specifically
depicted on Exhibit B attached hereto.
 
“Ashtabula Substation and Ashtabula Power Line Assets” shall mean the
substation, approximately nine (9) miles of 230 kV power line and related
equipment or materials for the Ashtabula Project or any contract or purchase
order therefor, and any permits related to the foregoing.  The Ashtabula
Substation and Ashtabula Power Line Assets are depicted on Exhibit B attached
hereto.
 
“Ashtabula III Substation and Ashtabula III Power Line Assets” shall mean the
substation, approximately 500 feet of 230 kV power line and related equipment or
materials for the Ashtabula III Project or any contract or purchase order
therefor, and any permits related to the foregoing.  The Ashtabula III
Substation and Ashtabula III Power Line Assets are depicted on Exhibit B
attached hereto.
 
“Ashtabula Wind” shall mean Ashtabula Wind, LLC, a Delaware limited liability
company.
 
“Assets” has the meaning set forth in Section 2.01.
 

2

 

 

 
“Assignment and Assumption of LGIA Agreement” means an assignment from Seller to
Purchaser substantially in the form of Exhibit K relating to Seller’s rights and
obligations, to the extent relating to the Ashtabula III Project, under the
LGIA.
 
“Assumed Liabilities” has the meaning set forth in Section 2.04(a).
 
“Bill of Sale” means the Bill of Sale substantially in the form of Exhibit A-2.
 
“Breach” means any breach of, or any inaccuracy in, any representation or
warranty or any breach of, or failure to perform or comply with, any provision,
covenant or obligation, in or of this Agreement or any other Contract or
agreement, or any event which with the passing of time or the giving of notice,
or both, would constitute such a breach, inaccuracy or failure.
 
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the state of New York are authorized or obligated to close.
 
“Business or Condition of the Project” means the business, assets, financial
condition, results of operations or prospects of the Ashtabula III Project taken
as a whole.
 
“Claim Notice” means written notification pursuant to Section 12.02(a) of a
Third Party Claim as to which indemnity under Section 12.01 is sought by an
Indemnified Party, enclosing a copy of all papers served, if any, and specifying
the nature of and basis for such Third Party Claim and for the Indemnified
Party’s claim against the Indemnifying Party under Section 12.01, together with
the amount or, if not then reasonably determinable, the estimated amount,
determined in good faith, of the Loss arising from such Third Party Claim.
 
“Closing” has the meaning set forth in Section 2.05(a).
 
“Closing Date” has the meaning set forth in Section 2.05(a).
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
“Common Facilities” has the meaning set forth in the Common Facilities
Agreement.
 
“Common Facilities Agreement” means that second amendment and restatement of
that certain Amended and Restated Common Facilities Agreement, as of October 9,
2008, by and between Ashtabula I and Purchaser, to be entered into by and
between Purchaser and Ashtabula I (substantially in the form set forth at
Exhibit H) providing for the use by Purchaser of the Ashtabula Substation and
Ashtabula Power Line Assets for the connection of the Ashtabula III Project to
transmission grid for the duration of the operating life of the Ashtabula III
Project.
 
“Common Facilities Area” has the meaning set forth in the Common Facilities
Agreement, and is generally depicted on Exhibit B attached hereto.
 
“Common Facilities Contract” means any agreement, lease, license, evidence of
Indebtedness, mortgage, indenture, security agreement, Common Facilities Land
Contracts or other contract relating to the Common Facilities or by which the
Common Facilities are bound.
 
“Common Facilities Easements” has the meaning set forth in Section 3.07(a).
 
“Common Facilities Land Contract” means all Common Facilities Easements and
other documents constituting or relating to current or anticipated Common
Facilities Real Property Interests or Common Facilities Other Real Property
Interests including, lease agreements, license agreements, easement agreements,
option agreements and purchase agreements.
 

3

 

 

 
“Common Facilities Other Real Property Interest” means any easement, use,
right-of-way, license or other non-exclusive right or option to use real
property, but not including any leasehold interest that is included in the Real
Property Interests, related to the Common Facilities.
 
“Common Facilities Real Property Interests” means any ownership, leasehold or
other rights or interests in real property to the extent related to the Common
Facilities or the Common Facilities Area (or options with respect thereto).
 
“Contract” means any agreement, lease, license, evidence of Indebtedness,
mortgage, indenture, security agreement, Land Contracts or other contract
relating to the Ashtabula III Project or by which the Ashtabula III Project or
any of the Assets are bound.
 
“Determination Date” has the meaning set forth in Section 13.01(c).
 
“Disclosure Schedule” means the Disclosure Schedule attached to this Agreement,
and dated as of the date hereof, containing all lists, descriptions, exceptions
and other information and materials required to be included therein by either
Party pursuant to this Agreement.
 
“Dispute Period” means the period ending sixty (60) days following delivery by
an Indemnifying Party of either a Claim Notice or an Indemnity Notice.
 
“Easements” has the meaning set forth in Section 3.07(a).
 
“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.
 
“Environmental Laws” means all Laws that regulate or relate to (i) the
protection or clean-up of the environment; (ii) the production, use, treatment,
storage, transportation, generation, manufacture, processing, distribution,
disposal, emission, discharge, Release or threatened Release of Hazardous
Substances; (iii) the preservation or protection of waterways, groundwater,
drinking water, air, wildlife, plants or other natural resources; and (iv) the
health and safety of persons or property as it pertains to the environment,
including protection of the health and safety of employees.  Environmental Laws
shall include the Resource Conservation & Recovery Act, Clean Water Act, Safe
Drinking Water Act, Toxic Substances Control Act, Clean Air Act, Comprehensive
Environmental Response, Compensation and Liability Act, Emergency Planning and
Community Right-to-Know Act, Hazardous Materials Transportation Act, and all
analogous or related Laws.
 
“Event of Default” has the meaning set forth in Section 13.03.
 
“Exceptions” has the meaning set forth in Section 5.12.
 
“Excess Capacity” has the meaning provided therefor in the Settlement Agreement
and the LGIA.
 
“Excluded Assets” has the meaning set forth in Section 2.02.
 
“Existing Survey” has the meaning set forth in Section 5.12.
 
“FERC” means the Federal Energy Regulatory Commission.
 
“Final Excess Capacity” has the meaning provided therefor in the Settlement
Agreement and the LGIA.
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied throughout the specified period and in the
immediately prior comparable period.
 

4

 

 

 
“General Assignment and Assumption Agreement” means the Assignment and
Assumption Agreement substantially in the form of Exhibit A-1.
 
“Governmental Approval” means any authorization, approval, consent, License,
exception, variance, Order, franchise, lease, ruling, permit, tariff,
certification, exemption, filing, notice to, declarations of, or registration by
or with any Governmental or Regulatory Authority or pursuant to any Laws.
 
“Governmental or Regulatory Authority” means any court, tribunal, arbitrator,
authority, agency, commission, official or other instrumentality of the United
States or any state, county, city or other political subdivision.
 
“Hazardous Substances” means all pollutants, contaminants, chemicals, wastes
(including medical and infectious wastes), and any other carcinogenic,
ignitable, corrosive, reactive, toxic, or otherwise hazardous substances or
materials (whether solids, liquids or gases), including but not limited to any
substances, materials, or wastes subject to regulation, control, or remediation
under Environmental Laws.  By way of example only, and without limitation, the
term Hazardous Substances includes petroleum, formaldehyde, flammable,
explosive, and radioactive materials, PCBs, pesticides, herbicides, asbestos,
slag, acids, metals, and solvents.
 
“Indebtedness” means all obligations of a Person (a) for borrowed money; (b)
evidenced by notes, bonds, debentures or similar instruments; (c) for the
deferred purchase price of goods or services (other than trade payables or
accruals incurred in the ordinary course of business), (d) under capital leases;
or (e) in the nature of guaranties of the obligations described in clauses (a)
through (d) above of any other Person.
 
“Indemnified Party” means any Person claiming indemnification under any
provision of ARTICLE XII.
 
“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of ARTICLE XII.
 
“Indemnity Notice” means written notification pursuant to Section 12.02(b) of a
claim for indemnity under ARTICLE XII by an Indemnified Party, specifying the
nature of and basis for such claim, together with the amount or, if not then
reasonably determinable, the estimated amount, determined in good faith, of the
Loss arising from such claim.
 
“Information” has the meaning set forth in Section 14.05(a).
 
“Interconnection Point” means the 230kV terminal dead-end assembly located in
the Maple River Substation physical point at which electrical interconnection is
made between the Ashtabula III Project and MPC’s electric transmission system as
defined in the LGIA.
 
“Land Contract” means all Easements and other documents constituting or relating
to current or anticipated Real Property Interests or Other Real Property
Interests including lease agreements, license agreements, easement agreements,
option agreements and purchase agreements.
 
“Land Contract Assignment and Assumption Agreements” has the meaning set forth
in Section 2.05(c).
 
“Laws” means all laws, statutes, treaties, rules, codes, ordinances,
regulations, permits, official guidelines, certificates, orders,
interpretations, licenses, leases and permits of any Governmental or Regulatory
Authority, Governmental Approvals, Environmental Laws, and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal of competent jurisdiction and all
requirements of law.
 

5

 

 

 
“Lead Line” means the 230 kV power line and related facilities owned and
operated by MPC traversing approximately sixty (60) miles from and including the
Pillsbury 230 kV Substation to the point of interconnection at MPC’s facilities
in the Maple River Substation and interconnection rights, real property rights
and obligations and any permits relating to the foregoing.
 
“LGIA” means (i) that certain Large Generator Interconnection Agreement entered
into by Seller and MPC on December 14, 2010, and (ii) that certain Large
Generator Interconnection Agreement entered into by Ashtabula Wind with MPC on
October 17, 2008, as partially assigned to Seller by that certain Assignment and
Assumption Agreement, dated December 22, 2010, by and between Ashtabula Wind and
Seller.
 
“Liabilities” means any direct or indirect liability, Indebtedness, obligation,
commitment, expense, deficiency or guaranty of any type, whether accrued,
absolute, contingent, matured, unmatured, liquidated, unliquidated, known or
unknown.
 
“Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental or Regulatory Authority.
 
“Liens” means any charge, claim, community or other marital property interest,
condition, equitable interest, lien, levy, assessment, lease, option, pledge,
security interest, mortgage, right of way, easement, encroachment, servitude,
right of first option, right of first refusal or similar restriction, including
any restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership, any
conditional sale contract, title retention Contract or other Contract to give
any of the foregoing, or any other encumbrance or restriction of any kind.
 
“Loss” means any and all damages (including incidental and consequential damages
incurred with respect to any claim by a third party but not by a Party except as
expressly provided herein), fines, penalties, deficiencies, losses, interest,
awards, judgments, expenses (including interest, court costs, reasonable fees of
attorneys, accountants and other experts or other reasonable expenses of
litigation or other proceedings or of any claim, default or assessment) and
diminution of value, whether or not involving a third party claim, but excluding
Taxes.
 
“Maple River Substation” means the existing electrical substation facilities
owned by MPC and located near Maple River, North Dakota, together with all
upgrades thereof and improvements thereto.
 
“Material Adverse Effect” means any effect, condition, fact, circumstance or
event that is or is reasonably likely to be materially adverse to the Assets,
the Ashtabula III Project or the Business or Condition of the Project, taken as
a whole.
 
“Minnkota Network Upgrade Costs – Excess Capacity and Final Capacity” has the
meaning provided therefor in the Settlement Agreement and the LGIA.
 

6

 

 

 
“Minnkota Network Upgrade Costs – Existing Projects” has the meaning provided
therefor in the Settlement Agreement and the LGIA.
 
“MPC” means Minnkota Power Cooperative, Inc.
 
“MW” means a megawatt of capacity.
 
“NextEra Energy Resources” shall mean NextEra Energy Resources, LLC, a Delaware
limited liability company.
 
“Non-Disturbance Agreements” has the meaning set forth in Section 5.12.
 
“O&M Agreement” means that agreement to be entered into by and between Purchaser
and an Affiliate of Seller (substantially in the form set forth at Exhibit I)
providing for the performance of certain operation and maintenance services for
the Ashtabula III Project.
 
“Option Agreement” means that certain Option Agreement by and between Purchaser
and Seller dated May [__], 2013.
 
“Other Assets” means assets, properties, rights and interests of Seller (whether
real, personal or mixed, whether tangible or intangible, and wherever situated),
including the goodwill related thereto) not related to the Ashtabula III
Project.
 
“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).
 
“Other Real Property Interest” means any easement, use, right-of-way, license or
other non-exclusive right or option to use real property, but not including any
leasehold interest that is included in the Real Property Interests, related to
the Ashtabula III Project.
 
“Party” or “Parties” has the meaning set forth in the forepart to this
Agreement.
 
“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent or being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP on the applicable financial
statements; (b) any statutory Lien arising in the ordinary course of business by
operation of Law with respect to a Liability that is not yet due or delinquent
or the validity of which is being contested in good faith by appropriate
proceedings; (c) mechanics’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the ordinary course of business relating to obligations
as to which there is no material default on the part of Seller; (d) zoning,
entitlement and other land use and environmental regulations of any Governmental
or Regulatory Authority; (e) such other Liens, imperfections in title, charges,
easements, restrictions and encumbrances as do not, individually or in the
aggregate, have a Materially Adverse Effect on the value or use of the Assets.
 
“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or Governmental or Regulatory Authority.
 
“Pillsbury 230 kV Substation” means the electrical substation facilities owned
by MPC, located near Pillsbury, North Dakota, and interconnected with the Lead
Line, together with all upgrades thereof and improvements thereto.
 
“PPA” means that certain Wind Energy Purchase Agreement, dated as of May [__],
2013, by and between Seller and Purchaser.
 

7

 

 

 
“Purchase Price” has the meaning set forth in Section 2.03.
 
“Purchaser” has the meaning set forth in the forepart of this Agreement, and
includes its successors and assigns.
 
“Purchaser Indemnified Parties” means Purchaser, its Affiliates and their
respective successors and assigns, members, managers, shareholders, officers,
directors, employees, partners and agents.
 
“Purchaser’s knowledge” means the actual knowledge of the current officers of
Purchaser after reasonable inquiry with respect to the matter in question.
 
“Purchaser’s Update Certificate” has the meaning set forth in Section 6.05.
 
“Real Property Interests” means any ownership, leasehold or other rights or
interests in real property to the extent related to the Ashtabula III Project
(or options with respect thereto).
 
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing into the
environment or the workplace of any Hazardous Substance, and otherwise as
defined in any Environmental Law.
 
“Reports” means the Phase I Environmental Assessment, the Cultural Study, the
Beam Path Study, Federal Aviation Administration screening study, the Wetlands
Inventory Report, the Existing Survey, the Title Reports and, if applicable, the
Wetlands Study, and any other study or report prepared by or for Seller in
connection with the Ashtabula III Project.
 
“Representatives” means, with respect to any Person, its Affiliates, and such
Person’s and its Affiliates’ officers, directors, partners, members, employees,
counsel, accountants, financial advisors and consultants.
 
“RES/PEAK” shall mean, collectively, Renewable Energy Systems Americas Inc. and
PEAK Wind Development, LLC.
 
“Retained Liabilities” has the meaning set forth in Section 2.04(b).
 
“Required Governmental Approvals” has the meaning set forth in Section 3.09(a).
 
“Schedules” shall mean the Disclosure Schedule and any other schedule attached
hereto.
 
“Seller” has the meaning set forth in the forepart of this Agreement, and
includes its successors and assigns.
 
“Seller Indemnified Parties” means Seller, its Affiliates, and their respective
successors and assigns, members, managers, shareholders, officers, directors,
employees, partners and agents.
 
“Seller’s knowledge” means the actual knowledge of the current officers of
Seller after reasonable inquiry with respect to the matter in question.
 
“Seller’s Update Certificate” has the meaning set forth in Section 5.15.
 
“Settlement Agreement” shall mean that certain Settlement Agreement, dated
January 13, 2010, by and among RES/PEAK, Purchaser, MPC and NextEra Energy
Resources (on behalf of itself and its respective affiliates, Ashtabula Wind,
Ashtabula Wind II, LLC and Seller) and approved by the Federal Energy Regulatory
Commission in Docket No. EL08-86-000.
 

8

 

 

 
“Tax Returns” means any report, form, return, statement or other information
(including any amendments) required to be supplied to a Governmental or
Regulatory Authority by Seller with respect to Taxes related to the Project,
including information returns, any amendments thereof or schedules or
attachments thereto and any documents with respect to or accompanying requests
for the extension of time in which to file any such report, return, document,
declaration or other information.
 
“Taxes” means any income, gross or net receipts, property, sales, use, capital
gain, transfer, excise, license, production, franchise, employment, social
security, occupation, payroll, registration, governmental pension or insurance,
withholding, royalty, severance, stamp or documentary, value added, or other
tax, charge, assessment, duty, levy, compulsory loan, business or occupation
(including any interest, additions to tax, or civil or criminal penalties
thereon) of the United States or any state or local jurisdiction therein, or of
any other nation or any jurisdiction therein.
 
“Third Party Claim” has the meaning set forth in Section 12.02(a).
 
“Title Insurer” has the meaning set forth in Section 5.12.
 
“Title Policy” shall have the meaning set forth in Section 8.10.
 
“Title Report” has the meaning set forth in Section 5.12.
 
“Transfer Taxes” has the meaning set forth in Section 10.01(f).
 
“Transmission Provider Interconnection Facility Costs” has the meaning provided
therefor in the Settlement Agreement and the LGIA.
 
“Upgrade Costs” shall mean any costs allocated to Seller through the Settlement
Agreement and the LGIA with respect to any of the following:
 
(a)           Transmission Provider Interconnection Facility Costs,
 
(b)           Minnkota Network Upgrade Costs – Existing Projects,
 
(c)           Minnkota Network Upgrade Costs – Excess Capacity and Final Excess
Capacity,
 
(d)           Affected System Upgrade Costs – Excess Capacity and Final Excess
Capacity or
 
(e)           Additional Capacity Costs;
 
provided, however, that (i) Upgrade Costs shall not include any costs incurred
by Seller with respect to Seller’s use of any of its rights to Excess Capacity
or Final Excess Capacity in excess of 50 MW and (ii) in the event that RES/PEAK
(or any successor thereto or assign thereof) uses its share of Excess Capacity
or Final Excess Capacity to develop a project, or Seller (or any successor
thereto or assign thereof) exercises its right pursuant to Section 6 or Section
7, respectively, of the Settlement Agreement to use RES/PEAK’s share of Excess
Capacity or Final Excess Capacity, then Upgrade Costs associated therewith shall
only include those costs Seller would have incurred if RES/PEAK (or any
successor thereto or assign thereof) or Seller (or any successor thereto or
assign thereof) had not so developed such share of the Excess Capacity or Final
Excess Capacity.
 

9

 

 

 
1.02         Interpretation.
 
(a)           Unless the context of this Agreement otherwise requires, (i) words
of any gender include each other gender; (ii) words using the singular or plural
number also include the plural or singular number, respectively; (iii) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement; (iv) the terms “Article” or “Section” refer to the specified
Article or Section of this Agreement; (v) the words “include” and “including”
are not words of limitation and shall be deemed to be followed by the words
“without limitation;” (vi) the use of the word “or” to connect two or more
phrases shall be construed as inclusive of all such phrases (e.g., “A or B”
means “A or B, or both”); and (vii) the phrase “ordinary course of business”
refers to the business of Seller.
 
(b)           Whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless Business Days are specified.
 
(c)           All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under GAAP.
 
(d)           Unless the context otherwise requires, a reference to any Law
includes any amendment, modification or successor thereto.
 
(e)           Any representation or warranty contained herein as to the
enforceability of this Agreement, the Additional Agreements or any Contract
shall be subject to the effect of any bankruptcy, insolvency, reorganization,
moratorium or other similar law affecting the enforcement of creditors’ rights
generally and to general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
(f)           In the event of a conflict between the body of this Agreement and
any exhibit, schedule or appendix hereto, the body of this Agreement shall
control.
 
(g)           The paragraph headings have been used solely for convenience, and
are not intended to describe, interpret, define or limit the scope of this
Agreement.
 
(h)           Conflicts or discrepancies, errors, or omissions in this Agreement
or the various documents delivered in connection with this Agreement will not be
strictly construed against the drafter of the contract language; rather, they
shall be resolved by applying the most reasonable interpretation under the
circumstances, giving full consideration to the intentions of the Parties at the
time of contracting.
 
(i)           A reference to a person or entity or governmental authority
includes the successor or permitted assignee of that person or entity or
governmental authority.
 
(j)           A reference to any agreement or document is to that agreement or
document as amended, novated, supplemented or replaced from time to time.
 
(k)           Any reference herein to a time of day means New York, New York
local time.
 

10

 

 

 
ARTICLE II
SALE OF ASSETS AND CLOSING
 
2.01         Purchase and Sale.
 
Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller shall sell, convey, assign, transfer and deliver to Purchaser,
free and clear of all Liens other than Permitted Liens, and Purchaser shall
purchase and acquire from Seller all of Seller’s (or Seller’s Affiliates’)
right, title and interest in and to all of Seller’s (or Seller’s Affiliates’)
property and assets, whether operated, owned or leased or that Seller or its
Affiliates have a contractual right to use, to the extent that the foregoing are
related to the Ashtabula III Project, including the following (collectively, the
“Assets”) (material Assets are set forth in Schedule 2.01):
 
(a)           all Real Property Interests and Other Real Property Interests and
all appurtenances thereto, together with all other constructions and other
improvements (including all construction work in progress) relating to the
Ashtabula III Project, including but not limited to the Ashtabula III Substation
and the Ashtabula III Power Line Assets;
 
(b)           all of the following, the purpose of which is to produce
electricity and deliver such electricity to the Interconnection Point: Seller’s
equipment, buildings, all of the  generation facilities, including generators,
turbines, step-up transformers, output breakers, facilities necessary to connect
to the Interconnection Point, protective and associated equipment, improvements,
and other tangible assets, necessary for the construction, operation, and
maintenance of the Ashtabula III Project, including but not limited to the
Ashtabula III Substation and the Ashtabula III Power Line Assets;
 
(c)           all Contracts and all outstanding offers or solicitations made by
or to Seller to enter into any Contract;
 
(d)           all Governmental Approvals and Licenses and all pending
applications therefor or renewals thereof;
 
(e)           all of the intangible rights and property of Seller to the extent
related to the Ashtabula III Project;
 
(f)           all interconnection rights under the LGIA applying to the
Ashtabula III Project;
 
(g)           all Reports including SCADA data related to each wind turbine
included in the Ashtabula III Project;
 
(h)           all claims of Seller against third parties relating to the Assets
arising prior to the Closing whether choate or inchoate, known or unknown,
contingent or noncontingent; and
 
(i)           any other warranties or indemnities given by third parties with
respect to any of the Assets.
 

11

 

 

 
2.02         Excluded Assets.
 
Notwithstanding anything to the contrary contained in Section 2.01 or elsewhere
in this Agreement, the following assets of Seller (collectively, the “Excluded
Assets”) are not part of the sale and purchase contemplated hereunder, are
excluded from the Assets and shall remain the property of Seller after the
Closing:
 
(a)            all rights of Seller under this Agreement and the Additional
Agreements to which Seller is a party;
 
(b)           the Ashtabula Substation and Ashtabula Power Line Assets (other
than those rights related to the Ashtabula Substation and Ashtabula Power Line
Assets granted to Purchaser under the Common Facilities Agreement);
 
(c)            Intentionally Deleted;
 
(d)           information, processes, data, intangible property or intellectual
property rights that have been developed by or the interests to which are owned
or held by Seller or its Affiliates and not related to the Ashtabula III
Project;
 
(e)           any real property, tangible property and intangible property
(including intellectual property rights) that is used in the development of wind
projects generally by Seller or its Affiliates and not related to the Ashtabula
III Project;
 
(f)            personnel employed by Seller or its Affiliates;
 
(g)           cash, cash equivalents or receivables;
 
(h)           subject to Section 2.01(a) and 5.07, any FERC-jurisdictional
assets, including any transmission, interconnection or generation-step-up
facilities, wholesale electric energy sales contracts, FERC-filed tariffs or
rate schedules, or FERC-jurisdictional books and records, and all rights of
Seller (or its Affiliates) therein; and
 
(i)            all Other Assets.
 
2.03         Purchase Price.
 
The consideration for the Assets shall be [**] Dollars ($[**]), as adjusted (a)
downward for any capital expenditures reasonably anticipated to be incurred by
Purchaser after the Closing Date in order to cause the Ashtabula III Project to
be fully operational and capable of delivering the nameplate capacity of the
Wind Turbines (as defined in the PPA) to the Point of Delivery (as defined in
the PPA) in accordance with Good Utility Practices (as defined in the PPA)
thereafter not to exceed $[**] in the aggregate, and (b) upward for (i) any
Upgrade Costs incurred by or allocable to Ashtabula III after the Effective Date
of this Agreement, not to exceed $[**], in the aggregate, and (ii) the cost of
any capital improvements made to the Ashtabula III Project prior to the Closing
Date mutually agreed to in writing by the Parties (it being acknowledged and
agreed that Seller shall have no obligation to make any capital improvements)
(the “Purchase Price”).  The Purchase Price shall be payable in full on the
Closing Date by Purchaser to Seller by wire transfer to the account of Seller
designated in Section 14.01(b).  The Purchase Price is nonrefundable.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

12

 

 

 
2.04         Liabilities.
 
(a)           Subject to the terms and conditions of this Agreement, upon the
Closing Purchaser agrees to assume and become responsible for all of the Assumed
Liabilities (as hereinafter defined) as of and after the Closing
Date.  Purchaser shall not assume or have any responsibility with respect to any
other obligation or Liabilities of Seller or any of its Affiliates not included
within the definition of Assumed Liabilities.  As used herein, “Assumed
Liabilities” means:  (i) those liabilities or obligations relating to, or
arising out of, the ownership of the Assets after the Closing Date; and, (ii)
only those obligations of Seller or any of its Affiliates arising under all
Contracts, Governmental Approvals and Licenses that pertain to the Ashtabula III
Project, provided, however, that Purchaser shall not assume or be responsible
for any such liabilities or obligations which arise from breaches thereof or
defaults thereunder by Seller or any of its Affiliates, all of which liabilities
and obligations shall constitute Retained Liabilities.  Without in any way
broadening the scope of Assumed Liabilities as described in the preceding
sentence, Assumed Liabilities shall not include (i) any Liability of Seller or
any of its Affiliates for Taxes accruing or arising before the Closing Date
(unless subject to proration pursuant to the terms of this Agreement), (ii) any
Liability of Seller or any of its Affiliates for taxes measured by income or
gross receipts or the like and for the unpaid Taxes of any Person, as a
transferee or successor, by contract, or otherwise, (iii) any Liability of
Seller or any of its Affiliates for costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby (excluding any
Transfer Taxes for which Purchaser is responsible pursuant to Section 10.01(f)),
(iv) any Liability of Seller for Indebtedness owed by Seller or its Affiliates,
(v) any Liens, other than Permitted Liens (excluding Permitted Liens or unpaid
taxes or obligations which are being contested as provided in clauses (a) or (b)
of the definition of Permitted Liens), (vi) any Liability or obligation of
Seller or any of its Affiliates under this Agreement incurred on or after the
Closing Date or under any Additional Agreement, (vii) any Liability or
obligation for which Seller is obligated to indemnify Purchaser pursuant to
Article XII, (viii) any and all obligations and liabilities of Seller (or any
successor thereto or assign thereof) under the LGIA or the Settlement Agreement
arising from Seller’s use of any of its rights to Excess Capacity or Final
Excess Capacity in excess of 50 MW, (ix) any and all obligations and liabilities
of Seller (or any successor thereto or assign thereof) under the LGIA or the
Settlement Agreement in connection with Upgrade Costs incurred as a result of
the use by RES/PEAK (or any successor thereto or assign thereof) of its share of
Excess Capacity or Final Excess Capacity, and (x) any and all obligations and
liabilities of Seller (or any successor thereto or assign thereof) under the
LGIA or the Settlement Agreement in connection with Upgrade Costs incurred as a
result of the use by Seller (or any successor thereto or assign thereof) of its
right pursuant to Section 6 or Section 7, respectively, of the Settlement
Agreement, to use RES/PEAK’s share of Excess Capacity or Final Excess Capacity.
 
(b)           Any Liability that is not an Assumed Liability shall be deemed to
be a Liability retained by Seller and shall be retained, paid, performed and
discharged solely by Seller (the “Retained Liabilities”).
 

13

 

 

 
2.05         Closing.
 
(a)           The closing of the transactions described in Section 2.01 (the
“Closing”) will take place at the offices of Seller, 700 Universe Drive, Juno
Beach, FL  33408, or at such other place as the Parties mutually agree, at 10:00
A.M. local time, on [**], unless the closing conditions set forth in ARTICLE
VIII and ARTICLE IX have not been satisfied by such date, in which event the
Closing shall occur within three (3) Business Days following satisfaction or
waiver of the conditions set forth in ARTICLE VIII and ARTICLE IX (subject to
Section 13.01), or on such other date as the Parties mutually agree upon in
writing.  The date upon which the Closing occurs shall be referred to herein as
the “Closing Date”.
 
(b)           At the Closing, Seller will assign and transfer to Purchaser all
of its right, title and interest in and to the Ashtabula III Project and the
Assets by delivering to Purchaser an executed General Assignment and Assumption
Agreement and Bill of Sale in substantially the form of Exhibits A-1 and A-2,
respectively.
 
(c)           At the Closing, Purchaser and Seller shall deliver such other
agreements, certificates, documents, instruments and writings as are required to
be delivered by Seller and Purchaser at or prior to the Closing Date pursuant to
this Agreement or otherwise required in connection herewith, including,
(i) commercially reasonable assignment and assumption agreements in recordable
form relating to the Real Property Interests and Other Real Property Interests
(the “Land Contract Assignment and Assumption Agreements”), (ii) an assignment
and assumption agreement relating to Seller’s assignment to Purchaser of
Seller’s interests in the LGIA with respect to the Ashtabula III Project in
substantially the form of Exhibit K, and (iii) all other documents reasonably
required for Purchaser to obtain the Title Policy.
 
(d)           At the Closing, Purchaser and Seller shall execute and deliver (or
cause the execution and delivery of by release from escrow or otherwise) the O&M
Agreement and the Common Facilities Agreement.
 
(e)           Except as otherwise specified herein, each Party hereto shall pay
its own legal, accounting, out-of-pocket and other expenses incident to this
Agreement and to any action taken by such Party in preparation, negotiation,
execution and performance of this Agreement.
 
2.06         Further Assurances, Post-Closing Cooperation.
 
(a)           Subject to the terms and conditions of this Agreement, at any time
or from time to time after the Closing, (i) each of the Parties shall execute
and deliver such other documents and instruments, provide such materials and
information and take such other actions as may reasonably be necessary, proper
or advisable, to the extent permitted by Law, to fulfill its obligations under
this Agreement, including any filings that may be required under the Code; and
(ii) upon the request of Purchaser, Seller will, and will cause its Affiliates
to, execute and deliver such other documents and instruments and take such other
actions as may reasonably be necessary, proper or advisable, to evidence the
conveyance by Seller or its Affiliates to Purchaser of any and all rights, title
and interests that Seller or any of its Affiliates holds relating to the
Ashtabula III Project, or to assist in Purchaser being fully constituted with
such rights.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

14

 

 

 
(b)           Following the Closing, each Party agrees to use commercially
reasonable efforts to furnish or make available during normal business hours
information, documents or records (or copies thereof) at the recipient’s
request, cost and expense to the extent reasonably required by the requesting
Party in connection with (i) the preparation of Tax Returns or any audit,
examination or contest relating to Taxes; (ii) the integration of the accounting
books and records; (iii) the determination or enforcement of rights or
obligations under this Agreement, any of the Additional Agreements or any
Contract or offer constituting part of the Assets; (iv) compliance with the
requirements of any Governmental or Regulatory Authority in connection with the
transactions contemplated by this Agreement and each of the Additional
Agreements; or (v) in connection with any actual or threatened Action or
Proceeding.  Further, each Party agrees for a period extending seven (7) years
after the later of the Closing Date or the date of creation of such books,
records or other data, not to destroy or otherwise dispose of any such books,
records and other data not previously delivered to the other Party, unless such
Party shall first offer in writing to surrender such books, records and other
data to the other Party and such other Party shall not agree in writing to take
possession thereof during the ten (10) day period after such offer is made.
 
(c)           If, in order to properly prepare or defend its Tax Returns,
prepare other documents or reports required to be filed with Governmental or
Regulatory Authorities or prepare its financial statements or to fulfill its
obligations hereunder, it is necessary that a Party be furnished with additional
information, documents or records relating to the Assets, the Ashtabula III
Project, or the Business or Condition of the Project not referred to in
paragraph (b) above, and such information, documents or records are in the
possession or control of the other Party, such other Party agrees to use
commercially reasonable efforts to furnish or make available such information,
documents or records (or copies thereof) at the recipient’s request, cost and
expense.
 
(d)           Notwithstanding anything to the contrary contained in this Section
2.06, if the Parties are in an adversarial relationship in any litigation,
arbitration or other Action or Proceeding, the furnishing of information,
documents or records in accordance with any provision of this Section 2.06 will
be subject to any applicable rules relating to discovery.
 
(e)           Any information obtained by either Seller or its Affiliates in
accordance with this Section shall be held confidential by the recipient in
accordance with Section 14.05.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to Purchaser as of the Effective Date and
as of the Closing Date as follows:
 
3.01         Existence; Ownership.
 
Seller is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Delaware.  Seller has full power
and authority to execute and deliver this Agreement and each of the Additional
Agreements to which it is a Party and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby,
including to own, hold, sell and transfer the Ashtabula III Project and the
Assets.  Seller is duly qualified or licensed to do business as a limited
liability company in North Dakota and each other jurisdiction where the failure
to duly qualify or become licensed would materially and adversely affect
Seller’s ability to perform its obligations under this Agreement.  Seller holds
of record and owns beneficially one hundred percent (100%) of the ownership
interests of the Assets, free and clear of any Liens (except for Permitted
Liens).  Seller has the full right, power, and authority to assign and sell to
Purchaser at the Closing full ownership of, any and all rights, title and
interest in, to and under, the Assets and, upon consummation of the sale and
purchase contemplated hereby, Purchaser will hold of record and own beneficially
good and marketable title to all of the Assets free and clear of any and all
Liens (except for Permitted Liens).
 

15

 

 

 
3.02         Authority.
 
The execution and delivery by Seller of this Agreement and the Additional
Agreements, and the performance by Seller of its obligations hereunder and
thereunder, have been duly and validly authorized by Seller’s members, with no
other action on the part of Seller or its members being necessary.  This
Agreement has been and when executed and delivered the Additional Agreements to
which it is a Party will have been each duly and validly executed and delivered
by Seller and constitute legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their respective terms.
 
3.03         No Conflicts.
 
The execution and delivery by Seller of this Agreement and the Additional
Agreements to which it is a party does not, and the performance by Seller of its
obligations under this Agreement and the Additional Agreements to which its is a
party and the consummation of the transactions contemplated hereby and thereby
will not:
 
(a)           conflict with or result in a violation or Breach of any of the
terms, conditions or provisions of the organizational documents of Seller;
 
(b)           subject to obtaining the consents, approvals and actions, making
the filings and giving the notices disclosed in Schedule 3.03, conflict with or
result in a violation or Breach of any term or provision of any Common
Facilities Contract, Contract, Law or Order applicable to Seller or any of the
Assets (other than such conflicts, violations or Breaches as would occur solely
as a result of the identity or the legal or regulatory status of Purchaser or
any of its Affiliates); or
 
(c)           except as disclosed in Schedule 3.03, (i) conflict with or result
in a violation or Breach of; (ii) constitute (with or without notice or lapse of
time or both) a default under; (iii) require Seller to obtain any consent,
approval or action of, make any filing with or give any notice to any Person as
a result or under the terms of; (iv) result in or give to any Person any right
of termination, cancellation, acceleration or modification in or with respect
to; or (v) result in the creation or imposition of any Lien upon Seller or any
of the Assets under, any Common Facilities Contract, Contract or License to
which Seller is a party or by or to which Seller or any of the Assets is bound
or subject.
 
3.04         Governmental Approvals and Filings.
 
Except as set forth in Schedule 3.04:  no Governmental Approval on the part of
Seller is required in connection with the execution, delivery and performance of
this Agreement or the Additional Agreements or the consummation of the
transactions contemplated hereby, except those as would be required solely as a
result of the identity or the legal or regulatory status of Purchaser or any of
its Affiliates.
 

16

 

 

 
3.05         Legal Proceedings.
 
Except as set forth in Schedule 3.05:
 
(a)           there are no Actions or Proceedings pending or to Seller’s
knowledge threatened against, relating to or affecting Seller, the Common
Facilities, the Ashtabula III Project, any of the Assets or the Other Assets
which reasonably could be expected to (i) result in the issuance of an Order
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement; or (ii)
individually or in the aggregate with any other such Actions or Proceedings,
adversely affect the Business or Condition of the Project;
 
(b)           there are no Orders outstanding against Seller which, individually
or in the aggregate with any other such Orders, could adversely affect the
Business or Condition of the Project; and
 
(c)           there are no Actions or Proceedings pending or to Seller’s
knowledge threatened against, relating to or affecting the Settlement Agreement,
the LGIA or the Reciprocal Agreement (as defined in the Settlement Agreement)
which reasonably could be expected to (i) result in the issuance of an Order
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement; or (ii)
individually or in the aggregate with any other such Actions or Proceedings,
adversely affect the Business or Condition of the Project.
 
3.06         Bankruptcy; Solvency.
 
(a)           Seller has not filed any voluntary petition in bankruptcy or been
adjudicated as bankrupt or insolvent, filed any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief under any federal
bankruptcy act, insolvency, or other debtor relief law, nor sought or consented
to or acquiesced in the appointment of any trustee, receiver, conservator or
liquidator of all or any substantial part of its properties (including the
Assets and the Other Assets).  Seller has not been subject to any involuntary
bankruptcy action or other petition by a third party seeking reorganization,
liquidation, dissolution or similar relief under any federal or state bankruptcy
act, insolvency, or other debtor relief law.
 
(b)           Seller is not now insolvent and will not be rendered insolvent by
the Acquisition.  As used in this section, “insolvent” means that the sum of the
debts and other probable Liabilities of Seller exceeds the present fair saleable
value of Seller’s assets.  Immediately after giving effect to the consummation
of the Acquisition:  (i) Seller will be able to pay its Liabilities as they
become due in the usual course of its business; (ii) Seller will not have
unreasonably small capital with which to conduct its present or proposed
business; (iii) Seller will have assets (calculated at fair market value) that
exceed its Liabilities; and (iv) taking into account all pending and threatened
litigation, final judgments against Seller in actions for money damages are not
reasonably anticipated to be rendered at a time when, or in amounts such that,
Seller will be unable to satisfy any such judgments promptly in accordance with
their terms (taking into account the maximum probable amount of such judgments
in any such actions and the earliest reasonable time at which such judgments
might be rendered) as well as all other obligations of Seller.  The cash
available to Seller, after taking into account all other anticipated uses of the
cash, will be sufficient to pay all such debts and judgments promptly in
accordance with their terms.
 

17

 

 

 
3.07         Real Property; Certain Other Assets.
 
(a)           Schedule 3.07(a) contains a true and correct list of (i) each Real
Property Interest owned by Seller with respect to the Ashtabula III Project;
(ii) each Real Property Interest granted to Seller with respect to the Ashtabula
III Project (as grantee) (“Easements”); (iii) each Real Property Interest as to
which Seller has an option to acquire an interest therein; (iv) each parcel of
real property with respect to which Seller has any Other Real Property Interest;
(v) all Liens (other than Permitted Liens, except for Permitted Liens for unpaid
taxes or obligations which are being contested as provided in clauses (a) or (b)
of the definition of Permitted Liens) relating to or affecting any Real Property
Interest or Other Real Property Interest referred to in clause (i), (ii), (iii)
or (iv), and (vi) the owner, lessor, lessee, and other tenants, as applicable,
of each parcel of real property referred to in clauses (i), (ii), (iii) and
(v).  Schedule 3.07(a) also contains a true and correct list of (1) each Common
Facilities Real Property Interest owned by Seller with respect to the Common
Facilities; (2) each Common Facilities Real Property Interest granted to Seller
with respect to the Common Facilities (as grantee) (“Common Facilities
Easements”); (3) each Common Facilities Real Property Interest as to which
Seller has an option to acquire an interest therein; (4) each parcel of real
property with respect to which Seller has any Common Facilities Other Real
Property Interest; (5) all Liens (other than Permitted Liens) relating to or
affecting any Common Facilities Real Property Interest or Common Facilities
Other Real Property Interest referred to in clause (1), (2), (3) or (4), and (5)
the owner, lessor, lessee, and other tenants, as applicable, of each parcel of
real property referred to in clauses (1), (2), (3) and (4).
 
(b)          The Real Property Interests and Other Real Property Interests
conveyed to Purchaser are available for use in connection with a wind-powered
electric generation facility. The Common Facilities Real Property Interests and
Common Facilities Other Real Property Interests are available for use in
connection with the Common Facilities.
 
(c)          The Real Property Interests and Other Real Property Interests
comprise all of the property interests and other rights necessary in connection
with, and are sufficient and adequate to allow for the acquisition, development,
construction, installation, completion, operation, interconnection and
maintenance in a customary manner of the Ashtabula III Project.  The Common
Facilities Real Property Interests and Common Facilities Other Real Property
Interests comprise all of the property interests and other rights necessary in
connection with, and are sufficient and adequate to allow for the acquisition,
development, construction, installation, completion, operation and maintenance
in a customary manner of the Common Facilities and performance of the Common
Facilities Agreement.
 
(d)          The Real Property Interests and Other Real Property Interests
provide legal and practical ingress and egress rights for any reasonable purpose
in connection with the construction and operation of the Ashtabula III
Project.  The Common Facilities Real Property Interests and Common Facilities
Other Real Property Interests provide legal and practical ingress and egress
rights for any reasonable purpose in connection with the construction and
operation of the Common Facilities and performance of the Common Facilities
Agreement.
 
(e)           Except as set forth in Schedule 3.07(e), there are no leases,
tenancies, subleases, license, occupancies, co-tenancies, or other rights of
possession entered into by Seller and in effect, oral or written, related to the
Land Contracts or the Common Facilities Land Contracts, or any portion thereof,
or to any improvements.
 

18

 

 

 
(f)           To Seller’s knowledge, there are no zoning or other land use
proceedings, either instituted or planned to be instituted, that would
detrimentally affect the use and operation of the Ashtabula III Project.  To
Seller’s knowledge, there are no zoning or other land use proceedings, either
instituted or planned to be instituted, that would detrimentally affect the use
and operation of the Common Facilities in connection with the Ashtabula III
Project or the performance of the Common Facilities Agreement.
 
(g)           Except as set forth in Schedule 3.07(g), the Assets described in
Section 2.01(b) are available for use in connection with a wind-powered electric
generation facility and such Assets are sufficient and adequate to allow for the
operation, interconnection and maintenance in a customary manner of the
Ashtabula III Project.
 
3.08         Contracts.
 
Schedule 3.08 contains a true and complete list of (i) all Contracts (including
the Land Contracts and the Common Facilities Contracts); and (ii) all
non-binding Contracts (including Land Contracts and the Common Facilities
Contracts) currently being negotiated by Seller with respect to the Ashtabula
III Project (“Draft Contract Documents”), and a true and complete copy of each
such Contract (including all amendments thereto) and each such Draft Contract
Document has been delivered by Seller to Purchaser.
 
With respect to each Contract identified on Schedule 3.08 and except as set
forth on Schedule 3.08:
 
(a)           the Contracts are legal, valid, binding, and enforceable against
Seller in accordance with their terms, and in full force and effect;
 
(b)           the consummation of the transactions contemplated by this
Agreement (including the assignments and assumptions referred to herein) will
not affect the legality, validity, binding nature or enforceability or force and
effect of the Contract except with respect to the identity of the parties
thereto as a result of the assignments and assumptions referred to in this
Agreement;
 
(c)           no party to such Contract is in breach or default, and, to
Seller’s knowledge, no event has occurred which with notice or lapse of time
would constitute a breach or default, or permit termination, modification, or
acceleration, under the Contract;
 
(d)           no Contract has been assigned, transferred, conveyed, mortgaged,
deeded in trust, or encumbered by Seller;
 
(e)           Seller has not repudiated any provision of any Contract and Seller
has not received written notice from any party to any Contract that such other
party has repudiated any provision thereof; and
 
(f)           Seller has not received written notice of any disputes in effect
for any Contract.
 
3.09         Governmental Approvals and Consents for the Ashtabula III Project.
 
(a)            Schedule 3.09(a)(i) contains a true and complete list of all
Governmental Approvals held by Seller or relating to the Ashtabula III Project
and the Common Facilities, and Schedule 3.09(a)(ii) contains a true and complete
list of all proposed Governmental Approvals relating to the Ashtabula III
Project and the Common Facilities that have been applied for but have not yet
been obtained (collectively, the “Required Governmental Approvals”).
 

19

 

 

 
(b)           Except as set forth in Schedule 3.09(a)(ii), to Seller’s knowledge
after reasonable due diligence, there are no other Governmental Approvals
(including Governmental Approvals required under any Environmental Law) from any
Governmental or Regulatory Authority other than the Required Governmental
Approvals that are required for the design, development, construction, operation
or maintenance of the Ashtabula III Project and the Common Facilities.  To
Seller’s knowledge, there are no facts or circumstances that would hinder, delay
or restrict the ability of Purchaser to obtain the Required Governmental
Approvals set forth in Schedule 3.09(b).
 
3.10         Environmental.
 
(a)           Schedule 3.10 contains a true and complete list of all (i)
Reports, studies, audits, tests, reviews, or other analyses conducted on behalf
of, or that are in the possession of, Seller or any of its Affiliates related to
the environmental condition of the Assets, the Ashtabula III Project or the
Common Facilities Area; and (ii) currently outstanding written notice of any
material proceedings, action, or other claim or liability arising under any
Environmental Law from any Governmental or Regulatory Authority regarding the
Ashtabula III Project and the Common Facilities Area, and a true and complete
copy of each such Report (including all amendments thereto) has been delivered
by Seller to Purchaser.
 
(b)           To Seller’s knowledge the Ashtabula III Project and the Common
Facilities Area are in material compliance with all Environmental Laws.
 
3.11         Due Diligence.
 
Seller has made available for Purchaser’s review all information reasonably
requested by Purchaser in connection with Purchaser’s due diligence
examination.  None of the information provided to Purchaser contains any untrue
or incorrect statement of fact, or omits to state any fact necessary to make the
information not misleading, which such untrue or incorrect statement or omission
could reasonably be expected to result in a Material Adverse Effect on Seller,
the Ashtabula III Project, the Common Facilities, the Common Facilities Area, or
Purchaser.
 
3.12         Legal Compliance.
 
Seller is in compliance in all material respect with all actions or orders from
any Governmental or Regulatory Authority relating to its business, including
with respect to the Common Facilities, the Common Facilities Area, the Ashtabula
III Project and the Assets.
 
3.13         Brokers’ Fees.
 
There are no fees or commissions payable to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement as a result of any
Seller’s actions for which Seller or Purchaser could become liable or obligated
or which could result in the imposition of any Lien upon the Assets.
 
3.14         Interconnection.
 
Schedule 3.14 contains a true and complete list of all Reports conducted on
behalf of, or that are in the possession of, Seller or any of its Affiliates
related to the interconnection of the Ashtabula III Project with MPC, and a true
and complete copy of each such document (including all amendments thereto) has
been delivered by Seller to Purchaser.
 

20

 

 

 
3.15           Material Misstatements or Omissions.
 
None of the representations or warranties given by Seller in this Agreement or
any Additional Agreement to which Seller is a party (including the Schedules
hereto), or any document, exhibit, certificate, or Schedule furnished by or on
behalf of Seller in connection with the transactions contemplated by this
Agreement or any Additional Agreement (including any and all materials delivered
to and statements made to any Governmental Authority), when taken as a whole,
contains any untrue statement of a material fact, or omits to state any material
fact necessary to make the statements or facts contained herein or therein, in
light of the circumstances in which they were made, not misleading, which such
untrue statement or omission could reasonably be expected to result in a
Material Adverse Effect on Seller, the Ashtabula III Project, the Common
Facilities, the Common Facilities Area or Purchaser.
 
3.16           Taxes.
 
Other than as set forth on Schedule 3.16, there are no Liens for Taxes on any
Assets or the Common Facilities, other than for Taxes not yet due and payable as
of the Closing Date.  To Seller’s knowledge there are no pending or threatened
proceedings with respect to Taxes relating to any Assets.  To Seller’s knowledge
there are no matters under discussion between Seller and any Governmental or
Regulatory Authority with respect to Taxes relating to the Assets, and no
extensions of the statute of limitations have either been requested or granted
with respect to Taxes relating to the Assets.
 
3.17           Wind Data.
 
The wind speeds and other relevant wind characteristics provided by Seller or
any of its Affiliates to Purchaser at or with respect to the Ashtabula III
Project were collected at the locations and during the times set forth in
Schedule 3.17.  Such wind data was measured, recorded and determined in
accordance with the usual practices of Seller and its Affiliates.  The
information set forth on Schedule 3.17 is a true and complete list of the wind
data collected by Seller with respect to the Ashtabula III Project.  Seller has
not omitted or failed to provide to Purchaser any wind data measured and
recorded at the Ashtabula III Project on or before the dates specified on
Schedule 3.17 by or on behalf of Seller or any of its Affiliates or, to the
extent the same are in Seller’s or its Affiliates possession or under Seller’s
or its Affiliates’ control, prepared by or on behalf of any other
Person.  Seller makes no representation with respect to Seller’s or Purchaser’s
use of such wind data or any assumptions, analysis or interpretations thereof
prepared by Seller or its Affiliates, and furnished to Purchaser.  Purchaser
acknowledges that it has relied, or will rely, exclusively on its own employees
and agents for analysis of such wind data and hereby expressly waives any and
all claims (other than any claim arising from or relating to this Section 3.17)
that Purchaser may have against Seller or its Affiliates in the respect of such
wind data and any assumptions, analysis or interpretations thereof prepared by
Seller of its Affiliates and furnished to Purchaser.
 

21

 

 

 
3.18           Seller’s Disclaimer.
 
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE III OR IN ANY ADDITIONAL
AGREEMENT, NEITHER SELLER NOR ANY OF ITS REPRESENTATIVES, OFFICERS OR
AFFILIATES, MAKES ANY REPRESENTATION OR WARRANTIES OR COVENANTS WITH RESPECT TO
OR REGARDING SELLER’S CONDUCT OR ACTIVITY WITH RESPECT TO ITS OWNERSHIP OF THE
ASHTABULA III PROJECT OR THE ASSETS.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS ARTICLE III OR IN ANY ADDITIONAL AGREEMENT, NEITHER SELLER OR ITS
REPRESENTATIVES, OFFICERS OR AFFILIATES HAS MADE OR IS MAKING ANY
REPRESENTATIONS OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AND
EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE,
EXPRESS OR IMPLIED, AS TO THE TITLE, CONDITION, VALUE OR QUALITY OF THE
ASHTABULA III PROJECT, THE ASSETS AND THE  PROPERTIES CURRENTLY OR FORMERLY
USED, OPERATED, OWNED, LEASED, CONTROLLED, POSSESSED, OCCUPIED OR MAINTAINED BY
SELLER IN CONNECTION WITH THE ASHTABULA III PROJECT OR THE ASSETS, AND SELLER,
ITS REPRESENTATIVES, OFFICERS AND AFFILIATES  SPECIFICALLY DISCLAIM ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO SUCH ASSETS OR PROPERTIES, OR ANY PART
THEREOF, OR AS TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS
THEREIN, WHETHER LATENT OR PATENT, AND FURTHERMORE, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS ARTICLE III OR IN ANY ADDITIONAL AGREEMENT, SELLER,
ITS REPRESENTATIVES, OFFICERS AND AFFILIATES MAKES NO REPRESENTATION OR
WARRANTIES REGARDING ENVIRONMENTAL MATTERS, IT BEING UNDERSTOOD THAT SUCH
SELLER’S INTEREST IN THE ASHTABULA III PROJECT AND ASSETS AND PROPERTIES RELATED
TO OR USED IN CONNECTION THEREWITH ARE BEING ACQUIRED BY PURCHASER, “AS IS,
WHERE IS” ON THE CLOSING DATE, AND IN THEIR PRESENT CONDITION, WITH ALL FAULTS
AND THAT PURCHASER SHALL RELY ON ITS OWN DUE DILIGENCE AND EXAMINATION KNOWLEDGE
AND INVESTIGATION THEREOF.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to Seller as of the Effective Date and
as of the Closing Date as follows:
 
4.01           Existence.
 
Purchaser is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Minnesota.  Purchaser has full power and
authority to execute and deliver this Agreement and each of the Additional
Agreements to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and
thereby.  Purchaser is duly qualified or licensed to do business as a
corporation in each jurisdiction where the failure to duly qualify or become
licensed would materially and adversely affect Purchaser’s ability to perform
its obligations under this Agreement.
 
4.02           Authority.
 
The execution and delivery by Purchaser of this Agreement and the Additional
Agreements, and the performance by Purchaser of its obligations hereunder and
thereunder, have been duly and validly authorized by all necessary corporate
action on behalf of Purchaser.  This Agreement and the Additional Agreements
have each been duly and validly executed and delivered by Purchaser and
constitute legal, valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with their respective terms.
 

22

 

 

 
4.03           No Conflicts.
 
The execution and delivery by Purchaser of this Agreement and the Additional
Agreements do not, and the performance by Purchaser of its obligations under
this Agreement and the Additional Agreements and the consummation of the
transactions contemplated hereby and thereby will not:
 
(a)           conflict with or result in a violation or Breach of any of the
terms, conditions or provisions of the organizational documents of Purchaser;
 
(b)           subject to obtaining the consents, approvals and actions, making
the filings and giving the notices disclosed in Schedule 4.03, conflict with or
result in a violation or Breach of any term or provision of any Law or Order
applicable to Purchaser or any of its assets; or
 
(c)           (i) conflict with or result in a violation or Breach of; (ii)
constitute (with or without notice or lapse of time or both) a default under;
(iii) require Purchaser to obtain any consent, approval or action of, make any
filing with or give any notice to any Person as a result or under the terms of;
or (iv) result in the creation or imposition of any Lien upon Purchaser or any
of its assets or properties under, any Contract or License to which Purchaser is
a party or by which any of its Assets is bound.
 
4.04           Governmental Approvals and Filings.
 
Except as disclosed in Schedule 4.04, no Governmental Approval on the part of
Purchaser is required in connection with the execution, delivery and performance
of this Agreement or any of the Additional Agreements to which it is a party or
the consummation of the transactions contemplated hereby or thereby.
 
4.05           Legal Proceedings.
 
There are no Actions or Proceedings pending or, to Purchaser’s knowledge,
threatened against, relating to or affecting Purchaser or any of its assets
which could reasonably be expected to result in the issuance of an Order
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement or any of
the Additional Agreements.  There are no Orders outstanding against Purchaser,
individually or in the aggregate with any other such Orders, restraining,
enjoining or otherwise prohibiting or making illegal the consummation of any of
the transactions contemplated by this Agreement or any of the Additional
Agreements.
 
4.06           Intentionally Deleted.
 
4.07           Bankruptcy.
 
Purchaser has not filed any voluntary petition in bankruptcy or been adjudicated
as bankrupt or insolvent, filed any petition or answer seeking any
reorganization, liquidation, dissolution or similar relief under any federal
bankruptcy act, insolvency, or other debtor relief law, nor sought or consented
to or acquiesced in the appointment of any trustee, receiver, conservator or
liquidator of all or any substantial part of its properties.  Purchaser has not
been subject to any involuntary bankruptcy action or other petition by a third
party seeking reorganization, liquidation, dissolution or similar relief under
any federal or state bankruptcy act, insolvency, or other debtor relief law.
 

23

 

 

 
4.08           Material Misstatements or Omissions.
 
None of the representations or warranties given by Purchaser in this Agreement
or any Additional Agreement to which Purchaser is a party (including the
Schedules hereto), or any document, exhibit, certificate, or Schedule furnished
by or on behalf of Purchaser in connection with the transactions contemplated by
this Agreement or any Additional Agreement (including any and all materials
delivered to and statements made to any Governmental Authority), when taken as a
whole, contains any untrue statement of a material fact, or omits to state any
material fact necessary to make the statements or facts contained herein or
therein, in light of the circumstances in which they were made, not misleading,
which such untrue statement or omission could reasonably be expected to result
in a Material Adverse Effect on Purchaser, the Ashtabula III Project, the Common
Facilities, the Common Facilities Area or Seller.
 
4.09           Independent Investigation.
 
In making the determination to enter into this Agreement and to consummate the
Closing and the transactions contemplated hereby, Purchaser has relied solely
upon (i) Purchaser’s own independent investigation of the Ashtabula III Project;
(ii) the information provided by Seller to Purchaser; and (iii) the express
representations, warranties, covenants and agreements set forth in this
Agreement.
 
ARTICLE V
COVENANTS OF SELLER
 
Seller covenants and agrees with Purchaser that, at all times from and after the
date hereof until the Closing, Seller will comply and cause its Affiliates to
comply with all covenants and provisions of this ARTICLE V, except to the extent
Purchaser may otherwise consent in writing.
 
5.01           Regulatory and Other Approvals.
 
Seller shall (and shall cause its Affiliates, as necessary, to), as promptly as
practicable (a) take all commercially reasonable steps necessary or desirable to
obtain all Governmental Approvals, the Required Governmental Approvals and all
consents, approvals or actions of, make all filings with any other Person
required of Seller or an Affiliate to consummate the transactions contemplated
hereby (including any consents required to assign any Contracts, including Land
Contracts, to Purchaser); (b) provide such other information and communications
to such Governmental or Regulatory Authorities or other Persons as such
Governmental or Regulatory Authorities or other Persons may reasonably request
in connection therewith; and (c) provide reasonable cooperation to Purchaser in
connection with the performance of its obligations under Section 6.01.  Seller
will provide prompt notification to Purchaser when any such consent, approval,
action, filing or notice referred to in clause (a) above is obtained, taken,
made or given, as applicable, and will advise Purchaser of any communications
(and, unless precluded by Law, provide copies of any such communications that
are in writing) with any Governmental or Regulatory Authority or other Person
regarding any of the transactions contemplated by this Agreement.
 

24

 

 

 
5.02           Investigation by Purchaser.
 
Seller shall (and shall cause its Affiliates, as necessary, to) furnish
Purchaser with all such information and data concerning the Assets, the
Ashtabula III Project and the Common Facilities as Purchaser reasonably may
request in connection with such investigation, except to the extent that
furnishing any such information or data would violate any Law, Order, Contract
or Governmental Approval applicable to Seller or an Affiliate or by which any of
the Assets are bound.
 
5.03           Fulfillment of Conditions.
 
Seller will (and shall cause its Affiliates, as necessary, to) proceed
diligently and in good faith and will take all commercially reasonable steps
necessary or desirable to satisfy each condition to the obligations of Purchaser
and Seller contained in this Agreement and will not take or fail to take any
action that could reasonably be expected to result in the nonfulfillment of any
such condition.
 
5.04           Intentionally Deleted.
 
5.05           Duty to Notify.
 
Seller shall notify Purchaser as soon as practicable, and in any event not later
than two (2) Business Days after acquiring Seller’s knowledge thereof, of any
actions, events or circumstances that might have a Material Adverse Effect or
which may result in a Breach by Seller of this Agreement.
 
5.06           Cooperation; Prohibited Actions.
 
Seller shall (or shall cause its Affiliates, as necessary, to) continue to
cooperate reasonably with Purchaser to assist Purchaser’s evaluation of the
Ashtabula III Project and the Common Facilities; provided, however, that Seller
shall not, without the prior written consent of Purchaser:  incur any
Liabilities or mortgage, pledge, or subject to any Lien (except Permitted Liens,
except for Permitted Liens for unpaid taxes or obligations which are being
contested as provided in clauses (a) or (b) of the definition of Permitted
Liens) any of the Assets; enter into a Contract, including a Land Contract and a
Common Facilities Land Contract (provided that Seller shall have the right to
enter into Land Contracts and Common Facilities Land Contracts reasonably
necessary for the operation of the Ashtabula III Project and the Common
Facilities provided that each such Land Contract or Common Facilities Land
Contract is on commercially reasonably terms consistent in all material respects
with terms approved in writing in advance by Purchaser and with Seller’s form
Land Contract approved by Purchaser); waive any rights of material value, or
terminate or amend any Contract, Land Contract or Common Facilities Land
Contract; amend any Governmental Approval or any application relating to a
Required Governmental Approval; engage any employees or consultants with respect
to the Ashtabula III Project; sell, transfer, abandon, purchase, or otherwise
dispose of any Assets; enter into any agreements, contracts, or the like with
respect to the Ashtabula III Project involving total consideration throughout
its term in excess of $[**] (other than Contracts entered into in the ordinary
course of business that will be fully performed prior to Closing);
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

25

 

 

 
consent to or acquiesce in the entry of any judgment, order, decree, or
injunction by any court or Governmental or Regulatory Authority, or file,
settle, or agree to settle any litigation, with respect to the Ashtabula III
Project or the Common Facilities; or commit or agree to do any of the foregoing
in the future.  For the avoidance of doubt, all Common Facilities Easements
shall contain Seller’s standard recognition agreement set forth in Seller’s
standard “Wind Farm Easement Agreement”.
 
5.07           Interconnection.
 
In accordance with Section 5.06, Seller shall consult reasonably with Purchaser
on all matters related to ongoing and future interconnection studies, study
applications, contracts, and agreements for the Ashtabula III Project from and
after the Effective Date.  Seller shall not consent to any assignment, material
amendment or modification of, or materially change any course of dealing with
respect to, the LGIA between the Effective Date and Closing without Purchaser’s
prior approval, such approval not to be unreasonably withheld.  Notwithstanding
anything to the contrary contained herein, upon the Closing, Seller shall assign
to Purchaser and Purchaser shall assume the rights and obligations of Seller
under the LGIA to the extent relating to the Ashtabula III Project, except for
any Retained Liabilities applicable thereto.  Such assignment shall be in
substantially the same form as Exhibit K attached hereto.  The terms of this
Section 5.07 shall survive the Closing Date.
 
5.08           Correspondence Regarding Assets.
 
From and after the Effective Date, Seller shall promptly advise Purchaser of any
material notices, demands, claims, requests for information, or other
communications received relating to or in connection with the Assets or the
Common Facilities and shall consult with Purchaser before responding thereto.
 
5.09           Additional Documents, Consents.
 
Seller covenants to use its commercially reasonable efforts to attempt to:
 
(a)           obtain as soon as reasonably practicable (but in any event before
the Determination Date) all Land Contracts, Common Facilities Land Contracts,
and such other Real Property Interests, Common Facilities Real Property
Interests, Other Real Property Interests and Common Facilities Real Property
Interests, studies, permits, and Government Approvals as may be identified by
Seller as reasonably necessary in connection with, and are sufficient and
adequate to allow for the acquisition, development, construction, installation,
completion, operation, interconnection and maintenance in a customary manner of
the Ashtabula III Project and the Common Facilities.  Seller shall be
responsible for all costs associated with commencing, pursuing and attempting to
obtain all Land Contracts, Common Facilities Land Contracts, and such other Real
Property Interests and Other Real Property Interests incurred prior to the
Closing Date.  All Land Contracts relating to the Ashtabula III Project shall be
in the form required under Section 8.15.
 
(b)           cooperate with Purchaser to jointly cause any Contract that
applies to both the Assets and the Excluded Assets to be bifurcated prior to
Closing pursuant to documentation reasonably acceptable to Purchaser and the
portion of such Contracts that relate to the Ashtabula III Project shall be
deemed included as Assets; and
 

26

 

 

 
(c)           cooperate with Purchaser to jointly obtain any consents of third
parties and Governmental Authorities necessary or advisable in connection with
the transactions contemplated by this Agreement.
 
5.10         Notification of Status of Pre-Closing Actions.
 
Seller shall keep Purchaser reasonably apprised with respect to the status of
each of the actions set forth in this ARTICLE V undertaken by Seller.  Seller
also agrees to provide Purchaser with copies of revised and updated Reports when
such Reports become available (with the final such Report ten (10) Business Days
prior to Closing) and to provide Purchaser with any additional information and
access to Seller’s employees or any Person performing Seller’s obligations under
this ARTICLE V for Seller as may be reasonably requested by
Purchaser.  Notwithstanding the generality of the foregoing, Seller shall use
its commercially reasonable efforts to provide to Purchaser a weekly status
report that describes all actions completed by Seller with respect to the
easements, the Reports and such other activities being performed by Seller in
connection with this Agreement.
 
5.11         Exclusivity.
 
For the period from the Effective Date through the earlier to occur of the
Closing Date or a termination of this Agreement, Seller agrees that it shall
not, directly or indirectly, take any action the purpose, intent, or foreseeable
effect or result of which would be:
 
(a)           the solicitation of a submission of offers from any Person other
than Purchaser relating to the sale, transfer, conveyance, lease, assignment, or
other disposition of the Ashtabula III Project or any Assets (an “Alternative
Proposal”);
 
(b)           to respond in any way to any Alternative Proposal other than to
decline to pursue the same;
 
(c)           to participate in any discussions or negotiations with, or furnish
any non-public information to, any Person other than Purchaser regarding any
Alternative Proposal; or
 
(d)           to enter into any agreement or understanding, whether oral or in
writing, with respect to an Alternative Proposal.
 
5.12         Title Commitment.
 
As soon as is reasonably practicable after the execution of this Agreement,
Seller shall obtain and cause a copy to be delivered to Purchaser:  (i) a title
commitment, issued by a title insurance company reasonably satisfactory to
Purchaser (the “Title Insurer”), indicating the condition of title to the Real
Property Interests and the Common Facilities Real Property Interests (the “Title
Report”), accompanied by copies of all recorded documents listed as exceptions
to coverage in the Title Report; and (ii) a copy of an ALTA-ACSM survey of the
Real Property Interests and the Common Facilities Real Property Interests (which
will have a separate legal description of the Ashtabula III Project and the
Common Facilities Area (the “Existing Survey”)).  Seller shall be responsible
for costs associated with procuring the Title Report and the Existing Survey;
provided, Purchaser shall be responsible for the cost associated with resolving
any exceptions reported in such Title Report or matters shown on such Existing
Survey (the “Exceptions”) and for the cost associated with any Title Policy
Purchaser desires to obtain at any time after execution of this
Agreement.  Seller shall cooperate reasonably with Purchaser in resolving any
such Exceptions.  In connection therewith, Seller shall (and shall cause its
Affiliates, as necessary, to) use good faith reasonable efforts to obtain, for
the benefit of Purchaser, from the mortgagees and other third parties identified
by Purchaser, non-disturbance and attornment agreements or consents in a form
reasonably acceptable to Purchaser and sufficient to enable the Title Company to
remove the related Exceptions from the Title Report or to issue endorsements to
the Title Policy affirmatively insuring the Purchaser against loss arising out
of the mortgages or other encumbrances disclosed in such Exceptions addressed by
such non-disturbance agreements (collectively, the “Non-Disturbance
Agreements”).  In the event that all of the pre-Closing requirements relating to
the Title Policy are not satisfied in full at Closing, then Purchaser may in its
sole discretion permit Seller to resolve the applicable Title Objections, and/or
provide Non-Disturbance Agreements and/or other curative documents, as the case
may be, within an agreed upon period of time following the Closing.
 

27

 

 

 
5.13         Notification of Completion or Failure of Conditions.
 
Seller shall keep Purchaser reasonably apprised with respect to the status of
Seller’s satisfaction of the Purchaser conditions contained in ARTICLE VIII
below.  If Seller fails to satisfy the conditions under this Agreement,
Purchaser shall have the rights set forth in this Agreement.
 
5.14         Intentionally Deleted.
 
5.15         Updated Certificates.
 
At any time prior to Closing, Seller may revise and update the Disclosure
Schedules attached to this Agreement and provide changes, additions or
exceptions thereto by providing a written certificate (each, a “Seller’s Update
Certificate”) to Purchaser setting forth such information. If the Closing
occurs, any Seller’s Update Certificate shall be effective for all purposes
(including for purposes of indemnification under ARTICLE XII) except as set
forth herein.  At Closing, all representations and warranties shall be deemed
modified by all such Seller’s Update Certificates.  Seller shall be required to
provide such Seller’s Update Certificates to Purchaser not later than ten (10)
Business Days prior to the proposed Closing Date.  Purchaser shall have ten (10)
Business Days from receipt of any Seller’s Update Certificates to determine
reasonably whether such Seller’s Update Certificates disclose a Material Adverse
Effect, to notify Seller of such determination and, at Purchaser’s option,
terminate this Agreement pursuant to Section 13.02, herein.  Notwithstanding the
foregoing and for the avoidance of doubt, in the event a Seller’s Update
Certificate delivered to Purchaser by Seller:  (i) discloses a breach or default
by Seller of any of the Contracts, Governmental Approvals or Licenses that
pertain to the Ashtabula III Project, or (ii) is provided to correct an untrue
or incorrect statement of fact or omission arising from the willful misconduct
or fraud of Seller which such breach, default, untrue or incorrect statement of
fact or omission causes a Material Adverse Effect, Purchaser shall have the
rights set forth in Section 13.03 as its sole and exclusive remedy.
 
ARTICLE VI
COVENANTS OF PURCHASER
 
Purchaser covenants and agrees with Seller that, at all times from and after the
date hereof until the Closing, Purchaser will comply with all covenants and
provisions of this ARTICLE VI, except to the extent Seller may otherwise consent
in writing.
 

28

 

 

 
6.01         Regulatory and Other Approvals.
 
Purchaser will as promptly as practicable (a) take all commercially reasonable
steps necessary or desirable to obtain all Governmental Approvals and all
consents, approvals or actions of, make all filings with any other Person
required, to Purchaser’s knowledge, for Purchaser to consummate the transactions
contemplated hereby; (b) provide such other information and communications to
such Governmental or Regulatory Authorities or other Persons as such
Governmental or Regulatory Authorities or other Persons may reasonably request
in connection therewith; and (c) provide reasonable cooperation to Seller in
connection with the performance of its obligations under Sections 5.01, 5.03,
5.07, 5.09 and 5.12.
 
6.02         Duty to Notify.
 
Purchaser shall notify Seller as soon as practicable, and in any event not later
than two (2) Business Days after acquiring Purchaser’s knowledge thereof, of any
actions, events or circumstances that might have a Material Adverse Effect or
which may result in a Breach by Purchaser of this Agreement.
 
6.03         Consents.
 
Purchaser covenants to use its commercially reasonable efforts to attempt to:
 
(a)           cooperate with Seller to jointly cause any Contract that applies
to both the Assets and the Excluded Assets be bifurcated prior to Closing
pursuant to documentation reasonably acceptable to Purchaser and the portion of
such Contracts that relate to the Ashtabula III Project shall be deemed included
as Assets; and
 
(b)           cooperate with Seller to jointly obtain any consents of third
parties and Governmental Authorities necessary or advisable in connection with
the transactions contemplated by this Agreement.
 
6.04         Fulfillment of Conditions.
 
Purchaser will proceed diligently and in good faith and will take all
commercially reasonable steps necessary or desirable to satisfy each condition
to the obligations of Seller and Purchaser contained in this Agreement and will
not take or fail to take any action that could reasonably be expected to result
in the nonfulfillment of any such condition.
 
6.05         Updated Certificates.
 
At any time prior to Closing, Purchaser may revise and update the Disclosure
Schedules attached to this Agreement and provide exceptions thereto by providing
a written certificate (each, a “Purchaser’s Update Certificate”) to Seller
setting forth such information.  If the Closing occurs, any Purchaser’s Update
Certificate shall be effective for all purposes (including for purposes of
indemnification under ARTICLE XII) except as set forth herein.  At Closing, all
representations and warranties shall be deemed modified by all such Purchaser’s
Update Certificates.  Purchaser shall be required to provide such Purchaser’s
Update Certificates to Seller not later than ten (10) Business Days prior to the
proposed Closing Date.  Seller shall have ten (10) Business Days from receipt of
any Purchaser’s Update Certificates to determine reasonably whether such
Purchaser’s Update Certificates discloses a Material Adverse Effect, to notify
Purchaser of such determination and to terminate this Agreement pursuant to
Section 13.02, herein.  Notwithstanding the foregoing and for the avoidance of
doubt, in the event a Purchaser’s Update Certificate delivered to Seller by
Purchaser is provided to correct an untrue or incorrect statement of fact or
omission arising from the willful misconduct or fraud of Purchaser which such
breach, default, untrue or incorrect statement of fact or omission causes a
Material Adverse Effect, Seller shall have the rights set forth in Section 13.03
as its sole and exclusive remedy.
 

29

 

 

 
ARTICLE VII
RESERVED
 
ARTICLE VIII
CONDITIONS TO OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser hereunder to purchase the Assets are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by Purchaser in its sole
discretion):
 
8.01         Representations and Warranties.
 
The representations and warranties made by Seller in this Agreement,
individually and taken as a whole, shall be true and correct in all respects on
and as of the Closing Date, as though made on and as of the Closing Date or, in
the case of representations and warranties expressly made as of a specified date
earlier than the Closing Date, on and as of such earlier date.
 
8.02          Performance.
 
Seller shall have performed and complied with the agreements, covenants and
obligations required by this Agreement to be so performed or complied with by
Seller at or before the Closing.
 
8.03         Officer’s Certificates.
 
Seller shall have delivered to Purchaser a certificate, dated the Closing Date
and executed in the name and on behalf of Seller by the President or any Vice
President (or comparable officer) of Seller substantially in the form and to the
effect of Exhibit C, and a certificate, dated the Closing Date and executed by
the Secretary or any Assistant Secretary of Seller, substantially in the form
and to the effect of Exhibit D.  Seller shall also provide the following
additional certificates:  (a) an affidavit from Seller, stating, under penalty
of perjury, Seller’s United States taxpayer identification number and that
Seller is not a foreign person, pursuant to Section 1445(b)(2) of the Code and
Treasury Regulation 1.1445-2(b)(2)(iv)(B) (or any similar provision of state or
other Tax Law), and (b) good standing certificates issued by the Secretaries of
State of the respective states in which Seller is required to be qualified
certifying that Seller is in good corporate and tax standing and is qualified to
do business in such states.
 
8.04         Orders and Laws.
 
There shall not be in effect on the Closing Date any Order or Law restraining,
enjoining or otherwise prohibiting or making illegal the consummation of any of
the transactions contemplated by this Agreement.
 
8.05         Regulatory Consents and Approvals.
 
All Governmental Approvals necessary to permit Purchaser and Seller to perform
their obligations under this Agreement and to consummate the transactions
contemplated hereby shall have been duly obtained, made or given and shall be in
full force and effect, and all terminations or expirations of waiting periods
imposed by any Governmental or Regulatory Authority necessary for the
consummation of the transactions contemplated by this Agreement shall have
occurred.
 

30

 

 

 
8.06         Required Governmental Approvals.
 
All Required Governmental Approvals set forth in the Schedule 3.09(a) are in
full force and effect, and all terminations or expirations of waiting periods
imposed by any Governmental or Regulatory Authority necessary for the
consummation of the transactions contemplated by this Agreement shall have
occurred.  Such Required Governmental Approvals shall either run with underlying
land or be otherwise freely assignable to Purchaser without consent or other
action (other than such consent or action which Seller shall have obtained prior
to Closing) required by the applicable Governmental or Regulatory Authority.
 
8.07         Changes in Governmental Regulation.
 
There shall not be any action taken by any Governmental or Regulatory Authority
against, or any Law enacted, enforced against or deemed by any Governmental or
Regulatory Authority to be applicable to, Seller or Purchaser, which could
reasonably be expected to have a Material Adverse Effect on the Assets, the
Ashtabula III Project, the Business or Condition of the Ashtabula III Project or
the ability of Purchaser to own, operate or finance the Project.
 
8.08         Post Execution Actions.
 
Purchaser shall have received any and all Contracts and Governmental Approvals
entered into or obtained after the date of this Agreement by Seller that is
related to the Ashtabula III Project or by which Seller or any of the Assets or
the Common Facilities is bound or subject.
 
8.09         Additional Agreements.
 
Purchaser shall have received each of the Additional Agreements duly executed
and delivered by Seller or, as applicable, an Affiliate of Seller.
 
8.10         Title Policy.
 
Purchaser shall have obtained from the Title Insurer an ALTA owner’s title
insurance policy (or a marked title commitment or pro forma title policy
executed on behalf of the Title Insurer) insuring title to (i) the easement
interest in the Real Property Interests and (ii) the license interest in Common
Facilities Real Property Interests (in amounts reasonably satisfactory to
Purchaser), with (x) extended coverage over the general exceptions contained
therein, free of all Liens except for Permitted Liens (except for liens relating
to contested obligations as described in clauses (a) or (b) of the definition of
Permitted Encumbrances), (y) such endorsements as Purchaser may require (at
Purchaser’s cost), and (z) the Non-Disturbance Agreements (collectively, the
“Title Policy”).
 
8.11         Material Adverse Effect.
 
No change or event shall have occurred that, individually or in the aggregate,
have or could have a Material Adverse Effect.
 

31

 

 

 
8.12         Other Matters.
 
Purchaser shall have received such other documents, certificates and opinions as
Purchaser, or its counsel, shall reasonably request by written notice to Seller
given not less than ten days prior to the Closing Date.
 
8.13         Tax Matters.
 
Any document(s) that may be reasonably requested by Purchaser and required by
any state taxing authority in order to relieve Purchaser of any obligation to
withhold Taxes with respect to any portion of the payments to Seller pursuant to
this Agreement.
 
8.14         Certificate of Site Compatibility.
 
Purchaser shall have received, in a form reasonably acceptable to Purchaser, an
acknowledgment from the North Dakota Public Service Commission of Purchaser’s
rights under the Certificate of Site Compatibility.
 
8.15         Required Documents.
 
Seller or an Affiliate shall have obtained all Real Property Interests, Other
Real Property Interests and Common Facilities Real Property Interests, Easements
and Common Facilities Easements, substantially in the form of easement attached
hereto as Exhibits G-1 through G-4 (as further designated below), necessary in
connection with the acquisition, development, construction, installation,
completion, operation and maintenance of the Ashtabula III Project and the
Common Facilities.  In addition, Seller or an Affiliate shall have delivered to
all Landowners (as defined in the Common Facilities Agreement) all notices and
documentation required under the Common Facilities Easements to designate
Purchaser as an “Assignee” (as defined in the form Easements attached hereto as
Exhibits G-1, G-3 and G-4) and the rights related thereto.  Without limiting the
foregoing, (i) all Easements relating to the Ashtabula III Project other than
those Easements specifically described in the remainder of this sentence shall
be obtained in substantially the form of the “Wind Farm Easement Agreement”
attached hereto as Exhibit G-1; (ii) all Easements relating to collection lines
to be used solely by the Ashtabula III Project shall be obtained in
substantially the form of the “Collection Easement” attached hereto as Exhibit
G-2; (iii) all Common Facilities Easements relating to collection lines to be
used by both the Ashtabula III Project shall be obtained in substantially the
form of the “Collection Easement” attached hereto as Exhibit G-3; and (iv) all
Easements and Common Facilities Easements relating to transmission lines to be
used by the Ashtabula III Project shall be obtained in substantially the form of
the “Transmission Easement” attached hereto as Exhibit G-4.
 
8.16         Estoppel Certificates.
 
Purchaser shall have procured an estoppel certificate of each respective
individual land owner relating to the Land Contracts and the Common Facilities
Land Contracts, in form and substance reasonably satisfactory to Purchaser, to
the effect that, among other things, (i) the subject agreement is in full force
and effect, and (ii) no event of default or event that, with the giving of
notice or the passage of time or both, would become a default or give rise to a
right of termination, under the subject agreement shall have occurred and be
continuing, duly executed by each respective individual land owner.  Seller
shall provide Purchaser with reasonable assistance with respect to Purchaser’s
efforts to obtain such estoppel certificates.
 

32

 

 

 
8.17         Failure of the Conditions.
 
Upon the failure of any of the foregoing conditions, Purchaser shall have the
option, in its sole discretion, to waive such condition in whole or in part and
proceed to Closing (provided that (i) Seller agrees to waive any closing
conditions set forth in ARTICLE IX, and (ii) Purchaser is not then in default,
after the expiration of applicable notice and cure periods, under this
Agreement); provided, however, that Seller shall continue to use good faith
reasonable efforts to complete such conditions following Closing.
 
ARTICLE IX
CONDITIONS TO OBLIGATIONS OF SELLER
 
The obligations of Seller hereunder to sell the Assets are subject to the
fulfillment, at or before the Closing, of each of the following conditions (all
or any of which may be waived in whole or in part by Seller in its sole
discretion):
 
9.01         Representations and Warranties.
 
The representations and warranties made by Purchaser in this Agreement,
individually and taken as a whole, shall be true and correct in all respects on
and as of the Closing Date, as though made on and as of the Closing Date or, in
the case of representations and warranties expressly made as of a specified date
earlier than the Closing Date, on and as of such earlier date.
 
9.02         Performance.
 
Purchaser shall have performed and complied with the agreements, covenants and
obligations required by this Agreement to be so performed or complied with by
Purchaser at or before the Closing including payment of the Purchase Price at
the Closing.
 
9.03         Officers’ Certificates.
 
Purchaser shall have delivered to Seller a certificate, dated the Closing Date
and executed in the name and on behalf of Purchaser by the President or any Vice
President (or comparable officer) of Purchaser, substantially in the form and to
the effect of Exhibit E, and a certificate, dated the Closing Date and executed
by the Secretary or any Assistant Secretary of Purchaser, substantially in the
form and to the effect of Exhibit F.
 
9.04         Orders and Laws.
 
There shall not be in effect on the Closing Date any Order or Law restraining,
enjoining or otherwise prohibiting or making illegal the consummation of any of
the transactions contemplated by this Agreement.
 
9.05         Regulatory Consents and Approvals.
 
All Governmental Approvals necessary to permit Seller and Purchaser to perform
their obligations under this Agreement and to consummate the transactions
contemplated hereby shall have been duly obtained, made or given and shall be in
full force and effect, and all terminations or expirations of waiting periods
imposed by any Governmental or Regulatory Authority necessary for the
consummation of the transactions contemplated by this Agreement shall have
occurred.
 

33

 

 

 
9.06         Intentionally Deleted
 
9.07         Additional Agreements.
 
Seller shall have received each of the Additional Agreements duly executed and
delivered by Purchaser.
 
9.08         Other Matters.
 
Seller shall have received such other documents, certificates and opinions as
Seller, or its counsel, shall reasonably request by written notice to Purchaser
given not less than ten (10) days prior to the Closing Date.
 
9.09         Failure of the Conditions.
 
Upon the failure of any of the foregoing conditions, Seller shall have the
option, in its sole discretion, to waive such condition in whole or in part and
proceed to Closing (provided Seller is not then in default under this Agreement,
after the expiration of all applicable notice and cure periods).
 
ARTICLE X
TAX MATTERS
 
10.01       Certain Taxes.
 
(a)           All real property Taxes, personal property Taxes and similar
obligations that are due or become due with respect to the Assets or the
Ashtabula III Project or the Business or Condition of the Project for tax
periods within which the Closing Date occurs (collectively, the “Apportioned
Obligations”) shall be apportioned between Seller, on the one hand, and
Purchaser, on the other hand, as of the Closing Date.  Seller shall be
responsible for the portion of such Apportioned Obligations attributable to the
period or portion of period ending on or before the Closing Date.  Purchaser
shall be responsible for the portion of such Apportioned Obligations
attributable to the period or portion of period ending after the Closing
Date.  Each Party shall cooperate in assuring that Apportioned Obligations that
are the responsibility of Seller pursuant to the preceding sentence are paid by
Seller, and that Apportioned Obligations that are the responsibility of
Purchaser pursuant to the preceding sentence shall be paid by Purchaser.  If any
refund, rebate or similar payment is received by Seller for any real property
Taxes, personal property Taxes or similar obligations that are Apportioned
Obligations, such refund shall be apportioned between Seller and Purchaser as
aforesaid on the basis of each Party’s respective ownership of the Ashtabula III
Project and the Assets during the applicable tax period.  If it is determined
subsequent to the Closing Date that additional real property Taxes, personal
property Taxes or similar obligations that are Apportioned Obligations are
required to be paid for the applicable tax period in which the Closing Date
falls, such additional taxes will be apportioned between Seller and Purchaser as
aforesaid on the basis of each Party’s respective ownership of the Ashtabula III
Project and the Assets during the applicable tax period.
 
(b)           For any Taxes with respect to which the taxable period of Seller
ends on or before the Closing Date, Seller shall timely prepare and file with
the appropriate authorities all Tax Returns required to be filed by
Seller.  Purchaser shall timely prepare and file with the appropriate
authorities all other Tax Returns required to be filed by Purchaser following
the Closing Date.
 

34

 

 

 
(c)           Seller shall indemnify and hold Purchaser harmless, on an
After-Tax Basis, from and against any and all Taxes which may be suffered or
incurred relating to the Ashtabula III Project or the development, ownership,
construction, sale, operation or use of the Assets for or with respect to (i)
the period preceding the Closing Date (including any liability for taxes of
Seller that becomes a liability of Purchaser under any bulk transfer law of any
jurisdiction); (ii) any income Taxes imposed on Seller resulting from the sale
of the Assets to Purchaser and any other transaction herein contemplated; (iii)
any liability for Taxes attributable to the Breach by Seller of any covenant or
representation; and (iv) any liability for Taxes which is imposed on Purchaser
under Section 1.1502-6 of the U.S. Department of Treasury Regulations
promulgated under the Code (or under any comparable provision of state or local
Law imposing several liability upon members of a consolidated, combined,
affiliated or unitary group).  Other than in the case of Apportioned
Obligations, any refunds or rebates of Taxes that relate to any period ending or
prior to the Closing Date shall be for the account of Seller while all other
refunds or rebates shall be for the account of Purchaser.
 
(d)           Purchaser shall indemnify and hold Seller harmless, on an
After-Tax Basis, from and against any and all Taxes which may be suffered or
incurred relating to the Assets for the period following the Closing Date.
 
(e)           Seller and Purchaser shall reasonably cooperate, and shall cause
their respective Affiliates, employees and agents reasonably to cooperate, in
preparing and filing all Tax Returns, including maintaining and making available
to each other all records that are necessary for the preparation of any Tax
Returns that the Party is required to file under this ARTICLE X, in resolving
all disputes and audits with respect to such Returns and in the defense and
settlement of contested taxes.
 
(f)           All sales, use, transfer, real property transfer, recording,
gains, stock transfer and other similar taxes and fees (“Transfer Taxes”), if
any, arising out of or in connection with the transactions effected pursuant to
this Agreement shall be borne by Purchaser.  Purchaser shall indemnify, defend
and hold harmless Seller on an After Tax Basis with respect to Purchaser’s
Transfer Tax liability.  Purchaser shall file all necessary documentation and
Tax Returns with respect to such Transfer Taxes.
 
ARTICLE XI
SURVIVAL, NO OTHER REPRESENTATIONS
 
11.01        Survival of Representations, Warranties, Covenants and Agreements.
 
The covenant and agreements of Seller and Purchaser contained in this Agreement
will survive the Closing without limitation as to time.  The representations and
warranties of Seller and Purchaser contained in this Agreement will survive the
Closing (it being understood that representations and warranties relate to the
applicable date or period of time for which such representations and warranties
are made and not to subsequent periods) for a period of twelve (12) months;
provided, however, that in the event that a written notice of a claim for
indemnification shall have been given herewith within the applicable survival
period, the representations and warranties that are the subject of such claim
shall survive with respect to such claim until such time as the claim is fully
and finally resolved.
 

35

 

 

 
11.02       No Other Representations.
 
Notwithstanding anything to the contrary contained in this Agreement, Purchaser
agrees that Seller is not making any representation or warranty whatsoever,
express or implied, except those representations and warranties contained in
ARTICLE III or in an Additional Agreement, and in any certificate delivered
pursuant to Section 8.03.  Notwithstanding anything to the contrary contained in
this Agreement, Seller agrees that Purchaser is making no representation or
warranty whatsoever, express or implied, except those representations and
warranties contained in ARTICLE IV or in an Additional Agreement and in any
certificate delivered pursuant to Section 9.03.
 
ARTICLE XII
INDEMNIFICATION
 
12.01       Indemnification.
 
(a)           Subject to the other Sections of this ARTICLE XII, Seller agrees
to indemnify Purchaser Indemnified Parties in respect of, and hold each of them
harmless from and against, any and all Losses (on an After-Tax Basis) suffered,
incurred or sustained by any of them or to which any of them become subject,
resulting from, arising out of or relating to:  (i) any Breach by Seller of
representation or warranty contained in this Agreement; (ii) any nonfulfillment
of or failure to perform any covenant or agreement contained in this Agreement
on the part of Seller; (iii) any Retained Liabilities or the failure of Seller
to discharge any Retained Liabilities; (iv) any claim by MPC or RES/PEAK arising
out of or relating to the Retained Liabilities or the failure of Seller to
discharge any Retained Liabilities; or (v) any claim by RES/PEAK arising out of
Section 11 or Section 13 of the Settlement Agreement, except to the extent of
any act or omission of Purchaser related thereto.
 
(b)           Subject to the other Sections of this ARTICLE XII, Purchaser
agrees to indemnify Seller Indemnified Parties in respect of, and hold each of
them harmless from and against, any and all Losses (on an After-Tax Basis)
suffered, incurred or sustained by any of them or to which any of them becomes
subject, resulting from, arising out of or relating to (i) any Breach by
Purchaser of any representation or warranty contained in this Agreement; (ii)
any nonfulfillment of or failure to perform any covenant or agreement contained
in this Agreement in on the part of Purchaser; or (iii) any Assumed Liabilities
or the failure of Purchaser to discharge any Assumed Liabilities.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, no amounts of indemnity shall be payable as a result of any claim in
respect of a Loss arising under Section 12.01 by an Indemnified Party:
 
 (i)           Unless a claim is timely asserted during the survival period
specified in Section 11.01;
 
 (ii)          If, and to the extent that, (A) in the case of claims by a Seller
Indemnified Party, such Seller Indemnified Party and all other Seller
Indemnified Parties would receive payments pursuant to this Agreement, including
in respect of claims made under Section 12.01(b) hereof, in an aggregate amount
that would exceed the Purchase Price (except in the event such claims arise (i)
due to Purchaser’s fraud or willful misconduct, or (ii) with respect any Assumed
Liabilities or the failure of Purchaser to discharge any Assumed Liabilities);
and (B) in the case of claims by a Purchaser Indemnified Party, such Purchaser
Indemnified Party and all other Purchaser Indemnified Parties would receive
payments pursuant to this Agreement, including in respect of claims made under
Section 12.01(a) hereof, in an aggregate amount that would exceed the Purchase
Price (except in the event such claims arise (i) due to Seller’s fraud or
willful misconduct, or (ii) with respect to any Retained Liabilities or the
failure of Seller to discharge any Retained Liabilities);
 

36

 

 

 
(iii)           If the Indemnified Party has failed to give the Indemnifying
Party a Claim Notice or Indemnity Notice, as applicable, with respect to such
claim and Loss, setting forth in reasonable detail the specific facts and
circumstances pertaining thereto, within a reasonable period of time after which
the Indemnified Party discovered or reasonably should have discovered such claim
and the Indemnifying Party has been prejudiced by the delay in the delivery of
such notice; or
 
(iv)           To the extent it arises from or was caused by the Indemnified
Party’s fraud or willful misconduct.
 
12.02       Method of Asserting Claims.
 
All claims for indemnification by any Indemnified Party under Section 12.01 will
be asserted and resolved as follows:
 
(a)           If any claim or demand in respect of which an Indemnified Party
might seek indemnity under Section 12.01 is asserted against or sought to be
collected from such Indemnified Party by a Person other than Seller or Purchaser
or any Affiliate of Seller or of Purchaser (a “Third Party Claim”), the
Indemnified Party shall deliver a Claim Notice with reasonable promptness to the
Indemnifying Party.  The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the Dispute Period whether the Indemnifying Party
disputes its liability to the Indemnified Party under Section 12.01 and whether
the Indemnifying Party desires, at its sole cost and expense, to defend the
Indemnified Party against such Third Party Claim.
 
(i)           If the Indemnifying Party notifies the Indemnified Party within
the Dispute Period that the Indemnifying Party desires to defend the Indemnified
Party with respect to the Third Party Claim pursuant to this Section 12.02(a),
then the Indemnifying Party shall have the right to defend, at the sole cost and
expense of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or shall be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party, which consent shall not be unreasonably withheld, conditioned
or delayed in the case of any settlement that provides as its sole relief the
payment of monetary damages as to which the Indemnified Party will be
indemnified in full).  The Indemnifying Party shall have full control of such
defense and proceedings, including (except as provided in the immediately
preceding sentence) any settlement thereof, provided, however, that the
Indemnified Party may, at the sole cost and expense of the Indemnified Party, at
any time prior to the Indemnifying Party’s delivery of the notice referred to in
the first sentence of this Section 12.02(a), file any motion, answer or other
pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests and is not
prejudicial to the Indemnifying Party (it being understood and agreed that,
except as provided in Section 12.02(a)(ii), if an Indemnified Party takes any
such action that is prejudicial and causes a final adjudication that is adverse
to the Indemnifying Party, the Indemnifying Party shall be relieved of its
obligations hereunder with respect to the portion of such Third Party Claim
prejudiced by the Indemnified Party’s action), and provided further, that if
requested by the Indemnifying Party, the Indemnified Party shall, at the sole
cost and expense of the Indemnifying Party, cooperate with the Indemnifying
Party and its counsel in contesting any Third Party Claim that the Indemnifying
Party elects to contest, or, if appropriate and related to the Third Party Claim
in question, in making any counterclaim against the Person asserting the Third
Party Claim, or any cross-complaint against any Person (other than the
Indemnified Party or any of its Affiliates).  The Indemnified Party may retain
separate counsel to represent it in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 12.02(a), and the Indemnified Party shall bear its own costs and
expenses with respect to such separate counsel except as provided in the
preceding sentence and except that the Indemnifying Party will pay the costs and
expenses of such separate counsel if (x) in the Indemnified Party’s good faith
judgment, it is advisable, based on advice of counsel, for the Indemnified Party
to be represented by separate counsel because a conflict or potential conflict
exists between the Indemnifying Party and the Indemnified Party which makes
representation of both parties inappropriate under applicable standards of
professional conduct or (y) the named parties to such Third Party Claim include
both the Indemnifying Party and the Indemnified Party and the Indemnified Party
determines in good faith, based on advice of counsel, that defenses are
available to it that are unavailable to the Indemnifying Party.  Notwithstanding
the foregoing, the Indemnified Party may retain or take over the control of the
defense or settlement of any Third Party Claim the defense of which the
Indemnifying Party has elected to control if the Indemnified Party irrevocably
waives its right to indemnity under Section 12.01 with respect to such Third
Party Claim.
 

37

 

 

 
(ii)           If the Indemnifying Party fails to notify the Indemnified Party
within the Dispute Period pursuant to Section 12.02(a) that the Indemnifying
Party desires to defend the Third Party Claim or if the Indemnifying Party gives
such notice but fails to prosecute vigorously and diligently or settle the Third
Party Claim, then the Indemnified Party shall have the right to defend, at the
sole cost and expense of the Indemnifying Party, the Third Party Claim by all
appropriate proceedings, which proceedings will be vigorously and diligently
prosecuted by the Indemnified Party to a final conclusion or will be settled at
the discretion of the Indemnified Party (with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld, conditioned or
delayed).  The Indemnified Party will have full control of such defense and
proceedings, including (except as provided in the immediately preceding
sentence) any settlement thereof, provided, however, that if requested by the
Indemnified Party, the Indemnifying Party shall, at the sole cost and expense of
the Indemnifying Party, cooperate with the Indemnified Party and its counsel in
contesting any Third Party Claim which the Indemnified Party is contesting, or,
if appropriate and related to the Third Party Claim in question, in making any
counterclaim against the Person asserting the Third Party Claim, or any
cross-complaint against any Person (other than the Indemnifying Party or any of
its Affiliates).  Notwithstanding the foregoing provisions of this Section
12.02(a)(ii), if the Indemnifying Party has notified the Indemnified Party
within the Dispute Period that the Indemnifying Party disputes its liability
hereunder to the Indemnified Party with respect to such Third Party Claim and if
such dispute is resolved in favor of the Indemnifying Party in the manner
provided in Section 12.02(a)(iii), the Indemnifying Party shall not be required
to bear the costs and expenses of the Indemnified Party’s defense pursuant to
this Section 12.02(a)(ii) or of the Indemnifying Party’s participation therein
at the Indemnified Party’s request, and the Indemnified Party shall reimburse
the Indemnifying Party in full for all reasonable costs and expenses incurred by
the Indemnifying Party in connection with such litigation.  The Indemnifying
Party may retain separate counsel to represent it in, but not control, any
defense or settlement controlled by the Indemnified Party pursuant to this
Section 12.02(a)(ii), and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.
 

38

 

 

 
(iii)           If the Indemnifying Party notifies the Indemnified Party that it
does not dispute its liability to the Indemnified Party with respect to the
Third Party Claim under Section 12.01 or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes its liability
to the Indemnified Party with respect to such Third Party Claim, the Loss
arising from such Third Party Claim shall be conclusively deemed a liability of
the Indemnifying Party under Section 12.01 and the Indemnifying Party shall pay
the amount of such Loss to the Indemnified Party on demand following the final
determination thereof.
 
(b)           If any Indemnified Party should have a claim under Section 12.01
against any Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver an Indemnity Notice with reasonable promptness
to the Indemnifying Party.  If the Indemnifying Party notifies the Indemnified
Party that it does not dispute the claim described in such Indemnity Notice or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes the claim described in such Indemnity Notice, the
Loss arising from the claim specified in such Indemnity Notice shall be
conclusively deemed a liability of the Indemnifying Party under Section 12.01
and the Indemnifying Party shall pay the amount of such Loss to the Indemnified
Party on demand following the final determination thereof.  If the Indemnifying
Party disputes the claim described in the Indemnity Notice, the Indemnified
Party may proceed to take any and all actions available to it in law or equity
to recover any amounts due to it pursuant to this ARTICLE XII.
 
ARTICLE XIII
TERMINATION AND DEFAULT
 
13.01       Termination.
 
This Agreement may be terminated, and the transactions contemplated hereby may
be abandoned:
 
(a)           at any time before the Closing, by mutual written agreement of
Seller and Purchaser;
 
(b)           at any time before the Closing by Seller or Purchaser if any Order
or Law becomes effective restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions contemplated by this
Agreement, upon notification of the non-terminating Party by the terminating
Party;
 
(c)           by Purchaser if all of the conditions set forth in ARTICLE VIII
shall not have been satisfied in full or waived by Purchaser on or before
[________________], 2022 (or such later date as mutually agreed upon between the
Parties) (the “Determination Date”), or if any such conditions that shall not
have been waived by Purchaser could not reasonably be expected to be satisfied
in full on or before such date, in either such case, other than through the
failure of Purchaser to fully comply with its obligations hereunder; provided
that Purchaser may waive such failure to satisfy a condition and elect to close
on the acquisition of the Assets hereunder for the Purchase Price; or
 

39

 

 

 
(d)           by Seller if all of the conditions set forth in ARTICLE IX shall
not have been satisfied in full or waived by Seller on or before the
Determination Date (or such later date as mutually agreed upon among the
Parties), or if any of such conditions that shall not have been waived by Seller
could not reasonably be expected to be satisfied in full on or before such date,
in either such case, other than through the failure of Seller to fully comply
with its obligations hereunder.
 
13.02       Effect of Termination.
 
If this Agreement is validly terminated pursuant to Section 13.01, this
Agreement will forthwith become null and void, and there will be no liability or
obligation on the part of Seller or Purchaser (or any of their respective
officers, directors, employees, agents, partners, members, managers or other
Representatives or Affiliates); except that the provisions set forth in ARTICLE
XII and Sections 14.03, 14.04, 14.08, 14.11, 14.12, 14.13, 14.14 and 14.15 will
continue to apply following any such termination.
 
13.03       Default.
 
In the event that (a) either Party (i) fails to use its commercially reasonable
efforts to cause the conditions to Closing listed in ARTICLE VIII or ARTICLE IX,
as applicable, to occur, if and to the extent, such Party is required to do so
under this Agreement, or (ii) following or upon satisfaction of the conditions
of such Party’s performance hereunder, such Party fails to perform, (b) if
Seller delivers to Purchaser a Seller’s Update Certificate:  (i) disclosing a
breach or default by Seller of any of the Contracts, Governmental Approvals or
Licenses that pertain to the Ashtabula III Project, or (ii) to correct an untrue
or incorrect statement of fact or omission  which such breach, default, untrue
or incorrect statement of fact or omission causes a Material Adverse Effect, or
(c) if Purchaser delivers to Seller a Purchaser’s Update Certificate to correct
an untrue or incorrect statement of fact or omission  which such breach,
default, untrue or incorrect statement of fact or omission causes a Material
Adverse Effect, it shall constitute an “Event of Default” hereunder.  Upon the
occurrence of an Event of Default, the non-defaulting Party shall have all
remedies at law and in equity, including solely with respect to any failure of
Seller to transfer the Assets at Closing or to comply with its obligations to
consummate the Closing as contemplated herein, the remedy of specific
performance, it being acknowledged and agreed that the remedy of specific
performance or mandatory injunction shall not be available in any other
circumstance.  Except for fraud or willful misconduct, in no event shall
Seller’s or Purchaser’s total liability for damages under this Section 13.03
exceed the Purchase Price in the aggregate.
 

40

 

 

 
ARTICLE XIV
MISCELLANEOUS
 
14.01       Notices; Payments.
 
(a)           All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally, by facsimile transmission, by reputable national overnight courier
service or mailed (first class postage prepaid) to the Parties at the following
addresses or facsimile numbers, as applicable:
 
If to Purchaser, to:
 
Otter Tail Power Company
215 South Cascade Street
Fergus Falls, Minnesota  56538-0496
Attention:  Harvey McMahon
 
If to Seller, to:
 
Ashtabula Wind III, LLC
700 Universe Boulevard
Juno Beach, Florida 33408
Attention:  General Counsel
Fax:  561-691-7305
 
(b)           All payments due to Seller hereunder shall be made by wire
transfer to the following account:
 
Bank of America,
100 West 33rd Street
New York, NY 10001
ABA:  0260-0959-3
FPL Energy, LLC
Account No. [**]
 
(c)           Notices, requests and other communications will be deemed given
upon the first to occur of such item having been (a) delivered personally to the
address provided in this Section 14.01; (b) delivered by confirmed facsimile
transmission to the facsimile number provided in this Section 14.01; or (c)
delivered by mail or by reputable national overnight courier service in the
manner described above to the address provided in this Section 14.01 (in each
case regardless of whether such notice, request or other communication is
received by any other Person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section 14.01).  Any Party
from time to time may change its address, facsimile number or other information
for the purpose of notices to that Party by giving notice specifying such change
to the other Party.
 
14.02       Entire Agreement.
 
This Agreement and the Additional Agreements supersede all prior discussions and
agreements, whether oral or written, among the Parties with respect to the
subject matter hereof, including the Option Agreement, which shall be without
further force or effect on and after the date of this Agreement, and contain the
entire agreements among the Parties with respect to the subject matter hereof.
 
[**] Denotes confidential information that has been omitted from the exhibit and
filed separately, accompanied by a confidential treatment request, with the
Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934
 

41

 

 

 
14.03           Expenses.
 
(a)           Project Costs and Expenses.  Except as otherwise provided herein,
Seller shall be responsible for all costs incurred in connection with the
Ashtabula III Project (including all internal and third party costs) on or
before the Closing Date and Purchaser shall be solely responsible for its own
due diligence costs.]
 
(b)           Post Closing Expenses.  After the Closing Date, Purchaser shall be
responsible for all costs incurred in connection with the Ashtabula III Project
except for Retained Liabilities and without limiting the indemnification rights
of the Purchaser under Article XII.
 
(c)           Other Costs and Expenses.  Except as otherwise expressly provided
in this Agreement, whether or not the transactions contemplated hereby are
consummated, each Party will pay its own costs and expenses incurred in
connection with the negotiation, execution and closing of this Agreement and the
transactions contemplated hereby, including costs of legal counsel, consultants,
contractors, accountants, and other advisors.
 
14.04           Public Announcements.
 
Prior to the Closing, neither Party shall issue any public announcement or other
statement with respect to this Agreement or the transactions contemplated hereby
without the prior consent, which shall not be unreasonably withheld, conditioned
or delayed, of the other Party, unless required by applicable Laws, order of a
court of competent jurisdiction or stock exchange rules and in the reasonable
judgment of the Party making such release or announcement, based upon the advice
of counsel, prior review and joint approval, despite reasonable efforts to
obtain the same, would prevent dissemination of such release or announcement in
a sufficiently timely fashion to comply with such Laws, order of a court of
competent jurisdiction or stock exchange rules.  In the event of a breach of
this Section 14.04, in addition to and not in lieu of any legal or equitable
remedies that may otherwise be available, the non-breaching Party may, in its
sole discretion, issue public announcements the non-breaching Party shall deem
to be appropriate in its sole discretion to supplement, correct or amplify the
announcement or statement made by the breaching Party.  After the Closing,
either Party may issue a public announcement or other statement with respect to
this Agreement or the transactions contemplated hereby without the prior consent
of the other Party.
 
14.05           Confidentiality.
 
(a)           This Agreement and all written information that has been clearly
marked by the disclosing Party as confidential (the “Information”) furnished
(whether before or after the date hereof) by the Representatives of any Party to
the Representatives of any other Party in connection with the transactions
contemplated by this Agreement shall not be disclosed in any manner by any
receiving Party to any third party without prior written consent of the
disclosing Party and shall be used by a receiving Party solely in connection
with the purposes of this Agreement.
 
(b)           The term “Information” will not, however, include information that
can be shown to have been (i) previously known by a receiving Party; (ii) in the
public domain (either prior to or after the furnishing of such documents or
information hereunder) through no fault of a receiving Party; or (iii) later
acquired by a receiving Party from another source if such receiving Party is not
aware that such source is under an obligation to another Party to keep such
documents and information confidential.
 

42

 

 

 
(c)           Notwithstanding anything contained in this Section 14.05, the
foregoing restrictions will not apply to (i) use after the Closing by Purchaser,
its successors or permitted assigns of Information furnished concerning the
Assets, the Ashtabula III Project or the Business or Condition of the Project;
(ii) disclosure by any Party required or compelled by judicial or administrative
process (including in connection with obtaining the necessary Governmental
Approvals under or in respect of this Agreement and the transactions
contemplated hereby) or by other requirements or provisions of Law or of any
recognized stock exchange; or (iii) disclosure in an Action or Proceeding
brought by a Party in pursuit of its rights or in the exercise of its remedies
hereunder.
 
(d)           Notwithstanding anything contained in this Section 14.05,
Purchaser may reveal the Information to actual and prospective lenders, actual
and prospective equity investors or transferees of a direct or indirect
ownership interest in Purchaser, or the Ashtabula III Project, suppliers and
potential suppliers of major equipment to the Ashtabula III Project,
contractors, consultants, advisors and other third parties as may be necessary
for Purchaser to perform its obligations under this Agreement and any project
debt documents or other financing documents, any interconnection agreement, any
engineering, construction, procurement or maintenance agreements or similar
documents so long as such Persons (i) need to know the Information for purposes
of evaluating this Agreement, the Ashtabula III Project or the Business or
Condition of the Project; (ii) are informed of the confidential nature of the
Information; and (iii) are bound by an agreement to maintain the confidentiality
of such Information in a manner consistent with the requirements of this
Agreement or are otherwise obligated to so maintain the confidentiality of such
Information under Law or by Order or ethical rules or codes of conduct.
 
(e)           If the transactions contemplated hereby are not consummated, upon
the request of a Party, each Party will, and will cause its Affiliates, any
Person who has provided, or who is providing, financing to such Party and their
respective Representatives to, promptly (and in no event later than five (5)
Business Days after such request) deliver or cause to be delivered all copies of
Information furnished by the other Party in connection with this Agreement or
the transactions contemplated hereby and destroy or cause to be destroyed all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon (including electronic copies thereof) prepared by the
Party furnished such Information or its Representatives.
 
14.06           Waiver.
 
Any term or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but no such waiver shall be effective
unless set forth in a written instrument duly executed by or on behalf of the
Party waiving such term or condition and delivered pursuant to Section
14.01.  No waiver by any Party of any term or condition of this Agreement, in
any one or more instances, shall be deemed to be or construed as a waiver of the
same or any other term or condition of this Agreement on any future
occasion.  All remedies, either under this Agreement or by Law or otherwise
afforded, will be cumulative and not alternative.
 
14.07           Amendment.
 
This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of each Party.
 

43

 

 

 
14.08           No Third Party Beneficiary.
 
The terms and provisions of this Agreement are intended solely for the benefit
of each Party and their respective successors or permitted assigns, and it is
not the intention of the Parties to confer third-party beneficiary rights upon
any other Person other than any Person entitled to indemnity under ARTICLE XII.
 
14.09           No Assignment, Binding Effect.
 
(a)           Neither this Agreement nor any right, interest or obligation
hereunder may be assigned by any Party without the prior written consent of the
other Parties and any attempt to do so will be void.
 
(b)           Notwithstanding the foregoing, either Party may, upon notice to
the other Party but without the need for consent from the other Party,
collaterally assign its rights under this Agreement and the Additional
Agreements to any Unaffiliated Facility Investor (as defined in the PPA), or any
other lender or lenders, for collateral security purposes, provided, however,
that such Party’s obligations under this Agreement and the Additional Agreements
shall continue in their entirety in full force and effect and such Party shall
remain fully liable for all of its obligations under or relating to this
Agreement and the Additional Agreements.  In addition, Purchaser may assign its
right, interest or obligation under this Agreement to any Affiliate of Purchaser
without consent from Seller.
 
14.10           Invalid Provisions.
 
If any provision of this Agreement is held to be illegal, invalid or
unenforceable under any present or future Law, and if the rights or obligations
of any Party under this Agreement shall not be materially and adversely affected
thereby, (a) such provision shall be fully severable; (b) this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof; and (c) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance herefrom.
 
14.11           Governing Law.
 
This Agreement shall be governed by and construed in accordance with the Laws of
the State of New York without regard to its principles of conflict of laws,
except Section 5-1401 of the New York General Obligations Law.
 
14.12           Venue and Consent to Jurisdiction.
 
Each of the Parties hereby irrevocably consents and agrees that any legal action
or proceedings with respect to this Agreement may be brought in any of the
courts of the State of New York located in the Borough of Manhattan, New York,
New York, or the courts of the United States of America for the Southern
District of New York, having subject matter jurisdiction and, by execution and
delivery of this Agreement and such other documents executed in connection
herewith, each Party hereby (a) accepts the non-exclusive jurisdiction of the
aforesaid courts; (b) irrevocably agrees to be bound by any final judgment
(after any and all appeals) of any such court with respect to such documents;
(c) irrevocably waives, to the fullest extent permitted by Law, any objection
which it may now or hereafter have to the laying of venue of any Action or
Proceeding with respect to such documents brought in any such court, and further
irrevocably waives, to the fullest extent permitted by law, any claim that any
such Action or Proceeding brought in any such court has been brought in any
inconvenient forum; (d) agrees that service of process in any such Action or
Proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to such Party
at its address in Section 14.01, or at such other address of which the other
Parties shall have been notified; and (e) agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
Law or limit the right to bring any Action or Proceeding in any other
jurisdiction.
 

44

 

 

 
14.13           Attorney’s Fees.
 
In the event of any Action or Proceeding between any of the Parties with respect
to any of the transactions contemplated hereby or subject matter hereof, the
prevailing Party shall, in addition to such other relief as may be awarded, be
entitled to recover reasonable attorney’s fees, costs (including at the trial
and appellate levels and in any bankruptcy proceeding) and all expenses of
investigation and litigation.
 
14.14           Limitation of Liability, Waiver of Consequential Damages.
 
THE PARTIES CONFIRM THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED
IN THIS AGREEMENT SATISFY THE ESSENTIAL PURPOSES HEREOF FOR BREACH OF ANY
PROVISION FOR WHICH AN EXPRESS REMEDY OR MEASURE OF DAMAGES IS
PROVIDED.  NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY,
EXCEPT AS PROVIDED WITH RESPECT TO ANY TAXES WHICH MAY BE INDEMNIFIED UNDER
SECTION 10.01 OR WITH RESPECT TO ANY LOSS WHICH MAY BE INDEMNIFIED UNDER SECTION
12.01, IN NO EVENT (EXCEPT IN THE EVENT OF FRAUD OR WILLFUL MISCONDUCT) SHALL
ANY PARTY OR ITS AFFILIATES, OR ITS RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR
REPRESENTATIVES, BE LIABLE HEREUNDER AT ANY TIME FOR PUNITIVE, CONSEQUENTIAL,
SPECIAL, OR INDIRECT LOSS OR DAMAGE OF ANY OTHER PARTY OR ANY OF SUCH
PARTY’S  AFFILIATES, INCLUDING LOSS OF PROFIT, LOSS OF REVENUE OR ANY OTHER
SPECIAL OR INCIDENTAL DAMAGES, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY OR OTHERWISE, AND EACH PARTY HEREBY EXPRESSLY RELEASES THE
OTHER PARTIES, THEIR AFFILIATES, AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES AND REPRESENTATIVES THEREFROM.
 
14.15           Waiver of Trial by Jury.
 
EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING
INTO THIS AGREEMENT.
 

45

 

 

 
14.16           Facsimile Signature, Counterparts.
 
This Agreement may be executed by facsimile signature in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
 
(Signatures on next page)
 

46

 

 

 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each Party as of the date first above written.
 

 
Otter Tail Power Company
         
 
By:
        Name: Charles S. MacFarlane     Title: President and CEO          

 
Ashtabula Wind III, LLC
         
 
By:
        Name: Michael O’Sullivan     Title: Vice President        

 

 

 

 


EXHIBITS AND SCHEDULES
 
[Exhibits and Schedules to be attached]
 

 

 

 

 
EXHIBIT B
 
COMMON FACILITIES
 
The Common Facilities applicable to the OTP III Project shall consist of the
following portion(s) of the Common Facilities:
 
 
●
The portion thereof consisting of the Ashtabula Project communication pathway or
collection system necessary for the operation of both the OTP III Project and
the Ashtabula Project.

 
 
●
The portion thereof consisting of interconnection and transmission facilities
between the OTP III Project and the Ashtabula Substation and Ashtabula Power
Line Assets.

 
 
●
The portion thereof consisting of any applicable Ashtabula Project access roads
and any other facilities necessary for the operations of the OTP III Project

 